          .:::.   ..
     ""       ~
                       .•


                                                                    FILED
                            . STATEOFNORTHCAROLINA·                          INTHEGENERALCOURTOFJUSTICE
                                               7ffi / MfiU ')? p;1. l!,.:. c ·~uPERIOR COURT DMSION ·. ·
                             COUNTY OF PITT .
                                               Lc•a ""''· '·--: .. .i. . _>r , .
                                                             n····T ('··11'~'~.,
                                                                                       r -cvs~
                                                                                      ., c- - .
                                                                                                  ~
                                                                                                            ~   ..       1~           ,
                                                                                                                                          '-i \
                                                                                                                                          &   .l   Q;"-.
                                                             rtt ..:     J.~ }- t,
                                                                    vJ.._;           t. . ·:. . Y..i.~~s,                         -



                            · RENE ROBINSON, il:idiVi.dmUly, lltrcras-ADMINISTRATRIX of the .ESTATE OF VELVET ·
                             .FOOTE
                                                                  Plaintiffs, .

                                     -vs-
                                                                                          .                                                                .

                              GGNSC Holdings; ,LLC db~ Golden Li~g Center, AKA Sava Senior Cate,.LLC dbaJvlcGregor ·. ·
                            . Downs Health and RehabilitationCenter, Neil Kurtz

                                                                    · Defendants .

                                   .· Plaintiffs, first requesting trail by jury complaining of Defendants, say: · ·

                                                                                     1.

                                  · . Velvet Foote, was born on 05/15/34.

                                                                                 2:

                                     Velvet Foote was a. ·citizen of Halifai County, North Carolina. ·

                                     Velvet Foote ~as a residentof Pitt CountY at the tim~ ~fher death.·

                                                                                 3~

                                    . Rene Robinson is VelvetFoote' s Daughter and prior to her death velvet foote' s priina.ry · .                            . '
                                                                                                                                                                 I
                                                                                                                                                                 '
                             care giver; she has been appoint to serve as theAdministratrix ·of Velvet foote' s Estate, Velvet .

                            .·Foote having died on Januaryl5, 2015.

                                                                                 4.

                                     Ms. Foote was· admitted to defendant GGNSC Holdings, LLC dba Golden Living here in
                                                                .      . .                                  .        .        .               -        -

                             Greenville; North Carolilla on November 13,.2014. She presented at the.fune of her admi.ssion as

                             an ad~anced Alzheimer· Patient witlr an unsteady gait and a propensity t6 ·eat most anytbmg: toilet

                             paper, coins, etc;




1.
                                    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 1 of 140
                    .    -       .

!
i




i>•'
1 •.              .' -       -




r.: .
1·:- :: ... ·
j<·

i                 ''
\.:.··        '·'
;".·




l;       -

~·'·          .
i
!-
i·
I
I
[.           ,. .


.. ,,
i·
t· '·-·


I
'.·,-.·




                                                                                                           ··.; , ·




                                                                                                -
                                     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 2 of 140
                                                                                                  ·... .
                                                                                               '... •
,.            -·
                     .
                   -..   -,
                              '\.        ,:.··
1·             .· .,.               r,    ·'




·~·   .   -




                                                                                                                  ,'   ...: .~




                                                 Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 3 of 140
    ~-


.    '




                                                          16.
                               -             .   .                                   .


                 . Upon information and belief,. to be bom.e out in discovery the L:PN exited the room

         leaving behind a bottle. ofbody wash before it had been used.

                                                          17.

                  At 18:41 on November 222014 LPNs'. Gayrecorded.that help was            ~ummoned into Ms.

         Foote's room because she had been found with severe nausea, vomiting, and diarrhea~

                                                          18 .

                 .Defendants employed LPN and RN as the predominaate force on. the floor
                                                                                      .  roU:tinely, and

         November 22, 2014 was no exception.. At all times each was an agent, servant and/or ·

         employee of defendant, Golden Living, and at all times ·was acting within the course and scope . ·

         of his or her agency, servanthood, and/or employment.

                                                          19.

                  GGNSC Holdings, LLC dba Golden Living throughits agents, servants, employees
         -   .             .                                   .
         and/or associates Was' negligent in that they:    ·

                  (a)     ·either failed to possess that degree of knowledge, tralningand

                           experience ordinarily possesed by others practicing the specialty of geriatric

                           medicine in communities similar to Pitt County, N.C. at·all times in qtiestion;.or

                 . (b)    Jailed. to apply that <l,egree of knowledge; training and experience to the

                          . care of Velvet Foote;

                  (c) ·    failed to consider and act upon information related to them by

                           Rene Robinson or Ms. Velvet Foote's medical record;

                 ·(d)      failed to develop a proper plan of management for Velvet Foote;

                  (e)      failed to properly and timely interpret the information related to them by Rene




                 Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 4 of 140
          ,..,
     ..

                         Robinson or Velvet Foote;

                 (f) _   failed to timely disclose the cause for Ms. Foote's nausea, vomiting, and diarrhea. · ·

                 (g)     failed to order-timely and appropriate diagnostic testing and work·up;

                 (i)     failed to timely and appropriately' interpret the results ofthose diagnostic studies

                         performed;

                 .G)     failedtoorder timely and appropriate consultations with merucal

                         specialists as was required by Ms. Velvet Foote's symptoms and clinical

                         condition;

                 (k)     faile~ to amve at   atimely and proper dfagilosis consistent with
                         Velvet Foote's sigris, symptoms and clinicalfindings;

                 (1)     prescribed and/o:radministered medication without first conducting

                         thorough work-up of Velvet Foote's signs and symptoms;
                          .                                               .
                 (m)     .failedto,safe guard Velvet Foote's environment or maintain a vigilant watch.

                 (n)     permitted Velvet Foote    to be examined and treated by an LPN without pr9per
                         medicai supervision;
f
t
i"               (o)     failed to provide proper medical supervision for LPNs -

                         who were agents, servants; employees and/ot associates ofdefendant Goiden

                         Livingand.

                 (p)     failed to see, identify, and remove threats that: were there to be· seen;

                 (q)     failed to place Ms. Velvet Foote in a proper scheme of care;

                 (r)     failed to conduct timely and appropriate examinations of Velvet Foote; •

                 (s)     falled to timely and appropriately determine the need for surgery;

                 (t)     failed to timely   and appropriately refer for appropriate consultations;


                 Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 5 of 140
                                                                                                                                                                                                                                                                     ,·.,   '"'


                                                        .·. ·~···•rail~&
                                                        - -'     -
                                                                         ·t~'thhelx·kt{approprfotely·
                                                                          -_...,/ - .  .  - -  -    :
                                                                                                      clear
                                                                                                         -
                                                                                                            Velv~tFoote'
                                                                                                                 -   : s.eny!top.meiit
                                                                                                                           -· -
                                                                                                                             ..   '-
                                                                                                                                       of
                                                                                                                                       -
                                                                                                                                      '. .
                                                                                                                                          iijg(!st-able
                                                                                                                                                  ·- - -
                                                                                                                                                         .•                ,                .                    ~       '   ,   "      '-. _·                                    ---;,        ,_    .,      ~        '


                                                                                                                                                                                                                                                                 ,




                                                                                                                                                                                                                                                                                                                                        ·.:   ,·,'




f
I•
i~   -: - .
'.
I
1 ..




j. .

L-...
)•; . .                                                                                                                                                                                                                                                          . '· _.      .:_·::-
Il··,_.
I
I
    ~
      .
             -
                            .. :se~~itlfr, bYanci'thrb~Wi ·th~it:officei:s;·agentsi
                                      :: ' -   . ~-   . --     -      -.
                                                                                    aridi~r ~pfo~ees,•r1akiift~ ·Rene ·RobitiS~}?., is
                                                                                               ,.
                                                                                                             '                                            -   -   -',·-,       -
                                                                                                                                                                                   - ,.-.       ~-        -· -       - , .o.:· - -        -. ; ;
                                                                                                                                                                                                                                                                                        --+_
                                                                                                                                                                                                                                                                                                    ·:    .> -   ~'   u   -   - •
                                                                                                                                                                                                                                                                                                                                    .   >
I1··                        ·•···~eing'.4~riY;~·.o~~~.~~~es,•·tov~;~d.affectio~·ofh~~;9~ei-;v~1Y:et•~o~t~,.;a,n~W#'oblig'1ted.. :·
i
I.

"It· :....   -
                 · .. · .




                                                                                                                                                                                     .-~·       -    ..

                               · ·.• · ·.; By re~shn oftb.e foregoilig;· Re~e llobillsoli, ha8 bee11 gr~yely.<l~ag~d·,. ~e vtriuejo.b~ •.
                                                                                                                                                                                                                     -       :   ": .      '~.-'



                             deteµnhl~a··bythejill-Y, in. an aino~t In exces~; of th~·jurlsdicfionfil linlit~ ~fajl other cPutts that<:>
                                                               ·-   ~-.,   :   .                             '   .:   ::'_    .       '   "'':._   --.- ~ .                        ..,.,                                                           --        -
                                                                                                ,,._. - ..
                                                                                   '
                                                                                           .

                                                                                                                                                                                                                                                                                                                                                     ·.   -.·· .




                                     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19        Page 6 of 140
                                                                                  . ... -:.:·.-:.:_.··                                                                                                                                                  '·
\.
I.
1·
r

I
(.'

(.
' '" -
I·.
I ~ .·.       .:   .·   :.   ·:·
I··
v
                   . ,·.··




/:.·.·
[.        '

r :' .

f




                                                                                                                                                                        ..       , I
                                                                                                                                                                             •   '.1




                                                                                                                                                                      ·.-    ....,:)




                                                                                                                                    .'·!,. _,·
                                                                                                                                         ·,   ~'   .. -
                                                                                                                                                          ::-,: ...
                                                                                                                             -·.,·._..


                                   Case 4:19-cv-00047-H
                                            ••••. : .. _<'. Document 1-3 Filed 04/04/19 Page 7 of 140
                                                                                                    :·
                                                                                                    :,
                                                                                                       ,-~
                                                                                                         '   ~   ·,-,
                                                                                                                        .-
            requested ..

     . 'J'his22nd Day ofNovem~er, 2016
                                            1~~---~
                                         Frank A. Cassiano, Jr., Esq.
                                          Law Offices of Frank Cassiano·
                                         ·PO Box 7383
                                          Greenville, North Carolina 27835
                                          (91'9) 7375-1009 - .
                                         ·State Bar No.: 15798




'.
!




     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 8 of 140
                                          FILED
 STATE OF NORTH CAROLINA                                          IN THE GENERAL COURT OF JUSTICE
 COUNTY OF PITT      jn~ ,\PD                   ')p   p;4 t;· ll0SUPERIOR COURT DMSION
                                      ;·. ·1   1.     • i.   -·                  16-CVS-2712


 RENE ROBINSON, individuhlly-; - - - - -·-")--
 and as ADMINISTRATRIXofthe                )
 ESTATE OF VELVET FOOTE,                   )
                  Plaintiffs               )
                                                         )
         -vs-                                            )        Affidavit of Service by Frank Cassiano,
                                                         )        fucluding Statement Pertaining toDr.
                                                                  Edward Mallory's Review of the Medical
                                                                  Records
GGNSC HOLDINGS, LLC D/B/A      )
GOLDEN LMNG CENTER, A/KIA SAVA)
SENIOR CARE, LLC D/B/A MCGREGOR)
DOWNS HEALTH AND               )
R HABILITATION CENTER, AND NEIL)
KURTZ,                         )
                Defendants.    )



        NOW COMES Frank Cassiano to Offer the following based upon personal lmowledge of

facts relevant to the case that was at bar.

1.      I was first licensed as an attorney in 1988.

 2.     Plaintiffs Rene Robinson, individually, and as Administratrix of the Estate for her

        mother, Velvet Foote, called on me in the late summer of2016 to evaluate the merits of

        the case before this court.

3.      The factual details came in combination with facts indicating negligent treatment that

        followed at an earlier facility, one out of this county, but the facts were substantiated by

        photographs, and medical records presented at that time.

4.      Plaintiff Rene Robinson provided me with medical records, photographs, and

        correspondence written by one or more defendant and advised me that she had forwarded




      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 9 of 140
._ ....;
.-·




                    the same to an attorney in Raleigh, as well as to Dr. Edward Mallory in Florida.

            5.      I did not have the fortune of knowing Plaintiff before any of these incidents unfolded, but

                    I am here to tell this Court that I have a tremendous amount of respect for her veracity,

                    resourcefulness, and diligence.

           6.       In November 2016, Rene Robinson called to alert me that Dr. Edward Mallory would be

                    calling, and, indeed he did call me, however I do not recall the date specifically.

           7.      During that afternoon telephone call he discussed the care that was documented in the

                   medical records that he had received. I posed several questions for him to comment on

                   that centered on my understanding of nuances contained in the medical records. He

                   offered concise insights on the merit and propriety of each scenario I proposed relative to

                   the care and or lack of care Ms. Foote experienced. Dr. Mallory was well versed with the

                   specifics contained in Ms. Foote's medical records.

           8.      I am of the opinion that the good Doctor could not have had such insights into Ms.

                   Foote's medical care ifhe had not reviewed medical records covering the period of time

                   in question.

           9.      Dr. Mallory was not present during any phase of Ms. Foote's medical care, including her

                   time in any nursing home setting.

           10.     Following the commentary Dr. Mallory shared with me, I drafted the complaint that

                   started the dismissed case. In doing so, I copied and pasted a paragraph I used previously

                   in numerous wrongful death medical malpractice cases: The Estate of Karen Langston vs.

                   Johnston Memorial Hospital Foundation dba Johnston Memorial Hospital et. al.; Estate

                   of Jessica Santian vs. Duke University Medical Center, et. al. No defense firm ever

                   complained about the sufficiency of the 90) certification language.




                Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 10 of 140
                                                                    ::-
                                         Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 11 of 140
..
··.
                                                                                                      :-_:--
                   .     '
                  ;;·· ~~~~--~·-<s:W$~,,p:· .
                               ··;~~~~·~~,~-~~~~~p~~~-~·:;,
                                   ,.~~-==~-= ~'                                                                                                                                       .
                             _,;;:,···-=·-~,~-~-~-~-·~~~~~Ji.•~··-jJ~~t/--'""•I='
       --·-:::.                                                           ~~--~:
                                                                             ''I"" .' .
                                                                                              ·:11=
                                   ,•.   •'•~w<,.._,..~,~ - ·•-~c         ··· ,_   -.:~;~~' -"~.;.::;::, ·;          ,'   ~;~-d~~-q:--~~·•~ <•.• ,.
                               tf.llt'Ydt-JJJ.ml·~~~~~-~~~~~'
      ::--:;::·:..
                                                                                            ''J(n.,. •             _<·.~.'-~~.\:~::_::~'.
                                                                                                                                  · : } ~'.:·-~;-~~--:~.;"'0 ~_.'.-:~ -. :·;·~;~.: :· .·: ·.~:=·
      :·   ·:··

                             'V.4\li•-•••ss.;
                                   ~Jl~~---ti't~-'\fm~,:~~1~~~~t¥1~1~Jt!~Sl:· .                         .      .                             --.. -:.·                                         =·   .•
                                         ~~i*J.;-Yt ~,f,~~pllt)~.=·~~i:u.u:se~""~'·lll,~,.~~~-                                                                                                . ·. ·.
                                             ,._,
                             ...    ·.
                  .!;.
~
.




    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 12 of 140
··.·
.·
...
  ,;~~.




          Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 13 of 140
          .-at      ·,04,~ dif;•Jf.~~tB'-:it>14~1\4'$~ilP.oi<:w-..,~~~--b.•,.'.·-.- ·
                    -.·tv~:~m(d¢!~4i1tbft.eiff,ltj~:hdl~~~-

          i~t .{lA~~'t~i;·~t~ltll~k~·;¢.htM!t~~~:~;-~~
                    tvfS,.llJ~j~~V.Mte1i~i~d\ie;~~~~~buf:·                                                           ._,..

                    -~---~~~f'U·fP~~--~-~(iQl<·~~(,JS•
                   .,:v.:~•:•I.M.~a·:~fiet'·•~-~;~'~io~~
      .1:5!,
           ~
                    lh.tft~·~y-1\J_ijfA~h~'trf--d,~--tn«U~.JM~'.t.
                              .  .                                                                     -~




      ~- . ,._._Ml¢W~~,~(~--01ak:m~.~~:--~l1mt~~
                  . . •<;                                 '."                        ··:!·

          ft~.     ·A;;..,4.:a.·;;tift9·;.o:..~~f~~t.,.,.;i?rii'f ~M ii    icr.......:...-'T-: ~ ·~t;.c.:..&w... ~~n•·.···.
          ~,QI;    v~,~~~,~,~-..µy~~~~~""~,.,-~~~~.1.-'!l'il~:·                                         :· ~~,-.,.-~~~~""~

                   ;~:~_~:1~i•.·••eat~:Ji~-;-~dt@$.7i••:·
                                                      '         .    ..                                      . ·:

                   ~iW~ll.&:F~~~~~~,~4;:A;·~1 -·~,'b~~~41.-
      J1•          -~~-JJ----~·191ml
                   ~-~D~J;~~f1(1H>f~itt&~b
                          .  .;.:.    .
                                           ~~:i.f:hf@. ~:~.
                                            :·          .
                                                                               ...
                                                                                 :Ollfia:---:jfp.¢,a.Bi~~                         .


     :~            Atl8:4t on'NiWember&;,!D1:.t::~·:a. na.1~·fhataei1t.,.m~
           .-;-~i~~~~~::;;;;·                                       .                        .                                :



                   l(ml~~-.4~;ll~li~:~J.n-~•6U;atid~,111-.
                  .t~~f~:11hf·-~                                          ,_         _,.·.

    ·a             n•~--IQ¢4t;Plt.tfi1latf11&lh~».~aw~~•ilQQI
               .. ~f~~:~lf¢.f.~j:~o~•-•-~-~~~!itll$ri~A.~~,
. :·=·:
                  :~--~-.CQl·~ltw«t~:~4d~~-·~tc.b.tt:-i\it~ett•a,\~'*
                   ::~~~~~t;~:~~-:~:~~i,~'li.~_4ot»~l~~


                    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 14 of 140
.
     ...
.·



                     .
           .··:·:·
                     "."
                     !




                           Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 15 of 140
"'·




      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 16 of 140
I.
            Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 17 of 140
                                                      'i    .
                                                      n
          ~1;;1tm.~~~1~~;·~'-®~~~~~·~ii-~P~trJ,Ct
                         ..                 .     .                   :   ;                                   .
          ~n~}llm:~tti.-~~~~~~~,~~~:;~P!li~. ·~~
     ·\::;~,~~.~~~~~.~~~:.~~.·~,~~~~..
                        ~~~~~~~'.ptliQJJ,S':l[~:~ami~~j~                                                          --w.
                                                                              .
                                                                              'i~'
                                                                                ..: ·
                                                                                  ..... . -
            '.~~~'1f.~~p@'~·~1Ji:~~~<t~'.Qmi)J~~                                               00
          ~~--'~t~m-'0l~iu~lip~.t0i··P~~
             1£~~--~~·~·0.}~~~:~(tW·4.t~;
          'in"'~;,ow;~'""' ··::fil~ ···•?.i.ltf.;\11,' ~ ..f~~~ -- -·~·M ~~                   .:f.;t;,"\:
          ~·-t-~?!'~~~~a.:~.s,~'"""""'tl''"~~tr-~ pµ..~ ~~~. . .1"r1.~                        ·\w·
                                                                                                     .,..
           . ~~:~J.1
             ---~~vm A~. ·~..1··1.·~ita_~~~nJ'-'i.d«V
                              .. ltl ~~~Rf.f.a:"_.'~·1>:~~~,. n.~i.ntm!l~.~ma
                                                              r-  -· ..      .. ·.
                                                                         ~~~'?'~                :ri1:.:~.'.
                                                                                                ~
           ·~~lfiSJfo.11~~:11q).:~~¢.~tfa-,m_tlau;t\Htt~ :~):
              '.~~~~~·~~pwf,.~J1Ji'~;
                ··'.·          .
                                      gJ.)!
          '{•~il~~J.~l~ml.Ol,l-~.l.~~.,~lt~~~~~-1*· ~·
                        '~-~~~~~·~~,~ir?APA.~vmot:t~·                                         ta1·
     ..    {~~!tt·~~M·~.~--~pf!IF~~~~~tWl· ~l
                                                           ~1Y~Ptof:i. ~
                         ~:~®$.$.lZ~1P.•~~(®;~~~c~~l;~:1)~,
      .
.
      :.(:.
              ..
: .
.




                                                                                                   ....
                                                                                           . ·.. ··.· .... ·
                                                                                                            ..   ~
                                                                                                  ...:........
                                                                                     . "
                                                                                       :




                   Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 18 of 140
                    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 19 of 140
                                                                               .                                                                    .                   :   ..    .
                                               -~~~um-~:~~#,U®:                                                                                                                  -.
                            :w)~·~!~~~.~~,~-~-                                                                                                                                                             . · ..:
..   ·:..·::·   .
                    -!ij~'~:~~·nv.~,~~?~f~?j~g:~---$\i- '~ti;
                                                                                                             ...
                                                    -~~,nt.pmaga~-DJ.~~:~....
                        .
                    ·=~==c~                              .                                                          .
                    ··.····.   -~~!~~~·~-~~..t,~~~~-                                                                                                                                                  ·'".~.· .·
                                      -                                                                              .
                                      .   :    . . .;;
                                              .~             .-0..,.   -~~;_  ....."'"":------....   ,;..,         "'.'. . . . . . .   ~~"'.''!I.   --::'-')'."''"'-;                 .·· ._,:·.-:,
                      .~-~~~~'1L•·~p11,{.~iif~ti~~-- ~
                                                                                                                                                         ~­
                                                                                                                                                          .--.;~~-
                                                                                                                                                                                                       ~   ·'
                                     ..
                    ~-~-pt~·~ou~--·~iE18)$f~~WM-'lf·~~"~···
     ~liifA'Xf#;p'.Oa··lJ.q)~mWi}v.W.mitnt•·"4f:~~~
                                                                       ::.=    .
                                                                                   ~~­
                                                                                   ~~-
                                                                     ,'·::.
                                                                       .
                                                               ,•
                                                             .....
                                                                         .




Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 20 of 140
                                                              :,
                                                                     :
                                                                                                                                                      .. :.: .=· ....· . ~::·. :
      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 21 of 140
                                                                                                                                                           .        ··-.
                                                                                tt
                                                                                                                                     -::··..
                                                                                                                                      .. ...
                                                      '                                                                                        .
                                                                                                                                                                               . .·~...
-~~~~~J.u•ur~~•··q~-R~ni-~9~~~~;-
     .                    .· .  .
                                  ~·                                                                                                           · ··
          .·:·    ":~9.·--~~~~,.~~~,..,~~~-~-~~([~.!),i
:·:
      ·~-~~·~-~·~~-a~~:~~o~.:::}_·
      ::A~ll1~~~~naq.Rmr·~•;i1•~~~-m~
        ;· ..
          ··.,.·.· ~. ~~- ~-~~     :····· ·-. ~·· ............·...... ···:·.'· ~-- . ,,: ..... - .· ·····:·   .. _:·.·;· ··'~''.:. -~
                                                                                                                   .........
                           ·"'   .   •                                                                      .                             f
        ~111 .. · ....!f
        ~'l'!'i~        ;i~ Ji:
                            .... ~ ....,.. . ,.•. . . -~·~~~~-m~~-~·~
                                                       ..~...-         ,_, ~~!.           .. ~~. 7.                 . ~:-· ..
,-~~~.-~~1.~~~/~JMi,~&~'~im~~:·~~~-- r.~·, . .
      -~~:.~~~~~~1J(~~~~i.~~-S1i' --~
                                                                                                                               -~~~-
                                                                                                                               \~~~'!\~ ..
                                                                                                                          ..         .,
       . ~aw1«~~·1~.,mt~~~19;:~~·;'fo·~1zw.~~•i·~"
                       .                                                                                                    .
                                                                                                                                                          ....
~~~,~. -mw.f4~8Jmh•-~·~J.O~m-~,~
.·. · -fttR_'•~~3b·~n,mm~~pueJ.;iq.aqunt~ ~((;~~ ·-v~ ··
                                                                                                         ~lld~f/SJ.it~!~;
         SlilkP~~~~~O:~~~:~lt?--~;~~lI'.
._w~~~-~~·~-~-,--1ll.
                                                                                         ~i:iif~·~,~:fm·~duiititiil'
                                               ·. .
                                                                                                                                                                          .. ··:=·
           ~~~-,~~~~~~,·~--~                                                                                                              ~:, ·~·
                                     ·••«~~~,                                                                  ..:. :. :·...
                                                 av••a.~~.dlltf;:
                                                                    . .;a.;·
                                                                                                                ·. . . :.· .,...
                                                                         i;~tmtOP~.!mf·.•-ot'4~l
               ...:_                     • •              .   .••          ••   y .. _       .   •   .   --·       •••   -· •
       ~~lil(fJD.u~U'lfUJ.lllm~tP.;s.ni"~T{~W~ttPntA'~:
          ..     .·
                                                                         -:t~"··.
                                                                                       ..
                                                                                      . :. ·.. .4i~



                 ~~1~       ·'UJe..;Qtm.~f# tf~f.epj~fi~{~-~~tta~~·-~
                            ~~itiv-~i~mi)w•s~;gr.osstJ~~m(t~~~-~;                                                                                     ·;!;.
                                                            .                           .

                            ~/~:~~'11~rosf.~;pJ.uv~m~ ~*-JtL~ln4r~n.•~l: .
                                                                                                                   . .·· . . .
                                                                                                               .   =: ..=:: .


                             ·.W~P.~ fJ.@Qjtfiiq~~~r~.J:~U:~• rg~~ .
                                         .. :                              .                               .                           .

                                i~'- ·M-1\-~--~Jtti~~~~-u-¥~~*1tt
 .   :   :·.:·
                                                        ~t!f.iittt.tn~~ ~~ tiflf1,J®)}U)~t;:•:~,~¢:d.. . ·

                                                        ~~-~~~-*~~-tli~~~~.-1~:
                                                                   ·.. . . .
                                                                                                ···:·· .

                                                     .l\--"PA~b;f~~~·
                         ,ti;
                        ·.:A                            T.ffat~)ine.mt!f.e.covet:~~~J'.tefel®m~P'~ ltf~.
                                                      ·-~Thr"t.
                                                       .. ---~~l?:-~e'":n41fnq'.OP~~       .. SlUn ~.. :-
                                                                    ·- .. - .:.·.w~~~;.m..4.·                  .. ~~itfrnmHlll ~..iaitt~
                                                                                              ______ ... ™"~~$Hi>'i~~J\o!_~~~~---····~

·....
                                                       -~e ~f~9~~~sg$Qt~·'1W'1t~4d·let~~~4·
                                                                    ·...

                                                      i&ifissl,f~~-~




                                                                                 •·
                         . .. 1~i.ktilvitt~~Sil:¢.Uf ~_:·:_JP-l._~a•~~~t•:
                            :~ =:~:::
                        . ·:.

                                                     -~~-~1«<i:wmt~bf,~Wlt~
                                                                 . .:···
                        :f'.-]ii:..··.                .'A~ ~~~~""'I... =di~.;;;;.:;~ ~~-&.--=;_'"'8'f~~.... 4-K...... -~-~¥ii'~'JMn~'1n~i"'~
                                                      ~u -~"""'~i:lll mn~.nw.O·-.Llilnwa· ..wll~J; ~ w.·,~-.u0w.:&,;;~ :~J:"'~..t~~,l:W.Q
                                                                                 .,
                                                                                                                                           . ..:· .




                                                                                                                         .   : :   .




                                                                                                     . .
                                                                                            1a·_. ::_:.·
                                           .·.
                                                 :   :··:
                                                                 ..
                        Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19
                                                                    ·: . Page 22 of 140
                              ...j4-.



 ~6.~· · 'Tffi1btlt:~•~thv:Dem·~' or·atW-011~ ~l~i.Jhdiffs·vJiii ~in
     ~~~3-~~t~ \;¥:N.f~G~$~ J. i~ ~~st~l#.l~ ~••m@mih~t ·
                         :                            -~-   .

     ~~.wljg~


~,d~·




Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 23 of 140
Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 24 of 140
  ·...:::
                                                                                        ......
                         ··~~-;0 ·.:c:.·.c···.··••·.c- ~:/,~~
                                                                                                          -~~~····:
                         '. .   ~>·,,,,,             ·--~~ l~r· - -·.:· <'---·---··-~~---....~~~~--
                                 ···   .···   ·--·         '      ~~-.~· _
                                                     ·.-.,_..--: ... ··           ~~:.-...~-· ··;..-'~~
                                                                        . - :.: ... _;-· ,, ...
 .    -:
                                                               -·:=:         ;;
 ~.        ....,.
      •         9   ..    -~·~<
                                                                                                               .   :   ··.::
                                                                                                                   .. ·.·...




       .:tllere~.~~11.tiv;lhll~-$~.a~·~f.ilie;~~

                      .
        ··-~sll,t.;~~~i byf.3~inril~i$.-ii.!lD1Atft.~.1'-·
        :-rg-·~ ~~:~=.~:~·-~~··
        ·~~.i~fli~.~~~N:--·~~;~~:{Q..•.~~
       .p~·'tt~fQU~;-g• .;whWds;tD.e.1$tid~~·~
                                                                            .:   ·.




·•
.                                                                       . ·...




                                 "t•           .: .... ·..                                . ...
                                         •::   Q...      J!   • ..   -~· ·~,,: 7 ...; "   ~ ..· _; ..;ii   :   •




     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 25 of 140
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --· --   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I
                          ' ,.~                                                                                                                                                                                                                                                                                                                                          ·"'"'       -                                                                                     .• ·1       l
                                                                                                                                                                                                                                                                                       .. - ...-                                                                                                                                                                                f   '·.I
... ·~.j-·· ,                                                                             -·-~·       .                                                                                                                                                                                                                                                                                                                                                                       ·~
  ,. "•!£ ·-··




                                  STATE·QFNORTHGAROUNA·
                                  .     ,.    -    ::;_                        .            .              .                             .. ·.                        .               ...                                                                     jN_ TJ;~GENERAL GOU RT.OF JUSTICE
                                                                                                                                                                                                                                                              · · · .· · SUPERIORcot.iRTDivrsrON .
                                  PIITCOUNJY                                                                                                                                                                                                                                           ·.•..· · · ·: · · 16.                                   cvsfa112 ·· · ···

                           RENE ROBIN$QN, lndivid.ually, ~ndas                                                                                                                                                                                    ·. ·.· .
                           ADMINISJRATRIXofthe ESTATE. OF .
                          .VELVET FOOTE                                                                        0

                                                                                                               ;           ••            :             •   •              •   •       •       •             ;           ••
                                                                                                                                                                                                                                                                                                     '.·                                   .
                                                                                                                                                                                                                                                    .:.       :.:                                . ..             .
                                                                                                                                                                                                                                                                                                                            .·        -·       -




                                                                                                                                ·Pl(lintiffs; . : , .                                                                                                                                          ··.'"·.


                                                 ..                                                                                          .· · ·                                                                                                . ·...     bEFENDA~t NEILJ(ORTZ's MOTION.· •
                                  .                  v,                                    ·                                                                                          ·                             · ·                                  . ··ANO ri'Ro.elR FOR exrt:Ns10N~i'Ji=:ririlie -
                       . ·.<3.GN$<>HOLDINGS;.{LGd/bla;Golden ·..· ·.•·                                                                                                                                                                                        ~yro·;\Nsv\{~RPLAINJIFF.S' COfAPL~INT .
                      . -Living c·enter, alkJ.9:S~va $enior Care, . ·                                                                                                                                                                                                     ·· ·.. · ·
                    .·•· .: ~LC:Jt/b/a:M,cGregot Downs                                                                                                                            HeC1!th·and .··.                                                                  .
                     ... B~ha~ilitatio~ Cemfer,):ihr;J·NelLA~U.RTZ, . ·.· ' .                                                                                                                                                                                                                                                                                                                                                                    .   -·    .> ..
                                             - - .··: ·. -. . . :... ·:. . ...                                                                                                                                                                                                                 . ·.·.·.



                                                                                                                           ·             Def~riciants.•

                           · ·..· Pt.frsue1ntfoRf!le
                                   . ·-. : .. "·· .· - . . ..
                                               . .       .
                                                              6(b).of
                                                               -.. . .
                                                                       f~e-North
                                                                           .
                                                                           ... ·:.
                                                                                   Car~lfha.. Rulei·bfCivil
                                                                                .· - . :·:    -  - ·- . ·..
                                                                                                            Prqced.ure,
                                                                                                             -  .... - .
                                                                                                                        and
                                                                                                                         . ..
                                                                                                                              stJbjedf.
                                                                                                                               - ·. .. - -   _     ~           .. .                       ~ "         ;\~       : ': ..              .·                       " .._     .'.    :                   .'. '·   :         -'.                                      -· '.         ;.- -·      -       ..   . _.              .''-" .   :   '   ,_-_

                 . :' .to and WithoutyvahAngbis per$08~1 jurisdic~i~n ,d~fehse, ,defend~ritNeif:· KuctZ ber~by ..
                      . rhoves fqr,a.rr e>eteh~i~n of tlnte within·whi~h·t~ ;p~e~are·anf.i 'senie an.Answer o~·< .· ..
                 · · ··           qth~~i~e/~~pondt()-th~pJaint~s;:c;c)mpl~int',to andi~¢r~ding March4, 2011, a~d in
                      · .sljpportJher~of s!ate ·thatthisr~qi.iest for extension is rna<;Je0o~fcfre th~ f:?Xpiratibn
                                  '    •             "       . . .-    - ...       0 ••           •       ••               -·       ·•           ··'.      •                                      •    ••          -·-       '•• '        •   •      •                  ..-                                 •••   '               •                '   •       •• : · · . ' ••   -           -, -            •   ,--.: • ·,
                                                                                                                                                                                                                                                                                                                                                                                                                                  of.trye . ..
                                                                                                                                                                                                                                                                                                                                                                                                                              ;·-'.              -




                                  period originally pres,cribed, and this defendant reasonably requires such add[ti()~_al.t.imei
                          in qrqer to ~ci.equately and fully pre,pare his r(3,spo11se .. Q~fenc:iant (\Jei[I<urtz was. ser¥¢.d
                      ... Gn:or~bob,t.Jariuary:·:3,2017byLJ.~;fl1ail.....
                                                                                                                                                                                                                                                               0

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            \' '
                                                                                                                                                                                                                                                                        '.    ·.           '           '                         . . .·                    .   •                 .           .                   .            ... · . . . .

                          .       ''       "                          ....           _.     . .                    '            .                ..        .. ...                 .       .                         .


                                                     V\!HEREFOBE;;Jbis tjefe11i;tanl prays ~li?(the Court. exteindJf1~time to· PP~.Jiar:e ... ·.


                          ····=a;::~~~6frr::b::~t~citf:·t~:;1~lt:t !:~~:;;~:~i=~m~~~tag ·.
                                                                                                                                                                                                                                                                                   1                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .f

     ·,._   .. -


                    . deem.$;~f:~:~j~y9rJan~a~:2017. . · ···~··.·.· ··. · .• · •· . •
                              ·   .....•. ·.·•····
                      ·. ··OF COUNSEL:
                      •.. :SHARPLESS:&· $.TA\/QLA, P)\:
                                                                                                                           ·· . ,                                 ·. · .·. ·. ·
                                                                                                                                                                                                                                                                ~:·~···
                              .. Post:Ottrce sc>x                                                              221oe . · · .· .· · ·• . ·. ·. · · •· ·•                                                                                                                                                                                                                                                                                                                                       r,·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              l
                                  .Greerisl:>orb; North:Carolil1g 27420> ···                                                                                                                                                                                                                                                                                                                                                                                                                  )


                                  .r0·1~ph9ne:··cJ$.6). 3j~--94bo    ·.. ·                                                                                                                                                                           .:,-··                                                                                                                                                                                               ,.·       ··.·                   . I'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                -   ,:.·




                                                                Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 26 of 140
·I
 i




          . Upon application of the defendant Neil KL!rtz. and for goqd cause shown,Jhis
                >             -·   •••       ,:_   "   '            •        •       .-        •   • •••   •




     defendantis
           -
                 granted
                    -·   -
                          to and
                               -
                                 irichJding
                                      .... -
                                            Marth4; ~017; ·within
                                                            ··.."
                                                                  whichtoprep~re
                                                                       .  .     .
                                                                                  arid
                                                                                    .  .
                                                                                         serve
                                                                                           -

     an Answer or otherwise respond:to the                 pl~iriti~s· corriplainL. -.
                                                                        .    .   -   .    ..

          . Thisthe_··-·.-.· day of_·-.,,..._._,~____,,_~--'--'-.."'-', 201T · ·




                                                                             Assistant Cieri< ofSuperio~r ·. ·
                                                                            · Court of Pitt Courit}f · ·




                                                                                                                                  '.




                                                                                                                                  '''




                                                                                                                 .' --   -~   .




             Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 27 of 140
                                 ' ' CERTIFICATE        OF SERVICE. ··. '
                                                                     ..:,··-:




           I h~reby certifythat tbe foregoing DEFENDANT NEIL K_URTZ;s MOTIQN AND
 ' ORDER:FOR exTEN$10N OF TIME TO:ANSWER PLAINTIFFS'. COMPLAIN'r                                           was
   senied upon the parties to this :~.ctlon-by'mc:ii.ling ~ copy thereof by fi~st~Cla$$, post~ge ·.
   pre_-paid mail tothe.foilowing c6qnsel ofrec.orq:           ·             ·            · ... -

                                      ···.·Mr.· Frank,A.• Cassiano, Jr: · · ·
                                         P Q 'Box:?-383. .·· · . ·.· ·. ·
                                        Greenville;?;• NC 27835:
          · .· .    ·    .·     .      · Attorney for Plaintiffs·>
        .·Thisthe/914.aay.ofJanu~ry-_2.01.7.;~'.•.···~·
         ,...-... , .. · ... · " ... • .
                             '' ' ' ' '  , , · ' ' -_··. : > .~· .. · •. ·....•· ·
                                               : .···· . ft/f/
                                                                     1
                                                                      .·.·.•.:
                                                                     -~-:#1/;{;//
                                                                                        ·. ·
                                                                                          '
                        -..                    ·.~ATu9B7-···
                                                   ··    : ,A.ttorneyforDefenqc;1l1ts
                                                                -"       . - ..
                                                                           '    ,•" .



. .·oF coONSEL:
 '           -

        $H.ARPLESS & ~TAVOLA,P.A. .                                                              .      . ..   .


   · · Pqst0ffic~:BP)(22106. '     .. . .
 ···.Greensboro, North Carolin~ 27420.
·.· . . Telephone:(S36) 333:f3400-- ·




                                                                                                                   !'




                                                                                                                    \
                                                                                                                   ''




                                                                                               .. ·',


                                                   ·3

           Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 28 of 140
;               .,;-·
1,-/'
    \,...,.......- .

                                                                           -IN THE GENERAL COURT OF JUSTICE
                        STATE OF NORTH CAROLINA.--                              _ SUPERIOR COURT DIVISION_
                                                                           -            16. CvS2712        -
                        PITT COUNTY


                         RENE ROBINSON, Individually, and as
                         ADMINISTRATRIX oftheESTATEOF
                        -VELVET FOOTE,

                                             -Plaintiffs-,                   DEFENDANT GGNSCHOLDINGS~ LLC's --
                                                                             MOTION ANO ORDER FOR EXTENSION -
                                v.                                            ---OF-TIME TO ANSWER PLAINTIFFS'
                                                                                      -   - COMPLAINT  -       -
                         GGNSC HOLDINGS; LLC d/b/aGolden
                         Living Center, a/k/a Sava Senio~ Care,
                         LLC d/b/aMcGregor Downs Hecilth. and_ _
                         Rehabilitation
                            -      ··.
                                        Center, and NEIG-KURTZ,
                                                       . ..



                                               Qefendants: -

                                Pursuant to Rule 6(b) of the NorthGarqlina Rul~s of Civil Procedure, the -
                         d_efendant GGNSC-_ Holdings, LLC her_el;>y ri;iOVes for     an~ extension of time within vvhich_ to
                         prepareand serve an Answer orotherwisenespond tothe plaintiffs'.complaintJo and
                         .induding March 7, 2017, and iri support thereof-state       th~t this re9uest-for extension is
                         made before the expir13tion of th~ 'period originally .pres_cribed, and thiS deten-~ant -
      l
      I
                         reasonably requires such addition;;:il time in order to adequately and fully prepare its ·
                            •        •                               +                •        -       •           -   ,        •



      i
                         respomie. Defendant GGNSC Holdings, LLC-was served on January 6, 2017via
                        - person~! service by the plaintiffs' attorney. --
                                WHEREFORE, this defendant_ prays that the Court extend ttie time to prepare
                                                                                   compl~int to and includi_ng .- _- -
                         and serve an Answer or otherwise. respond toU1e plaintiffs'
                         March 7,
                               .
                                  2017, and that the Co~rt grant such other-and
                                                             .·              - further
                                                                                   -
                                                                                       relief~hicti the Court -
                                                                                                   -       .   .           ..
      !'   -.

                         deemsjust and prop~L
      [
                                            /~f&ayofJanuary,20)7~                    ~£/
           ..
- l"·
      I.                         T.histhe
- I


                                                                             •   Bn~n H. A.lhg6ad - -
                                                                                 7

                                                                             . - Attorh~y, for Defendants
                         OF COUNSEL:         _
                         SHARPLESS & STAVOLA, P.A;
                         Post Office Box 22106 _        _
                         Greensboro, North Carolina 27420
                         Telephone: (3_36) ·333~6400 ·· -




                                Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 29 of 140
                                                                     --   ------------------------------------------
._ >;.




                                                 ()RDER[16           c_vs 2712]

                                                                                        .           ''       -

                 Upon
                  .·  -
                        applicC1tion
                              .
                              ~ .
                                     of. the defendant GGNSC Holdings;
                                                                   . .
                                                                       LLC and for
                                                                       .       .
                                                                                   good cause
                                                                                         .
                       .                                                                            .

         -shown, this defendant is- granted to and inclu,din~r Marchi,: 2017, wit_hin which to

         prepare and serve    an Answer o~- otherwise responq tbth,e plaintiffs' complaint.
                                             •       '   -   •   ~   •   •     •'   -       <   -        -
                                                                                                             .

               . This the_·_· de!Y of_··...,.-'---~-______,.~-· 2017 .. ·.




                                                                         - Assistant Clerk of Superior -
                                                                           Co!,irt of Pitt_ County · ·




                                                                 2·
                 Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 30 of 140
....

                                          CERTIFICATE OFS1=RVICE ..

                     I hereby certify. that the foregoing DEFENDANT GGNSC HOLDINGS, LLC's
           ·MOTION.AND ORDER FOR EXTENSION Of TIME TO" ANSWER PLAINTIFFS'
            COMPLAINT was sel"i:ed.-upon the pa.rties to: this· action by mailing -~ copy thereof by·
           ·first-class,
                   -
                         postage .pfe.,paid
                       "--           .    - .
                                              mail.. -··to tbefollowing
                                                              .    '
                                                                        counseLof
                                                                               .
                                                                                  record:  ·       ·
                                               .         .   ..            -       .
                                              · :Mr. Frank A. Cassiano, Jr.
                                                 P 0Box7383
                                                 Greenville, NC 27835
                                                ._Attorney forplaif?fiffs .·.

                       ..                     ---
                  This the LZ:1ay of Jaouaty,·2017.               .
                                                             ---.v~·
                                                              ··.~~
                                                                               ·       ·



                                                                  . _ AttorneY' for Defendants ·

       .··OF COUNSEL:
       .    .                             .


        SHARPLESS&_ STAVOL.A,"P.A.
        Post Office Box 22106
        Greensboro, North Cc;irolina 27420
       ·Telephone:· (336) 333-6400




                                                                                                        i




                                                              3
                    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 31 of 140
                                                                                              {FAX)252 758 9777                      P.0021016
        04107/2017   09:250wens and Nelson



'   .
                                                                                                                      Ff LED
                                                                                                         1Nl
                                                                                                          •         '~n
                                                                                                                    ,, I.               ,,. -""3
                                                                                                                            ... 0' f''u ~-
                 STATE OF NORTH CAROUNA                          FILE NO: l6-CVS·2712                     1·;1.I   I l"··,•11i:1
                                                                                                                              ·1 i• l,
                                                                                                                                    ·•
                                                                                                                                       1.:.~i.\:.
                        eountv Of Pl1T                           ALM NO:
                                                                 IN THE GENERAL COURT OF JUmCE
                                                                     SUPERIOR counfDiv1sioN -·-
                                                                                                         \·Y   -··-··.............. .
                 RENE ROBINSON, fndlvfdually
                 and as ADMINIS'rRATRtX of the
                                                         ,
                                                         >
                                                         )
                 ESTATE OF VELVET LEE FOOTE

                           Platntlff(s)                  ,
                                                         )

                                                         )
                                 Vs.                     )               MOTION FOR ENTRY OF
                                                         )               DEFAULT JUDGEMENT
                 GGNSC HOLDINGS, lLC d/b/a
                 Goldon Uving Center. a/k/a Sava
                 Senior Care. UC d/b/a M(Greaar
                                                        ,
                                                        )
                                                         )


                 Dawns Health and Rehabllltatlan        )
                Center and Nell Kuru.                   )
                                                        )
                        l:lefendant<s)                  )


                       Plalntlff(s) flENt; ROBINSON, JndlvidUiJllV and as ADMINISTRA11UX of the ESTATE OF VELVET lEE
                FOOTE request that Entry af Judpmtnt by Dabult be entered against Defendant Nell Kurtz: and
                Defendants GGNSC HOLDINGS, LlC d/b/a Golden Uvlng canter, a/k/a Sava senior care, u.c d/b/a
                McGregor Dawna Health ilnd flehabllltatlon Center, PURSUANT to North Clrollna State Rules qf Clvll
                Pracedure 55(a). In support of this request Plalntfff(sJ RENE ROBINSON, lndMdually and as
                ADMINISTRATRIX of the ESTATE OF VELVET LEE relles upon the record In thts aise ;nd the Affidavit
                submitted herewith.
                Piafntlfls flied for Entry of Default on March 2'1; 2.017 and the Clerk of the court researched the.
                appropriateness of the Timing and the Motion, ummately Signing the Orclerfar Entry af Default. On
                January 19, 2017 counsel for Defendant Nell ~ ilnd Defendants GGN5C HOLDINGS, U.C d/b/a
                Golden Llvlftl' Center. a/k/a Sava Santor c.tire. U.C d/b/a Mc:Grapr Downs Health I.ltd RWbllltatlon
                Centet, tequested an extel'\S!an af time to answer, Whfd1 was summarily gt1nted $pedfyrng that
                Dafendant Neff Kurtz was to Aiuwer by March 4, 2017 ;snd Defendants GGNSCHOUJINGS, LLC d/b/a
                Golden Uvlns center, 8/Wa Sava Senior care, LLC d/b/a McGrqofDowns Health and Rehabllltatron
                center was to Answer by March 7, 2017. Neither Plfendants AnSwered within the e>ctenslon time
                prescribed by this court.                                               I.
               Counsel for Defend;nt Nall Kurn:and Defendants GGNSC HOLDINGS, W: dJb/.j G'alden LMn,i= Center.
               a/k/a sava sanrorC:art, u.c: d(b/a McGregar Powns Haith and RehabHltatfon r.enter, flied Motions to
               Dlsmtss without Answering on Thursday, March 9, 201 after the time allowed for such had run.
               This, the~ day of Aprlt, 2017
                                                                Rane RobJnsan, Pro 5a
                                                                112 Gawen brlve
                                                                 RmnolaJ ~plds, North Ctrollnd7870
                                                                 (252) 528-3911




                        Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 32 of 140
           04107/2017     09:2SOwens and Nelson                                                         (FAX)252 758 9777              P.0031018



" ',•...
     •
           .
           \,




                                                                                               ?i-!1f ••r,~       -6 Pri tl: -:q
                    STATE OF NORTH CAROLrNA                           FILE NO: 26·MW2          I. ' •   •    t1                    I



                    CountyOfPJTT                                      FJLMNO:                    i
                                                                                                 ,. i
                                                                                                     I I I ,.,"It.,,
                                                                                                           \Ill
                                                                                                                I l . . . l' l I'
                                                                                                                     ~ I•     ·'I '·
                                                                                                                           1 ..


                                                                      IN THE GENERAL COtlR'l'OF".ll:ISTlfE'
                                                                          SUPERIOR COURT Dl~SION-·· -~ ·· ·· · ·· ··
                    RENE ROBINSON, lndMdually
                    21nd es AOMINlmAtRDC of the
                                                              ,
                                                              )
                                                              )

                                                              ,,
                    ESTATE OF VELVET LEE FOOTE
                                                              )
                                Plelmiff(s)

                                      Vs.                     )        AFFIFAVIT IN SUPPORT Of
                                                              )       MOTlON FOR ENTRY OF DEFAULT
                    GGNSC HOLDINGS, llC d/b/a                 )             JUDGEMENT
                    Golden Uvlng center, e/k/a sava
                    Senror care, LLC d/b/a r.ttGregqr
                   Dawns Health :ind Rehabilitation
                                                             ,)

                                                              )
                   center and Nell Kurtz,                     )
                           D11fendent(s)                     )



                   I, Rene' Robinson, being Duly swom, State a Follaws:


                   1. I am a Plalntlff and the AdmlnrstratriX of the Estala of Velvet Lea Foote ln the above-entitled action
                      and I nm famllfar with the flle, records and pleadings In this matter.

                   2. The Summons and Compratnt were served upon Defendant Nin Kunz; vra tertlffcd Return
                        REOEPT In thl!I US MAilon JANUARY 3,2017 and OefendantS GGNSC HOLDINGS, UC d/b/a Galdan
                        UvJna Canter, w'fffl. S;rva Golden Uvlns canter, a/k/8 $8.va Senior Care, u.c d/b/a McGreprDawns
                        Health and Rehabtlltatfon Center by personal service upon Dln!CtorHall Garfand on JANUARY 6,
                        2017.

                   3. Answers to the COmplelnt were due by N11l Kuru on MARCH 4, 2011 and GGNSC HOLDINGS, u.c
                        d/b/a Golden Uvfng Center, B/k/a sava Sentor care, UC d/b/a McGregor Downs Hearth and
                        Rehabilitation Center on MARat 7, 2017. No response was served within the time arrowed by law.
                        Counsel, for Defendants req~e$ted en extension of time on J~nuary 19,2017 and the dates were
                        summarily granted; specifying M1rch 4, 2017 for Defendant Nell Kurtz and M;irch 7. 2017 fot
                        D9fendants GGNSC HOLDINGS, U.C d/tJ/a Golden LMn1 C:.ntlr, a/k/a Sava Senlar care, U.C d/b/a
                        McGrepr Downs Health and Rehabflltatlon center. Neither Defendant ANSWERED wHhrn the
                        extension time prescribed by this court. Counsel for Pefendants flied Motlans to Dlsmrss, without
                        answerlns, on March 9, 2017. This was after the time allowed for suc;h had run and no answer had
                        been fifed or served. Plalntfffs fifed a Motion for EntJy af Default on Man:h27. 2017 and the Clerk
                        of Court ft!searched the appraprJatenas of the Time and the Matron, ultfnmely signing the Order.




                            Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 33 of 140
  04107/2017    09:260wens and Nelson                                                        (FA>:)2S2 758 9777          P.0041016




...


           4. 'l'he Default of Defendants was Entered on Man:h 29, zo11.

           AS required bV the Senrfamembers Civil ReHef Att of 2001, t have confirmed that the Defendants are
           not currentlv on ac:tive military servtce. To the bi:st of my Information and beH11f, Defendants are not
           Infants, rncomp!tent nor under dlsablllty, that default has been entered 1safnst Dafenda~ Niel Kunz
           and Def(lnrtitnw GGNSC HOLDING&, u.~ d/b/a GoJdeu Uvlng Center, a/k/a sava Senror Qlre, LLC d/b/a
           MeGrepr Downs Health and RehablDtallan Center and that D~tendant Nlel Kurti and Defendants
           GGNSC HOlDINGS, U.C: d/b/a Golden Uvlng Center, a/k/a Sava Senlar Care, UC d/b/a Mi::Gregor Downs
           Health and Reh;;blUtotfon Center are liable for damages as demanded.

                    The Plalntfffs elalm is for:

                1. My Mother, Velvet Lee Foote, transferred from vtda"t Medlcal Trauma Center tQ Golden Living
                   Center for physical therapy, due to unneady gait on November 23, 2014. Golden Uvlns Center
                   accepted admJsslon, despite Diagnosis of Alzheimei>nnd Schfwp)lrenlil; both dlagnose5
                   required dose supervfston or obseMtlon. Defendant>s staff stmted that they were capable af
                   provrdtng appropriate care for patlenu with these mental diagnoses.

                z. on November 14, 2014, I, Rene Robinsont vlslted my mother and taking new clothes to
                   Defendant Golden Uving ce1tter. I Introduced mvself to the coverfns nurse and physfcal
                   Therapist and explalnad my motllefs medical and mental condltlon to aII departments of the
                   facmtv. I Provided Garden living Center personal infannatfon that my mother had a propensity
                   to eat ma5t anything; tonet paper, co105 and staff noted that in the patient records.

               !. I, Rene' Robinson, visited my mother every other day at the Golden UVing Center, since her
                  Admission date of November 14, 2014; due to the dfstanc;e of 86.2 mrres end travel time 1 hour
                   and 26 minutes from residence to Gorden Uvfng Center.

               4. Durlns Vlsltatlons with mv mother, there were no complaints addl'l!S$ed ta me byanv members
                  of the Nursing Department Phf3lc:allberapy Department, and/or Administration Department
                  resard1ng MY Mothers E'atlns habits, Soclal Adaptatron with fao1ity employees and/or Patients,
               s. November 17, 2014 Nurses notes recorded staff obsenrlng Mrs. Faate otfne butter off dlnlns
                  tables c:onflrmlns her prafienslty to lnBest anything and everything she could lay her hands on.
               &. November 21, 2014.t I, Rene Robinson, vJslted    mv mother and brought her a honey bun.
               1. Therapist and Intern lberapist (ECU Student) were present during this visit. Mother ask for a
                   piece of the honey bun. Upon approval by the physlc:.t1I tflerapfst ind under her dll'Ktlon, I gave
                   small pieces of the honey bun and COie slaw to mv mother. The Therapist,, 1'5tenlns with a
                 · ste\hosi;ope, repc;irted that my mother swallowed without Incident. During thts visitation, my
                   mother stated to the physical the,.,plrtthat If I do nottzike her home, that she (Physical
                  lborapist) wlll; we all taushed and I told my mother she would be camrns home In two days. At
                  the cancluslon of this Visl~ I was approached by a Fil\anc:e representetl've for Pefendant Golden
                   Uvlng Center, who urged me to sfgn various paper work, purportedly pemtnlng to various
                  lnsurat1ces. Upon rellfewi~S the various documerrt's, I d~red that I was befns asked to




                  Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 34 of 140
     04/07/2017     09:270wens and Nelson                                                           {FAX)252 758 gm             P.005/018


       '   .
.
"'




                         , surrender my mother's Sacial Security Benefits. I left the fadlftv with alJ the.paper work. I left
                           nothing behind.
                    a.     November 22, 2014, around 7:00 P.M., I received a phone call from a nurse at the fac:IJJtv, The
                           Caller stated thirt my mother hed been transparted ta Vldant Medical Trauma Center's
                           Emersenc:y Room, due to severe vom1tlng and diarrhea. I tmmedlately proceeded to Vidant
                           Emergency Raorn. arriving arcn.1nd 9:30 P. M•• I met with ER physk:lans; Isaw mv mothet. I
                           asked the covering ER Phvsidan what had caused my mcither to have the ongoing symptCJms. I
                           never recerved an answer. Ithen asked the ER Physlclan to perfonn a blood test to check
                         . anythrns within her bloodstream. The ER Physician responded that they could not do that type
                           of blood test fn this hospital. My Mother was admitted ta ICU.

                   9. November 29, 2014, Imetwfth the attendfns; physician for my mother. Again, 1il5ked this
                      pl\yslclan about the blood test. He stated that the test could have been perfonned. but that It
                      was naw too late, because antibiotics had been admrnt~erec.t,

                   10. On November24, 2014, I returned w~fendantGolden Llvlns Centerto speak with the
                       Director/Administrator, after having setthe meeting up tha day before by telephone.
                       Notwithstanding I was advised bv the Finance Manager that the Olrectorwas not on the
                       premises and had blken the day off. The Nursing Director then asfced that we meet in private,
                       but an additional nurse sat in on this meeting. The Nursing Director repeated Iv stated that she
                      was sorry for what had happened and that they were severe)y 1.1nderstaff'ed. When I asked, what
                       happened, I never received an answer. After the meettng. I went to my mother's former raam to
                       retrieve her pel'$0n:td beronglngs. Upon entry, I was struck by the fact that nothing had been
                      changed. Looking around the raorn ft explained what had happened on November 22, 2014.
                      Supported and substantiated by pictures and audio recordings,

                   11. As a result of this Incident, my mother went from being a vibrant, self-supportive sreat-
                       arandmatherto a bed ridden medfcally dependant patfent requiring an:nmd the clock, constant
                       care.

                  12.    G~ndchlld, AlisyB   Bradley, pregnant, due to deliver in Aprll 2015, vJSited her gl"!ndmot:her ln
                         Vldant Medfcal Ce11ter. Durfns a bathroom break durins that vl5tt, Alfsya Bradley bepn to spot.
                         A ~urse was called and she emerpntly transported Allsya Bradley bv wheel dlBft to the Vldant
                         OBGVlll Emef'8ency Room for immedrate treatment. The treatlns physfclan opined that Allsya
                         Bradley's spotting was brought on by the stress of seeing her grandmother In this condition.
                         Substantiated byvrdeo.

                  13. I am the sore tlfolosfcal Child of Velvet Lee Foote; my mother had two Gnndchtldren and 6
                         Great-Grandchlldmn. A .seventh greatgrandchlfd was bom on April u. 2015; my mother never
                         sat to hord, caress, touch 11nd/or even physlcally see her ~eventh great grandchlld. (see attached
                         Video).

                  14. Upon my mother's dlscharae from Vfdant Medrcal Trauma Center, she was completely Bed
                      ridden and had a Stage One Bed Sare an her coccyx bone near her lower back; she arrived home
                      by medic:11ltranspart.




                         Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 35 of 140
                                                                                               (FA~)252   758 9777          P.006/016
 04/01/2017     09:2?0wens and Nelson



     .   .,
.·


              In terms of artlculatlng a value for the lost Velvet Foote's family has sustained, I
                                 I


              offer the followins;

                       • Compensatory:
                       •    LOST OF COMPANIONSHIP (Only Chlld, two GrandchiJdren. Six Great Grand Children, a
                            seventh 1reot grandchtld born on April 13, 201S)

                       •    PAIN AND SUFFERING (Onlv Chlld, two Grandchildren, Six Great Grand Children, a seventh
                            great srandchild born on April 13, 2015)

                       •    GUIDANCi:: (Mymothertausht me and her grandchildren, howto coak, clean, wash clothl!S~
                            drive, socialized with p!ople beyond ourfamllv, studV and dream.

                       e    COMFORT
                       •    FINANCIAL ASSISTANCE (Mom Paid RENT, EL£CTRIC, WATER, CABLE AND TRASH BILLS)

                       • SECURITY (Mom had very sood hearing and was always aware of who was around and
                            what was going an around our home}.

                       •    PROTECTION

                   •        PECUNIARY VALUE OF LIFE (Age Scale, 80 yi:c.rs of Age female: $528,100.00.)

                   •        COST OF FUNERAL AND BURIAL EXPENSES.

                   •       PERSONAL INJURY: Plaintiff. If, Rene' Robinson, sustained a lower baek and rfsht hip injury
                           caring for my mother at home fram November 20:J.4 until her death on Janu1ry 15, 2015.
                           lhese Injuries require sptnal sureerv and a hip replacement per physltfan's dfagnosls from
                           Duke Neurosurgery and Orthopedic Q:nters,

                   •       MEDIC'AL EXPENSES PAID, (My mother's past and my current and future medrcal
                           expenses).

                   •       REPl.ACEMENT OF a.OTHES brought from GreenvlUe Walrnart for her stay at Golden Living
                           Center tor p~fcal therapy. Substantiated bv audio recording

                   •       Punitive Dame1es: Golden Llvlng Center was not equipped to care ffll' anyone presentrns
                           withe dra111e1sfs of Alzheimer's and/ at Schizophrenia; Gofden LMng Center did not have
                           Technical and/or Human monltorizatfon (sun.ielllance) for residents with deteriorating
                           mental condltfons; Golden LMns center did not have appropriate measures for ro'ctctns
                           down unmonitored, dangerous areas. The Willful, Wanton and MalfcJous actfans of Staff In
                           tslllng to monitor Velvet Foote CJfter noting changes In her appetite In the nurse's notes csn
                           Novembet 22, 2014 lead to har death from Asphp:lated pne~monJa and Sepsis
                           (Subnantlated by the Death Certificate, nurse's nates, plctuta and audro nte0rdlnp).




                  Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 36 of 140
     04/07/2017      09:270wens and Nelson                                                      (FAX)252 758 9777           P.0071016


       ,   ..
,.




                 Defendants GGNSC: HOLDINGS, U.C d/b/a Golden Uvln1 tenter. a/k/a Sava Senior Clre, UC d/b/a
                 McGregor Downs Health and RehabHltatlon Center are a chameleon created by mulUbillionaire's, ane
                 of whom Is Noll Kurtz. Thl!y present themselves as board members and take tums as owner's.
                 Defendant Nell Kuru and DefernhinW GGNSC HOLDINGS, LLC d/b/a Golden UVfnl Center, a/k/a lava
                 Senior care, UC d/b/rJ McGrqar Dawns Hulth ;ind R1habllttatio~ Center sole purpose Is financial
                 gain. Defendant Nell Kurtz and Defend•nts GGNSC HOLDINGS, u.c d/b/B Golden Uvlng Center, a/k/a
                 Sava Senior care, LLC d/b/a McGregor Downs Health and RehabHltatlon Center have shown consistent
                 mallce In managerial aspects or this company and the 111res that render servrces. (Substantiated bV
                 attathed evidence pursuant to the Narth caroHna Rules af OvH Promdure 703RJ),


                 As a result of Malice, Grass Bl'ld Wonton Conduct, Pain and SUfferJnr, a Punitive dam111es award is
                 appropriate. I am providing a table of calculations regardln1 the monetarv t~dlef ~ought based on the US
                 Federal Reserve Average Net Worth by Ase for All Americans (Exhtbtt I),



                                                   CALCULATION OF DAMAGES
                $528,100 (Age at Death 80) x 10 (1 chllcl; z Grmtdcfitrdrvn; 7 Great-Grandchtrdnm) x 4 (Punitive
                Dalllilges az $21,124.000.DO (Tami D11'"uses) Pursuant ta G.S. 90-21.:l9(bJ, aa:ardfn1 to this fair ar.d
                unbfas cafeulatlan; "lcfng for ZO MRHon Is not off iJt all.




                swam to and subscribed before

                       s..fL day      ~'4fmlJ1~U...../ __, 2011.
                                                ;/


                MY COMMISSION EXPIRES:




                       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 37 of 140
    04/07/2017         09:280wens and Nelson                                             (FAX)252 758 9777   P.008/016



...
,
      ·,




      THE AVERAGE NET     (eK1tJ'#1'..:L\

      WORTH BY AGE FOR ALL
      AMERICANS
    To calculate the average net vvorth for the upper
    middle class, let's first look at the average net worth
    of all Amerf cans. This data comes from the ·US
    Federal Reserve.

                                 Ave~p Amtrfcan N•Wonh           av AIO

             5UQO.OOI)



                                                                          ~




                                                                                  ~




                                                         ~-
                                                                                           ....., ....
                                                                                           SW.100
                                                                                                 '



                                           mum
                                           I•   .   •,

             HOO.D'lO

                            SW»
                           ;,i.>t·,~
                  Ml       ~           .
                           l.allN•l>       .Jl.. 61      4J•)G            ~$-•M   6•11    llill!tlllf




           Average net worth for all Americans.
                        Source: US Federal Reserve
                         Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 38 of 140
04/07/2017     09:280wens and Nelson                                                   (FAX)252 758     gm                    P.009/016


 .. ·
                                                                                             F?LED
                                                                                                           • '1
                                                                                       "'1 •·nn.: _./.,,,, P~'
                                                                                     1.:.:                      LI:t   -,3
                                                                                                                       ....

         STATE OF NORTH CAROUNA                           FlLE NO: 1§..C\!$-2712
                County Of PllT                            FlLMNO:
                                                          IN nee GENEllAL COYJ!I..Q.F..J.llm~ .
                                                              SUPERIOR COURT DIVISldN-·" ' ...
         RENE ROBINSON, lndividuaHv
         and as ADMINISTRATRIX of the
         ESTATE OF VELVE1' lEE FOOTE              ,,
                                                  )
                                                  )


                     Plalnt1ff(s)                 )
                                                  )
                           vs.                    )                CALENOAR REQUEST
                                                  )
         GGNSC HOLDINGS, LLC d/b/a                )
         Golden Uvlng center, a/k/a Sava          J
         Senfor care, llC d/b/a M~reBGr           )
         Dow"s ffe,!th and Rehab111tatlun
         Center and Nell Kurtz.

                  pmndgotC&I
                                                  ,
                                                  )
                                                  )

                                                  )

              Please Take Notice That:

              complaint was filed on November2~ 2016.

              An exteruron oftlrne was requested bv counsel fof' Defandanu on January 19, 2017, well beyond
             the trme for such a request.

              Notwithstanding. the Clerk of Court ,sranted Defendant's request and specified MARCH 4, 2017 far
              Nell Kurb and MARCH 7, 2017 for Defendams GGNSC HOLDINGS, llC d/b/a Golden Uvlng Center,
             a/k/a Sava Senior ere. U.C d/b/a MtGrqor Dawns Health and Rehabllltatlan Center.

             No answerwasfiled or served bythese emnded dates.

             To date, no answer has been flied.

             Counsel far Defendants flied Motions tc Dismiss, without filing an answerin& on Marth 9, 2017. No
             answer has been fH11d and the time has clearly run.
             on March 27, 2017, I fifed a MDtlon far Entry of Default, which the Cferk took under advisement,
             researthlng both timing and appraptlateness.

             Default was entered' by the Clerk of Court on Marth 29, 2017.

                Accompanyfns this calendar request nre 11 Motion for Entry Default Judpment, Affidavit In
             support of said Motion with an Exhibit.




                Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 39 of 140
04/07/2017   09:290wens and Nelson                                                  {FAX)252 758 gm               P.010/016




                 I request that you place this matter on Pltfs County's next CMI Superior court calendar, which
             f undermnd will be.April 17, 2017.1 estimate that itwllltake roughly 1 hour.to make my
             presentation.



                RespectfullV submitted, thtr '6111 day of April 2017.




                                                                                 ene• Rol:llnson, Pro se
                                                                                112 Gowe.., Drive
                                                                                Roanoke Rapids, NC: Z7870
                                                                                (Z52) 529-3911




              Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 40 of 140
04107/2017   09:290wens and Nelson                                                         (FAX)2S2 759 9777                    P.0111016




                                                                                                              r:~tr
                                                                                                              '   J
                                                                                                                       FD
                                                                                                                      ---L.


                                                                                                     7(1J7  ' ":- - w/., ,l"n ll• -, ~
                                                                                                       . ·• . " •\         II •' •' ;J
         STATE OF NORTH CAROLINA                        FILE NO: 16-CyS.27_.12.
                County or Pin                            FILM NO:                              I •f J J :\.. f.!: J.'
                                                                                                                  ·L .. ,,
                                                                                                                      ! •'
                                                                                                                             { · •• •
                                                                                                                               ...i. ' "
                                                        IN THE GENERAJ. CO\JRT OF.!IJ...5".~, 1.,.
                                                            SUPERIOR COURT DIVl510N          .'' •· --·-···· ·•• · ·•
         RENE ROBINSON, indMdualty                )
         and as ADMINISTRATRIX of the             )
         STATE OF VELVET LEE FOOTE                )
                                                  )
                    PlaTntlff{sJ                  )
                                                  )
                          vs.                     )              NOTICE OF HEARING
                                                  )
         GGNSC HOLDINGSa UC d/b/a                 )
         Golden Uving Q!mer, JJ/Wa 5ava           J
         Senlar tare. llC d/b/a Md3rqar           )
        OOWM Health and ReheblHtatlon             )
        center end NeH Kurtz.                     )
                                                  )
                Defendant(s)                      )




                PLEASE TAKE NOTICE THAT on Aprll 17, 2017, the Plalnttff(s) RENE ROBINSON,
        Individually and as ADMINISTRATRIX ofthe ESfATE OF VELVET lEE FOOTE. wlll brlns on for hearing
        their Motion Entry af Def;ult Judgement by Judge at 10:00 a.m. or soon thereafter as the matter may
        be heard.




               This the.mb... dav of April 2017




              Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 41 of 140
                                                                                    (FAX}252 758 9777           P.012/016
04/07/2017      09:290wens and Nelson

     .
.·


                                           CERTIFICATE OF SERVICE

             Today, I hava served the followlng documents: Natke af Hearing, carendar Request, Motion of E1mv
             of Default Judaement and Affidavit fn Support of safd Motion.




             MANNER:                   BR       I have deposited these documents in the US
                                                Mail addressed as follows:


         SERVED ON:                               Blan Alllgood, Esq.
                                                  Bovfs, Kyle, Burch & Medlln, LlC
                                                  soo Green Valley Road, Suite 102
                                                  Greensboro, NC 27408
                                                  balligood@.bovls:kvfe.com
                                                  Phone: {336) 907·3265
                                                 Fax: (386) 907-4178

                                                 Nell Kurtz, MD
                                                 5220 Tennyson Pkwy., Suite 400
                                                 Plano, Texas 75024



         This, the.itb.day of April, 2017


                                                                        '~~
                                                                         112 Gowen Drive
                                                                         Roanoke Rapids, NC 27870
                                                                         (252) 529-3911




                  Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 42 of 140
04/07/2017   09:290wens and Nelson                                                        (FAX)252 758 9777                       P.013/016



                                                                                           .   .
                                                                                                         FILED
                                                                                                   2m1 tH,~ ?.9 NI 10: 20
         STATE OF NORTH CAROLINA                            FILE NO: '6·C\l5=2UZ        ·11 1 •      r
                  County Of Pm                              FILM NOt                    t       £.GUNi"(,          c.s.r;:
                                                            IN THE GENERAL COURT OFJUmCE

         RENE ROBINSON, Individually               J
                                                                SUPERIOR COURT DIVISION    ··- •.. ··         -
                                                                                                      ·- ......        ~
                                                                                                                           ....    -
         and as ADMINISTRATRIX l!lf the            )
         ESTATE OF VELVET U:E fOOTE                J                                                                                .... _... __
                                                   J
                    Plalntlff(i)                   )
                                                   )
                          Vs.
                                                   ,
                                                   )                          MOTION FOR

                                                   ,,
                                                                             ENTRY OF DEFAULT
         GGNSC HOLDINGS, LlC d/b/a                 )
         Golden Uvlns tenter, a/k/a Sava
         Senior care, LLC d/b/a McGregor
         Dawns Health and Rehabllltatlan           )
         Center and Neil Kuru.                     )
                                                   )
                 Defendands)                       )


                                                          MOTION


         R£NI! ROblNSON, individuall\f and as ADMINISTRATRIX of the ES1A'I'£ OF V~LVET LEE FOOTE,
         Pl11lntfff(s), appears before this Honorable Court, Pur&uont to (Rule SS ~c Rules af Civ. Pro.) and moves
         for Entry of Default against Oefendant(s) GGNSC HOLDINGS, llC d/b/a Golden Uvfng centor, a/k/a
         Sava Senior care, I.LC d/b/a McGregor bawns Health ,._,d R•habtlltatlon Center and Nell Kurtz. In
         support therefor, Plalntlff(s) respectfully offers the Court the following:


             (1) This is an action for recovery of damages sustained as a result af a Medical Neglrgence/Personal
                  Jnjuty Inflicted by Defendant(S) GGNSC HOLDINGS, LtC d/b/a Golden U111ng Center, a/k/a Sava
                 ·senfar care, llC d/b/a McGregor Downs Health and Rehabilitation Center and Nell Kurtz;

             (2) The damages saught ate not fixed;

             (3) Accordlnsly, should the Clerk of Court find this motion In order, Plalntlff(s), prays for entJ;I of
                 Default against Defendant(s) GGNSC HOLDINGS, LLC d/b/a Golden Uvlng Center, a/k/a Sava
                 Senior care, LLC d/b/a McGrosor Downs Health an.d Rehabllltatfan Center and Nell Kum
                 pending Judgement by Default to be determined at a later date by a Presidine Judge;




        \



              Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 43 of 140
0410712017   09:300wens and Nelson                                                  (FAX)252 758 9777           P.0141016




             (4) befendant(s) have failed to anslNer within the time allowed, speclflcally March 4, 2017 for
                 Defendant Niel Kurtz and March 7,·2017 for GGNSC HOLDINGS, LLC d/b/a Golden LMns
                 Center, a/k/a Sava senior care, LLC d/b/a McGregor Downs Hee Ith and Rehabilitation Centar,
                 as ordered by the Clerk of court dated February 3, 2017; responsive pleadlnss were not flied
                 wlthtn the time allowed. No Answer has been flied.



             (5) Defendant(s) GGNSC HOLDINGS, LLC d/b/B Golden Uvln1 Center, a/k/a Sava Senior care, UC:
                 d/b/a McGregar Downs Health ond Rehabllltatlon Center and Nell Kurtz arl! liable to
                 Plalntlff(s) for damages by reason of the facts as shown In the Underlying Complaint and
                 Affidavit attached hereto Exhibit I.

             (6) Defendant(s) GGNSC HOLDINGS, LLC d/b/a Golden Uvlns Center, e/k/e Sava Senior C;ire, UC
                 d/b/a MtGr11or Downs HHlth end Rehabllltatlon Center and Nell Kurtz are neither iln Infant,
                 Incompetent person nor otherwise under any disability.



         WHEREFORE, Plaintlff(s) pray the Court to ENTER DEFAULT against Defendant(S)
         GGNSC HOLDINGS, LLC d/b/a Golden Uvlne Center, a/k/a sava senror care, llC d/b/a McGregor Downs
         Health and Rehabilrtatron Center and Neil Kurtz.



         This, the   M.1./-L day of March, 2017.



                                                         Rene' Robinson Pro Se
                                                         112 Gowen Drive
                                                         Roanoke Rapids, North carolina27870
                                                         (252) szg..3911




             Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 44 of 140
04107/2017         09:300wens and Nelson                                                       (fAX)252 758   sm                     P.015/016
   ...                                                                                                                          •.
  .   ~,




                                                                                                      FILEo·
                $TATI OF NORTH ~ROUNA                             FILE NO: ts-~712_ ?017 i-!.~R ~9 N1 (0: 20'
                       eoumv of PITT                               FILM NO:              />If T ro11•• •
                                                                  INTHEGENERALCOURTOFJUSTICcL 11 1 i', C.S.C
                                                                      SUPERIOR COURT DIVf~ION
                                                                                                ·- .... ···-··
                                                                                                           .'


                                                          ,,
                RENE ROBINSON, tndlvldually               )                                                      ·-   ~~.   -
                and as AbMINlS'rAAYRl>c of the
                ESTATE OF VELVET LEE FOOTE
                                                          )
                           Plalnttff(s)                   1
                                                          )
                                 Vs.                      )                AFFIDAVIT IN SUPPORT
                                                          )                OF MOTION'FOR ENTRY
                GGNSC HOLDINGS, LLC d/b/a                 )                   OF DEFAULT
                Golden Llvlng Center, a/k/a Sava          )
                Senior Care, LLC d/b/a McGre1or           )
                Downs Health and Rehabilitation           )
                Center and Nell Kurtz.                    J
                                                          ]
           .,           Pefendant(s) ·                    )




                1.Thls Is an action for damages from personal Injuries inflicted upon Plafntlff{s) on November 22,2.014 at
                appro>dmately 6:41 P.M.; when LPN s. Gay was summoned into Ms. Foote's non•mcnlto~ed/non·
                Shadow attendee room because she was found demonstrating and dlsp!avrng symptoms of severe
                nausea, vomiting and diarrhea.

                2. Nurses Notes state and show that Ms. Foote symptoms were so severe that Ms. Foote had lost the
                abllltv to breathe on her own and severe loss of Oxygen saturatton. Nurse called for emergency Medical
                Transport of Ms. ~oote to Vldant Medical Trauma Centers Emergency Department. Due to understafflng
                States by Nursfng Director and not having the avallable monitoring by technology of patients and /er
                Human Shadowerers, Ms. Foote Ingested a lethal substance orally which bought on the onset of her
                emergent symptoms and being seen at Vldant Medfcal Trauma Centers Emergency Department and and
                AdmTttance to the Vldant Medical Center Intensive Caro Unit.

                a.Plalntlff(s) filed this action on November 22, 2016 at 4:51P.M.

                4. Plalntlff(s) causad Defendent(s) GGNSC HOLDINGS, LLC d/b/a Gorden Uvtng Center, a/k/a Silva
                Senior Care, llC d/b/a McGregor Downs Health and RehablUtatJan Center to be served In accordance
                with Rule 4, NC Rule Clv. Pra on or after November 22, 2016 personsllv by Frank Cassiano, ~sq. by hand
                to Director of Golden Living Contor Holl GDrlancf: Nell Kum was served by Certrtied Return Receipt Mall
                on December :29, 2016 as evidenced by the Affidavit of Service attached hereto as EKhlblt (1).

                5. Defendant(s) has not flied ~ny answer or motion for exten!lian of time ·as required by NC Rull!!l of Civil
                Procedur~ and the time for do~ng so has now expired~




                     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 45 of 140
0410712017     09:310wens and Nelson                                                        (fAX)252 758 9777     P.0161016



..


             6. Defendant(s) GGNSC HOLDINGS. UC d/b/a Golden Uvlng Center, a/k/a Sava Senior Care, UC d/b/a
             McGregor Downs Health and Rehabllltatlon Center and Nell Kum has made absolutely no attempt to
             objectloh to entry of said Default;

             7. Defendant(&) GGNSC HOLDINGS, LLC d/b/a Golden Uvlng Center, a/k/a Sava Senior Care, UC d/b/a
             McGregor Downs Health and Rehabllltatlon Center and Nell Kurtz are neither :an Infant, Incompetent
             person nor atlterwJse under any dlsablllty, and;

             8. Defendant(s) GGNSC HOLDINGS, LLC d/b/a Golden Uvlns Center, a/k/a Sava Senior care, Ll.C d/b/a
             McGregor Downs Health and Rehabilitation Center and Nell Kum are llable to Plalntlff(s) for Damages.


                     With this showing, Plaintlff(s) has nothing further to offer at this time.




             Sworn to and Subscribed before me
             This the      day of            , 2017.


                             NOTARY PUBLIC



                    My Commission Expires




                 Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 46 of 140
         -:,..-·




                    STATEOFNORTH CAROLINA                            .. · IN THE GENERAL COURT OF JU_STICE
                                                                              SUPERIOR COURT DIVISION
                    PITICOUNTY                                                       16 CvS 2712 -


                      RENE ROBINSON, Individually, and.as
                   ·. ADMINISTRATRIX of the ESTATE OF
                      VELVET FOOTE,

                                           Plaintiffs,
                                                                       DEFENDANT GGNSC HOLDINGS, LLC's
                           v.                                              .   MOTION TO OISMISS .
                                                                             N;C, R. Civ. P. 90), 12(b)(6)
                    GGN$C HOLDINGS, LLC d/b/a Golden
                    Living Center, a/k/aSava Senior.Care,.
                    LLC d/b/a McGregor Downs Health r,:ind .
                    Rehabilitation Center, a.lid NEIL KURTZ,

                                           Defendants.


                           Pursuant to Rules 90) and 12(b) (6) ofthe North Qarolina Rules of Civil

                    Procedure, the defendant GGNSC Holdings, LLC (sued as i'GGNSC HOLDINGS, LLC

                    d/b/a Golden Living Center") hereby respectfully moves to dismiss this action, In

                    support of this motion, defendant shows the following:

                           1.      Plaintiff filed this action on November 22,.2016. The complaint arises from

                    Velvet Foc;>te's admission to a Golden Living nursing home "here iii Greenville, North

                    Carolina." (Complaint 1f .4.)

                           2.      The complaint alleges a lftany of purported. negligent acts and omissions

                    by a health care provider. (id. at,(19 '(a)...,. (z)).

                           3.      Under North Carolina law, any complaint alleging medical malpractice by a

                    health care provider shali be dismissed unle.ss "the plf~ading specifically asserts that the

     ,              medical care and all medical records pertetining to the alleged negligence that are

                    available to the plaintiff after reasonable inquiry have peen reviewed" by an appropriate

                    expert who is expected to qualify under North Carolina Rule of Evidence 702 and who is

                    willing to testify that the care did not comply with the standard of care, or the pleading




.-
i                           Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 47 of 140
                                                                                                                   '"_.__ .:,-..'.-.,_;..J
•




    alleges facts establishing negligence under the doctrine of res ipsa Joquitur. See N.C.

    R. Civ. P. 90).
           4.     The pending action constitutes a medical malpractice action a$ defined by

    N.C. Gen. Stat§ 90-21.11 (2) (a).

           5.     The complainUails to allege that all medic~/recordspertaining to the

    alleged negligence that are available to the. plaintiff after reasonable inquiry have

    been reviewed by an appropriate expert who is willing to testify that the care did not

    comply with the applicable stanqard of care. The failure to comply with this mandatory

    language of Rule 90) constitutes a fatal pleading defect requiring dismissal of the action.

    See, e.g., Alston v. Hueske, __ N.C. App.-._, 781 S.E.2d 38p (2016); Fintchre v.

    Duke Univ., __ .N.C. App. _ _ , 773 S.E.2d 318 (2015).

           6.     As a resultof the above-stated pleading defect, the complaint fails to state

    a claim upon which relief can be granted and must be dismissed pursuant to Rule 90) of

    the North Carolina Rules of Civil Procedure.

           WHEREFORE, for the foregoing reasons, defendant GGNSC Holdings, LLC

    respectfully requests· that the court enter an Order·dismissing this action, along with

    such other relief as to the court seems just and proper.


           This the__:?!'. day of March, 2017.



                                                 ~;
                                                 --    ..      -,   .·.,~~,,/
                                                     ·~~1iga·8
                                                      Attorney for Defendant GGNSC
                                                      Holdings, LLC


    OF COUNSEL:

    BOVIS KYLE BURCH & MEDLIN
    800 Green Valley Rd., Suite 102
    Greensboro, NC 27408
    Telephone: (336) 90T-3265


                                        2
           Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 48 of 140
Ao.A~ ~· ::-;:~.;._c.
   :>...; ~'J'   :   ,':!'_'




                                                            CERTiFICATEOF SERVICE

                                 I hereby certify that the foregoing DEFENDANT GGNSC HOLDINGS, LLC's
                           MOTION TO DiSMISSwqs served upon thepartiestothis·action~y mailing a_copy
                           thereof by first-class, postage pr~-paid mail to the following counsel of record:

                                                                Mr. Frank A. Cassic:mo, _Jr.
                                                                P 0 Box7383'
                                                                Greenville, NC 2783!)
                                                                Attorney forP/aintiffs ·

                                 This the   3--1'   day of March, 2017.        -p              ,
                                                                          =zQ,~
                                                                          - Brian i+Allgood -
                                                                              Attorney for Defendant GGNSC
                                                                            - Holdings, LLC


                           OF COUNSEL:

                           BOVIS KYLE BURCH _& MEDLIN
                           800 Green Valley Rd., Suite 102
                           Greensboro, NC 27408
                           Telephone: (336) 907-3265




                                                              3
                                 Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 49 of 140
.,_:. '-:!'.:' ::~.,,..
                                                                        K
                                                                    -~~7                                              .
                   .   .   l•.




                       STATE OF NORTH CAROLINA                  {    ~N      THE GENERAL COURT OF JUSTICE
                                                                                SUPERIOR COURT DIVISION
                       PITT COUNTY                                                    16 CvS 2712


                     RENE ROBINSON, lndh.(idually, and as
                   . ADMINISTRATRIX of the ESTATE OF
                     VELVET FOOTE,

                                                Plaintiffs,
                                                                                DEFENDANT NEIL KURTZ's
                                  v.                                              MOTION TO DISMISS
                        GGNSC HOLDINGS, LLC d/b/a Golden                          N.C. R. Civ. P. 12(b) (2) ·
                        Living Center, a/k/a S_ava Senior Care,
                       ·LLC d/b/a McGregor Downs Health and
                        Rehabilitation Center, and NEIL KURTZ,

                                                Defendants.


                                  Pursuant to Rule 12(b) (2) of the North Carolina Rules of Civil Procedure, the

                           defendant Neil Kurtz, M.D. hereby respectfully moves to be dismissed from this action.

                           In support ofthis motion, Dr. Kurtz shows the following:

                                  1.      Plaintiff filed this action on November 22, 2016. The complaint arises from.

                           Velvet Foote's admission to.a Golden Living nursing home ''here in Greenville, North

                           Carolina."   (Complaint~   4.)

                                  2.      In addition to naming GGNSC Holdings, LLC, the complaint-names "Neil

                           Kurtz" as a defendant. The complaint does so while ~cknowledging that Dr. Kurtz is not

                           licensed to practice in North Carolina and is a citizen and resident of Plano, Texas. (Id.

                           at,-J6.)

                                  3.      The complaint alleges no basis under which the court may properly

                           exercise personal jurisdiction over Dr. Kurtz, while expressly stating his foreign state

                           residence.




                                      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 50 of 140
I :.

       ·.-;,··




                     4.    Because there is no basis for the exercise of personal jurisdiction over this

          Texas resident, Dr. Kurtz respectfully moves to be dismissed from this action, under.

         Huie 12(b)(2) of the North Carolina Rules of Civil Procedure and the minimum contacts

           Due Process requirements Of the Fourteenth Amendmentto the United States

           Constitution See, e.g., lntemational Shoe Co. v: Washington, 326 U~S. 310 (1945).

                 .   WHEREFORE, for the foregoing reasons, defendant Neil Kurtz, M. D. re!:;pectfully

         requests that the court enter an Orde_r dismissing him from this action, alon~ with such

           other relief as to the court seems just and proper.



                     This the   3;/. day of Ma_rch, 2017.


                                                                 BriallH. ~rngooa
                                                                 Attorney.for Defendant Neil Kurtz, M.D.


           OF COUNSEL:

           BOVIS KYLE BURCH & MEDLIN
           800 Green Valley Rd.; Suite 102
           Greensboro, NC 27408
           Telephone: (336) 907-3265




                                                            .2
                     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 51 of 140
                                                                                                                 '.

..   ·




         ~3 ,.~j>o- ~:- : .·




                                                     CERTIFICATE OF SERVICE

                             I hereby certify that the foregoing DEFENDANT NEIL KURTZ's MOTION.TO
                      DISMISS wa~ served upon the parties to this action by· mailing a copy thereof by first-
                      class, postage pre-paid mail to the following counsel of record:

                                                         Mr. Frank A. Cassiano, Jr.
                                                         P 0 Box7383          ·
                                                         Greenville, NC 27835
                                                         Attorney for Plaintiffs

                               This the   3/ day of March, 2017.

                                                                      Brtan H. Alligoocf.,, · ·
                                                                      Attorney for Defen.dant Neil Kurtz, M.D.

                      OF COUNSEL:

                      BOVIS KYLE BURCH & MEDLIN
                      800 Green Valley Rd., Suite 102
                      Greensboro,.NC 27408
                      Telephone: (336) 907-3265




                                                            3
                               Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 52 of 140
 STATE OF NORTH CAROLINA                    IN THE GENERAL COURT OF JUSTICE
 COUNTY OF PITT                                 SUPERIOR COURT DIVISION
                                                   FILE NO: 16-CVS-27i2

 RENE ROBINSON, individually,      )
 and as ADMINISTRATRIX of the      )
 ADMINISTRATRIXofthe               )
 ESTATE OF VELVET FOOTE,           )
            Plaintiffs,            )
                                   )         MEMORANDUM OF LAW IN OPPOSITION
 v.                                )         TO DEFENDANTS' MOTION TO DISMISS
                                   )         PURSUANT TO N.C. R. Civ. P., Rule 9(j) and
 GGNSC HOLDINGS, LLC dba           )                    Rule 12(b)(6)
 GOLDEN LIVING CENTER,             )
AKA, SAVA SENIOR CARE,             )
LLC, dba MCGREGOR DOWNS )
HEALTH and                         )
REHABILITATION CENTER,             )
NEIL KURTZ                         )
_ _ _ _ _D_efi_e_rt_da_n_ts_ _ _ _ )

          NOW COME Plaintiffs Rene Robinson, individually, and as Administratrix of the
  Estate of Velvet Foote, by and through her undersigned attorney and respectfully submits
  this Memorandum of Law in Opposition to Defendants' Motion-to Dismiss pursuant to
  Rule 9G) and Rule 12(b)( 6) of the North Carolina Rules of Civil Procedure.
                                  FACTUAL BACKGROUND
         Plaintiff Rene Robinson is Velvet Foote's daughter and prior to her death
  she was Ms. Foote's primary care giver; and was appointed to serve ~s the
  Administratrix of her Estate, Ms. Foote having died cm January 15, 2015. Two
  months prior to her death, Ms. Foote was admitted to defendant GGNSC Holdings,
  LLC dba Golden Living in Greenville, North Carolina, November 13, 2014. She
  presented at the time of het admission as an advanced Alzheimer Patient with an
  unsteady gait and a propensity to eat most anything in her reach: including but not
  limited to toilet paper, coins, etc.
         As recorded in her admit note: Velvet Foote was alert and responsive despite
  having the following diagnosis: Anxiety disorder, depressive disorder; atrial

                                              1

      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 53 of 140
fibrillation, catatonic schizophrenia; she was on a soft diet with honey thickened
liquids. She tolerated meds crushed. She was fed by staff by spoon and had a good
appetite.
        The nursing notes, as sp~rse as they are, noted nothing significant between
November 14 arid November 17, 2014 when staff reported observing Ms. Foote
eating butter off of dining tables, confirming her propensity to ingest any and
everything she could lay her hands on. On the November 18, 2014, Ms. Foote
was observed watching a comedy on TV and responded readily to Terry Edwards
in Recreation Services. On November 20, 2014, Staffs efforts at interaction were
less than remarkable. Ms. Foote answered questions in the early interview by
deflection but eventually answered appropriately as to her name. Throughout this
time, Ms. Foote continued on a pureed diet with nectar fluid; she continued to eat
well.
        On the day ofNovember 22, 2014, without further explanation, facility
records indicate that Ms. Foote did not eat breakfast, nor lunch. However, around
diner an LPN entered Ms. Foote's room with towels, a. basin, and a bottle of body
wash containing an image of fruit on the label. Upon information and belief, to
be borne out in discovery the LPN exited the room before washing Ms. Foote,
leaving behind the bottle of body wash within Ms. Foote's reach.
        At 18 :41 on November 22, 2014 LPN S. Gay recorded that help was
summoned into Ms. Foote's room because she had been found with severe nausea,
vomiting, and diarrhea, had aspirated, and had stopped breathing. Defendant heard
Nurse EMS and Ms. Foote was transferred to Vidant Trauma Medical Center where
she was diagnosed with asphyxiated pneumonia and sepsis, an infection from which
she died on 15 January 2015 in the Halifax Regional Medical Center.

        Plaintiffs Complaint is one sounding in ordinary negligence based on common law duties
of care; that is, Ms. Foote was injured by the contents of the bottle of body wash negligently left
in her room at about 6:00 PM at a time when she was not under observation and had not eaten all


                                                2

    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 54 of 140
day. As a consequence of this negligence, and the believed ingestion of the body wash, Ms.
Foote experienced a condition that ultimately resulted in her death. Accordingly, this Complaint
is one that alleges ordinary negligence and not medical negligence, as defined in N.C. Gen, Stat. §
90-21.11 and should not be dismissed for Plaintiffs' .failure to comply with N.C. R. of Civ, Pro, 90).

      SINCE PLAINTIFFS* COMPLAINT DOES NOT ALLEGE MEDICAL NEGLIGENCE
                AND THERE IS NO NEED TO COMPLY WITH RULE 9(J),
                          IT SHOULD NOT BE DISMISSED
            In North Carolina, a "medical malpractice action11 is defined by statute as iia civil action
for damages for personal injury or death arising out of the furnishing or failure to furnish
professional services in the performance of medical, dental, or other health care by a health care
provider. 11 N.C. Gen. Stat. §90-21.11. Pursuant to this statute, a hospital constitutes a
11
     health care provider." Id, The te1m 11 professional services 11 means "an act or service arising out of
a vocation, calling, occupation, or employment involving specialized knowledge, labor, or skill,
and the labor or skill involved is predominately mental or intellectual, rather than physical or
manual. 11 Sturgill VA.Ashe Mem1l Hosp .. Inc .. 186 N.C. App. 624,628.652 S.E.2d 302, 305 (2007),
            Courts in North Carolina have repeatedly held that corporate negligence claims against a
hospital does not require ce11ification of Rule 9(j). North Carolina appellate courts have
previously established that some negligence claims asserted against a health care
provider do not fit within the statutory definition of medical malpractice. In Lewis
v. Setty, 130 N.C.App. 606, 503 S.E.2d 673 (1998), the plaintiff alleged that the
physician was negligent in failing to lower the examination table prior to
transferring the plaintiff to his wheelchair. The action was dismissed by the trial
court for failure to comply with Rule 9G). Id. at 607, 503 S.E.2d at 673. On
appeal, Court ofAppeals held that compliance with Rule 90) was not required
because the cause of action did not arise out of the "furnishing of professional
services 11 and therefore did not fit the definition of a medical malpractice action. Id.
at 608, 503 S.E.2d at 674. See also Taylor v. Vencor, 136 N.C.App. 528, 525
S.E:2d 201, disc. review denied, 351 N.C. 646, 543 S.E.2d 884 (2000) (holding the
claim was not a medical malpractice action where the plaintiff sued a nursing home
for failure.to adequately supervise her elderly mother while she smoked cigarettes.

                                                      3

       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 55 of 140
~.>




            In Lewis, a patient was injured while being transferred from the examination
      table to her wheelchair. The patient sued the defendant for failure to use reasonable
      care in not raising and lowering the head of the examining table in the course of
      performing the plaintiffs examination. In reversing the trial court's dismissal of
      plaintiffs claim for failure to comply with Rule 9Q), this Court held that "[a]ny
      negligence which may have occurred when the defendant and [plaintiffs live-in
      assistant] attempted to move the plaintiff from the examination table back to his
      wheelchair falls squarely within the parameters of ordinary negligence." Lewis v.
      Setty, 130 N.C.App. 606, 608, 503 S.E.2d 673, 674 (1998).

           Likewise in Taylor, the observance and supervision of the plaintiff, when she
      smoked in the designated smoking area, did not constitute an occupation involving
      specialized knowledge or skill. Preventing a patient from dropping a match or a
      lighted cigarette upon themselves, while in a designated smoking room, does not
      involve matters of medical science. Such behaviors are properly applied to the
      standards of ordinary negligence. The trial court's granting of defendants' motion to
      dismiss was error in regard to plaintiffs ordinary negligence claim. Taylor v.
      Vencor Inc., 136 N.C. App. 528, 525 S.E.2d 201 (2000)

             A more apt comparison to the Foote case at bar is Taylor v. Vencor, Inc., where like
      the case at bar, the patient was a mental patient for which more particular non-medical care
      was required. That is in Taylor, Defendant was informed that the patient needed
      monitoring when she smoked for her care and safety. The failure of Defendant to watch
      the patient as she smoked resulted in her catching her clothes alight and her injmy from
      matches she used to smoke her cigarettes. Similarly, Ms. Foote, a mental patient, well
      known to defendants to place anything into her mouth that could be ingested, which was an
      infamity that required assistance of the Defendant staff to help her remain safe from injmy.
      Not being properly watched when in the presence of the ingestible body wash resulted,
      .upon infmmation and belief, in Ms. Foote doing what Defendants understood she would
      likely do. In both cases what was required did not require clinical judgment and
      intellectual skill; merely required ordinary care to which both were entitled in Defendant

                                                   4

          Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 56 of 140
 care facility.
          In order for the Plaintiffs to establish that GGNSC 's employees breached the
 appropriate standard of care at trial, the Plaintiffs will be required to present the testimony of
 an expe1t who understands and can explain the type of medical care required by patients with
 mental health illnesses. See, e.g .. Smith. 159 N.C. App. at 195, 582 S.E.ld at 671-72. An
 expert will be required to lmow and explain the consequences of ingesting liquids of the type
 ingested by Ms. Foote; to explain the consequences of the illness caused by ingesting such
 liquid; and to know and explain the impact of such illness upon her cause of death. These
 expe1is are needed to explain the .consequence of this ordinary negligence and not to testify
 regarding any medical care that was provided. Accordingly, because Plaintiffs' claims
 relate to negligence in clinical care and are not based on medical decisions that required
 clinical judgment and intellectual skill, Plaintiffs' claims ate based on negligence in the
 provision of professional services and arc not medical malpractice claims, Sturgill. 186 N.C.
 App, at 630, 652 S.E,2d at 306.

         In Norris v. Rowan Memorial Hospital, Inc., the plaintiff sued the hospital for
 failure of its nurses to raise her bed side rails, causing her to fall out of her bed and
 be injured. The Court of Appeals held that the nurses' actions ''did not involve the
 rendering or failure to render professional nursing or medical services requiring
 special skills, [and that] expert testimony on behalf of the plaintiff as to the standard
 of due care prevailing among hospitals in like situations is not necessary to develop
 a case of negligence for the jury." 21 N.C.App. 623, 626, 205 S.E.2d 345, 348 (1974).

        The. Court of Appeals reviewed Horsley v. Halifax Reg'l Med. Ctr., Inc., 725
 S.E.2d 420 (N.C. App., 2012); Cert was denied by the N.C. Supreme Court. On 17
 June 2008, Massie was admitted to the psychiatric unit of Halifax Regional Medical
· Center for a recurring nervous condition. Massie had difficulty walking and standing,
and at the time ofher admission, her husband, Denny, sought to bring Massie's walker
or cane into the hospital. Denny was told not to include these items, because the
hospital would provide Massie with everything she needed. The psychiatrist who
admitted Massie then informed the nurses that she had trouble standing. On the

                                                5

    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 57 of 140
evening of 17 June 2008, Massie was preparing to walk to the cafeteria for her
evening meal. She exited her room and stood against the wall near the nurses' station.
While standing there she said aloud that she was going to fall. None of the nurses
offered Massie a wheel chair, cane, or walker. She then fell to the floor and sustained
injuries. The Court of Appeals concluded that the decision of whether to offer a cane
to a patient who has trouble walking is not one that requires specialized skill. As a
result, expert testimony on the matter is not necessary to develop a case of negligence
for the jury. Accordingly, we reverse the decision of the trial court dismissing
plaintiffs' complaint and assessing defendant's costs against plaintiffs.

       Again, the allegations of negligence in the present case are consistent with cases
involving claims against hospitals that our comts have deemed to be iu the nature of ordinary
negligence. For example, in Tavlor v. Vencor. Inc .. 136 N.C. App. 528, 530, 525 S.E.2d 201,
203 (2000), the plaintiffs claim against the defendant nursing home was for ordinary
negligence where the plaintiff alleged that the nursing home was negligent for failing to
supervise a patient While she was smoking, Likewise, in Allen v. County of Granville.
691 S.E,2d 124, 127 (N.C. App. 2010), the plaintiffs claim againstthe defendant medical
center was for ordinary negligence where the plaintiff alleged the medical center failed to
supervise a discharged patient who was recently treated with seizures until a responsible
adult aiTived to transpmt him home. See also Lewis v. Settv. 130 N.C. App. 606, 608, 503
S.E.2d 673, 674 (1998) (claim was for ordinaty negligence where plaintiff alleged
defendant was negligent in the course of transferring the plaintiff from an examining table
to her wheelchair, as the removal of the plaintiff from the examination table did not involve
specialized knowledge or skill, as it was predominately a physical activity); Acosta v.
Bvrum. 180 N.C. App. 562, 573, 638 S.E.2d 246, 253 (2006) (claim for ordinary
negligence where plaintiff claimed the defendant was negligent in providing a patient
medical access code to a third-pmty because it qualified as an administrative act, not one
involving direct patient care). Like the allegations of negligence here, the observance and
supervision of the plaintiffs in Taylor and Allen did not involve "specialized knowledge or
skill." Tavlor. 136 N.C. App. at 530, 525 S.E.2d at 203.


                                              6

    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 58 of 140
        In conclusion, since the allegations in Plaintiffs' Complaint did not focus on
negligence in the provision of professional services to Ms. Foote, Plaintiffs did not bring a
medical malpractice action, but one of ord!nary negligence. See Sturgill. 186 N.C. App, at
630, 652 S.E.2d at 306. Plaintiffs' complaint was not required to include the 90)
ce1tification. Therefore, Defendants' above described motion to dismiss should be denied


       This the   --l:i!z:day ofJune 2017.
                                                                                                ---------
                                             Richard E. Batts
                                             RICHARD E. BATTS, PLLC
                                             1330 Benvenue Road
                                             Rocky Mount, NC 27804-1803
                                             Telephone: (252) 210-3421
                                             Facsimile: (252) 565-0040
                                             N.C. State Bar# 9562
                                             Attorney for the Plaintiffs




                                             7
   Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 59 of 140
j.: . .:-   '   -·
                ......-,

                           ,,




                                                             CERTIFICATE OF SERVICE

                                       I hereby certify that I have this day served a copy of the forgoing
                                MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT'S MOTION TO DISMISS,
                                PURSUANT TO N.C. R. Civ. P., Rule 90) and Rule 12(b)(6)by Facsimilie, 336.907.4178,
                                and by depositing a copy thereof in an envelope bearing sufficient postage in the
                                United States mail at Rocky Mount, North Carolina, addressed to the following
                                person at the following address which is the last address know to me:


                                                                  Brian H. Alligood
                                                                  BOVIS KYLE BURCH & MEDLIN
                                                                  800 Green Valley Rd, Suite 102
                                                                  Greensboro, North Carolina 27804
                                                                  Telephone: (336) 907.3265
                                                                  Facsimilie: 336.907.4178
                                                                  BAlligood@boviskyle.com
                                                                  Attorneys for Defendants


                                      This the   ~y of June 2017.


                                                                         BY:
                                                                         Richard E. Batts
                                                                         RICHARD E. BATTS, PLLC
                                                                         i330 Benvenu~ Road
                                                                         Rocky Mount, NC 27804-1803
                                                                         Telephone: (252) 210-3421
                                                                         Facsimile: (252) 565-0040
                                                                         N.C. State Bar# 9562
                                                                         Attorney for the Plaintiff~




                                                                         8
                                   Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 60 of 140
STATE OF NORTH CAROLINA                           IN THE GENERAL COURT OF JUSTICE
                                                       SUPERIOR COURT DIVISION
PITT COUNTY                                                  16 CvS 2712


  RENE ROBINSON, Individually, and as
. ADMINISTRATRIX of the ESTATE OF
  VELVET FOOTE,

                     Plaiptiffs;                         DEFENDANTS GGNSC
                                                  HOLDINGS,LLC's AND NEIL KURTZ'S
       v.                                         MOTION TO SET ASIDE DEFAULT AND
GGNSC HOLDINGS, LLC d/b/a Golden                       _MOTION.FOR.SANCTIONS
                                                        - N.C. R. Civ. P. 55(d), 11
Living Center, a/k/a Sava Senior Care,
LLC d/b/a McGregor Downs Health and
Rehabilitation Center, and NEIL KURTZ,

                     Defendants.


       Pursuant to Rules 55(d) of the North _Carolina Rules of Civil Procedure, the

defendants GGNSC Holdings, LLC (erroneously sued as stated above) and Dr. Neil

Kurtz hereby respectfully move to set aside the entry of default that was previously

entered by the Assistant Clerk of Court on or about March 22, 2017. Defendants

additionally move for an award of Rule 11 sanctions as a result of the improper conduct

that led to the improper entry of such default.

       In support of this motion, defendants show the following:

       1.   - -By Order of thffCourt, ·Defendant GGNSC:was-allowed through and

including March 7, 2017 in which to serve an answer or to otherwise respond -to the

complaint. By separate Order of the Court, Defendant Kurtz was allowed through and

including Saturday,_ March 4, 2017, in which to serve an answer or to otherwise respond

to the complaint.

       2.     On March 3, 2017, both defendants timely served R_ule 12(b) motions to

dismiss and concurrently that same day mailed the motions to the clerk of court for

filing. The clerk's office received and filed both motions on March!:}, 2017.




       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 61 of 140
       3.     Under Rule 12 of the North Carolina Rules of Civil Procedure, the service

of the defendants' motions to dismiss stays the deadline for filing a responsive pleading

until twenty (20) days after notice of the court's action in ruing on the motion or

postponing its disposition until trial on the merits.

       4.     Because the motions to dismiss were timely served entry of default was

improper and should be set a~ide.

       5.     The plaintiffs motion for entry of default had no good faith basis and was
                    -   .                               -                                             -   r
                                       .        '              ~-   .   ~-   -;:·   .   ",~-~-   ..
contrary to a basic Rule of Civil Procedure. The sequence of events by which the

plaintiff sought this entry of default further smack of bad faith, not only as to underlying

merit but also as to purpose and design. The relevant sequence includes, but is not

limited to: (a) plaintiffs failure to serve a copy of the written motion for entry of default

and a detailed affidavit (lacking notarization) until some twelve days (12) after filing

these documents and twelve (12) days after entry of the default (see Exhibit A hereto for

proof of actual service date); (b) the filing and belated service of such documents after

plaintiff knew that Rule 12(b) motions had been not only served, but filed in court; (c) the

subsequent filing of a motion for entry of default judgment, calendar request, detailed

affidavit, and notice of hearing, all filed on Thursday, April 6, 201.7, setting the motion for

hearing on April 17, 2017; (d) the plaintiffs failure to serve any of the foregoing

documents until Monday, April 1O; 2017- despite-a certificate ·of service falsely

attesting to purported service, four days earlier; and (e) additional facts and

circumstances to be present~d during plaintiffs chosen hearing date.

       6.     Defendants specifically request leave of court to cross-examine the

named plaintiff on these and '.related issues during plaintiffs chosen hearing date.

       7.     As a result of the plaintiff's bad faith in obtaining a default that should

never have been sought, the defendants move for an entry of appropriate sanCtions

against the plaintiff, her counsel, and/or both.




                                     2
       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 62 of 140
      . -..
...,_...__
             .




                        WHEREFORE, for the foregoing reasons, defendants GGNS.c Holdings, LLC

                 and Neil Kurtz respectfully request that the court enter an Order setting aside tlie entry

                 of default and sanctioning plaintiff and/or her counsel, along_wit~ such other relief as to

                 the court seems just and proper.


                       This the   J3   day of April, 2017.




                                                                  BOVIS KYLE BURCH & MEDLIN
                                                                  800 Green Valley Rd., Suite 102
                                                                  Greensboro, NC 27408
                                                                  Telephone: (336) 907-3265
                                                                  Facsimile: (336) 907-A178
                                                                  Email: BAlligood@boviskyle.com
                                                                  Attorney for Defendants GGNSC
                                                                  Holdings, LLC and N~il Kurtz ·




                                                     3
                        Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 63 of 140
 BO\f!S ,I KYLE
  acv1s; K'l'..L.E, BU-RCH-&.M.ECL.IN
                                           <
        800   GREEN VALLEY ROAD
                SUITE 102
_GREENSBORO, NORTH CAROLINA   27408-7028
                                                                         ~~(7
                                                                                     # ~
                                                                         A- fit..~ /t:(IJ<
                                                        Ms. Rene Robinson
                                                        112 Gow~n Dr. .   .- . . .
                                                       ·Roanoke Rapids,. NC · 27870




                                                                                           . . • • ,,,_..;.•··1 :.   ,·,.   ...   .   .   .     .


                                                                          · h•I uh IP1fr111Jfli1Yi'ifi fl ;-j,,,i, •1!1 'I• '11"nl"11; '''''-'' ''
                                           Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 64 of 140
"i•   .'.:       ~   r       ,_.




             r                     :;




                     ·.-;·



                                         STATE   OF NORTH CAROLINA                       .. IN THE GENsRAL COURT OF JUSTICE
                                                                                                 SUPERIOR COURT DIVISION
                                         PITT COUNTY                                                .. •· 1.6 CvS 2712 .


                                         RENE ROBINSON, lndhi:idually, and as
                                         ADMINl.STRATRIX ofthe ESTATE OF
                                         VELVETFOOTE,                                                                     ~T      ._-
                                                                                                                               '"="""'"
                                                                                                                                           ......,
                                                                                                                                            ;'?":l
                                                                                                                                            ._,
                                                                                                                                _.,
                                                                                                                         I                                         -n .
                                                                                                                                            _i'.":I"
                                                               Plaintiffs,                                                     C}           ·~·.:..1
                                                                                                                                            ;:.u
                                                                                                                         I     -::::
                                                                                                                         i
                                                                                                                         ii     ....,...
                                                                                                                               -c:-.:      1:-.)
                                                                                                                                                                   r- ''
                                                v.                                                         ORDER               --·
                                                                                                                               ...":·
                                                                                                                                            C)

                                                                                                                                            ~t"·t;
                                                                                                                                                               iTi
                                        . GGNSC HOLDINGS, Ll-C q/bla.J3pJdeo
                                                                                                                               ("'')
                                                                                                                               '(,,/';
                                                                                                                                                                   0
                                          living_ Center, a/k/aSava Senior Care,·                                              (·· ·'
                                                                                                                                           .,   ..   ,.
                                                                                                                                           1-.J
                                          LLC d/b/a McGregor Downs Health and                                                              Cl.)

                                          Rehabilitation Center, and NEIL KURTZ,
                                                                                                                                                          ..   "
                                                                                                                                                                    ....   ..-..

                                                               Defendants.

                                                This action came. on before the Court for oral argument and hearing on the

                                         plaintiff's motion for entrj of default juqgmentduring the Court's civil motions session of

                                         Monday, April 17, 2017. Plaintiff Rene Robinson appeared prose. In addition, Frank

                                         Ca~siano, Jr., Esq. joined plaintiff at the hearing and attempted to sit beside her at

                                         counsel's table during the argument. Because Mr. Cassiano's law license is currently

                                        . under administrative suspension, the Court instructed Mr. Cassia.no .to leave the table,

                                         whereupon Mr. Cassiano remained as a witness to the :hearing ir\the public seating

                                         area of the courtroom.
                                                       .
                                                                Brian H. 'Alligood,
                                                                             .   .
                                                                                    Esq:, of the-law firm-Bovis~·
                                                                                                        .
                                                                                                                  Kyle,
                                                                                                                    .·
                                                                                                                        Burch·&·,.

                                        . Medlin, appeared for the defendants.

                                                Defense counsel stated and      demons~rated   with USPS tracking. information that

                                         plaintiff's motion for entry of default judgment, as well as plaintiff's earlier obtained entry

                                         of default, were not actually deposited into the U.S mail to.him at his current address

                                         until Monday, April 10, 2017. The same.item.swere not received by defense c.our:isel

                                         until Wednesday, April   12~   2017. Given the untimely service, the Court in its discretion




                                                Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 65 of 140
                           received and considered the defendants' response motion to set aside default and

                           motion for sanctions .during this same hearing.

                                  After review qf the court file, the arguments of the. parties, materials submitted

                           durin~ hearing, and testimony u11der oath provi~ed               by the plaintiff, the Court makes the

                           following findings of fact and conclusions of law:

                                                                               FINDINGS OF FACT

.. - .   "   :~--   ....          1.         On Febtu?.rv 3, 20J7,Jhe_Clerk Qf Court_ ent~r~d aJ:l_.q_r(jer allowing
                                         .                                                                                   .

                           defendant Neil Kurtz through and including March 4, 4017 iri which to serve an answer

                           or otherwise respond to the complaint. On the same dciy, the Clerk of Court entered an

                           order allowing defendant GGNSC Holdings; LLC through and including March 7, 2017

                           in which    to serve an answer or otherwise respond. to the complaint.
                                  2.         Defense counsel .served separate Rule_ 12(b) motions to dismiss qn behalf

                           of both defendants on March 3,_2017. Defense counsel mailed these motions to the

                           Clerk of Court for filing that same day.

                                  3.         The defendants' motions to dismiss were stamped filed in the Clerk's

                           office on March 9, 2017.

                                  4.         On :March 29, 2017· a motion for entry of default and a supporting ciffidavit
                                                         ..,. .   ~   -   .·


                           of plaintiff were filed in the Clerk's office. The·affidavit contains blank notary

                           information. Plaintiff acknowledged that Mr.. Cassiano filed this motion ·an her behalf.

                                  5.         Also on March 29, 2017, an Assistant Clerk of Court signed and filed an

                           Entry of Default.

                                  6.         On April 6; 2017, Mr. Cassiano, again on behalf of plaintiff; filed a motion

                           for entry of default judgment. Also filed that.same day were a suppqrting affidavit of




                                 Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 66 of 140
   plaintiff, a calendar request, and a notice of he_aring setting the motion for hearing on

   April 17, 2017. The plaintiff's affidavit filed on April 6, 2017, closes w_ith a "Calculation of

   Damages" section in which plaintiffcalculate9 total damages of $21, 124,000.00.

   According to the stated calculations, plaintiff_ arrived at thi9 figure by assigning a value of

   $528, 100. 00 to the death of an 80. year old woman, multiplying that figure by a factor of ·

   1O (in recognition of on_e child, two grandchildren, and seven     great~grandchildren),     and

- - then.multiplying that resulting_tot;:.I by a factor.of 4 for_ pupitive damages.

          7.      Although the notice of hearing for the motion for entry of default judgment

   includes a certificate of ~ervice signed .by the plaintiff ir1dicating that this,document, the

   calendar request, the motion for entry of default judgment, and the supporting affidavit -

  were served on defense.counsel on April 6;2017, the do·cuments aetu?llY were not

   placed inthe mail to defense counsel's current address until April 10; 2017, as

  evidenced by USPS tracking results affixed to the defendants' motion to set aside

  default. This same package contained the first attempted service of the earlier filed

   motion for entry of default.

          8.      On Wednesday, April 12, 2017, defense counselfirst received the motion

  for entry-of default, the plaintiff's supporting affidavit, the motion for entry of default

  judgment, its supporting affidavit, the calendar reqµest, anp the notice of hearing setting

  the motion for entry of default judgment for hearing on April 17, 2017._

          9.      Plaintiff testified that she is, and has been fOr several years·, a paralegal.

          1 Q,    Defense counsel stated to the Court that he incu_rred 8.7 hours oftime in

  reviewing the plaintiff's filings, preparing his response, and traveling to and from the

  courthouse for the noticed hearing, in addition to the time spent qt court for calendar call




          Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 67 of 140
-.



      and hE3-aring, which was approximately 2.3 hours: Defense counsel additionally

      ~·rounded     down" his. mil~age to 160 miles each way from and back to Greensboro and

      applied a per mileage cost rate of fifty cents P.er mile. Defense counsel incurred hotel

      expense.of slightly over $120.00, butrounde~ the total down to $120.00.

                                          CONCLUSIONS OF LAW

               Sased on tlie foregoing findings of fact, the Court issues the following

      conclusions of law:

               1.      Under Rule 12 of the Rules of Civil Procedure, the defendants' timely

      service of motions to dismiss under Huie 12(b) tolls the deadline for serving an answer

     • to the plaintiff's complaint until twenty days ~fter notice of the Court's action in ruling on·

      the motions to dismi$s or postponing its disposition until trial on the merits.

               2.      Because the defendants did timely serve motions to dismiss under Rule

      12(b) before March 4, 2017, entry of default was improvidently allowed. Good cause for

      setting aside the entry of default has therefore been shown.·

               3.      There was··no good faith.basis upon which to seek an entry of default

      against the defendants given that motions to dismiss had been previously served and

      given further that the motions to dismiss had been filed with the Court for some 20 days

      as of the date that the motion for entry of default was first presented to the Clerk of

      Court.

               4.      The Court further finds that the plaintiff has in her filings stated multiple

      misrepresentations· to the Court in an effort to improperly obtain a default and default

      judgment. Such misrepresentations include the statement.in her affidavit (filed March

      29, 2017) that neither defendant obtained an extension ·of time with the time for do_ing so




               Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 68 of 140
        ·-~   • . . f-




'   '
    !

                          "now expired," and the statementthat plaintiff served the motion· for entry of default

                          judgment on April 6, 2017, .when, in. fact, she did not do so until later.

                                                          RULINGS
                                                            -
                                                                   OF THE COURT
                                                                  - ..
                                                                   '




                               . NOW, THEREFORE,:tor the above stated reasons, the Court rules as follows:

                                 1.     The defendants' motion to set aside default is ALLOWED;

                                 2.     The Court DENIES plaintiff's motion for default judgment;· .
                                                .              .             .       .                  ··..   -

                                ..3.    The Court ALLOWS the defendants' motion for sanctions in the

                          following specifics: (a) Plaintiff shall reimburse the defendants for 11 hours of.

                          attorney's fees atthe rate of $1.80.00 per hour, for a total attorney's ~ee of

                          $1,980.00; (b) Plaintiff shall reimburse the defendants for defense counsel's

                         . roundtrip. mileage necessitated   by .the above..:discussed .motions, which mileage
                          totals 320 roundtrip miles at the rate of $0.50 per mile, for ~ total mileage

                          reimbursement of $160:oo; (c) Plaintiff shall .reimburse the defendants for

                         ·defense counsel's hotel accommodations in the amount of $120.00. Plaintiff is

                          ORDERED to pay the total amount of $2,260.Qq to the .law.firm of Bovis, Kyle,

                          Burch & Medlin, LLC on or before May 15, 2017.

                                 4.     Plaintiff is ORDEREO AND OIHECTED to retain the computer with

                          which she drafted the.motion for entry ofdefault, motion for entry ofdefault

                          judgment, supporting affid.avits, calendar request, and notice of hearing. Plaintiff

                          is further ORDERED AND DIR:ECTED to retain all datc:i          pertai~ing   to these ·

                          documents and not to delete, alter of modify a.nY electronically stored data

                          relative to these documents.




                                Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 69 of 140
       5.     The Coljrt reserves ruling on any
                                              .·
                                                 remaining
                                                         .
                                                           pending
                                                            '  - -
                                                                   or future

motions,

       6.     The undersigned Superior Court JL1dge retain~ jurisdiction over this

civil action going forward.

       SO ORDERED, this       '2-0,ay of.:.....----'--~~~:____,:::_'--
                                             HON. JEF           R
                                             SUPERiOR COURT JUDGE PRESIDING




      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 70 of 140
,:,-·

        ,_,          -




                                         ) ; 'STATE OF :NORTH CAROLINA' . '•',                             ' . INTHE.GENERAlCOURTOF.JUSTICE · ·
                                                                                                                   SUPERIOR COURT DIVISION . ·
                                ..                . PITT COUNTY                                                        ,. 16 CvS.2712     •..


                                         . ·. RENEROBINSON,.lndividually, and as · .•.                                     ' ' - ''·

                                            ':ADMINISTRATRIX ofthe ESTATE .OF '                                  ·.;.

                                           · ·VELVET FOOTE,.

                                                                        ·Plaintiffs, · ··                                                                  --   ';-·."--




                                                                                                                        . ·' ANSWER TO'ORDER
                                           GGNSCHOLDINGS,·LLC d/b/aGolden
                                        .· Uving.Center,a/k/a,Sava SeniorCare,· .
                         ,,         . , ; LLC dlb/aMcGregor Downs Health anci
                                      · ·· RehabiJitation Center.and NEILKURTZ;.

                                                                        Defend~nt$. .,. ·.                                                   ~   ---. --



                                         ",~:This action came        on :before the. Court for oral argumentartd heari'ng on the pl~intiff's •
                                                                                                                                     .
                                  ·. •motil::m fqr entry of, default Judgment during the Court's civii motions ,session oU~llonday,:" .
                                  ·•April 17,. 2017. -1, Plaintiff, Rene Robinson appeared pro·'se was ordered to paya             ·
                         ·..· ·;· . sanction ()f $2,26Ct00to Defendant's Attorney Brian H. Alligood within15 days: Order·.··:.·
                                     ·drawn upbyDefend~mt's Attorney and emailed on April.19, 2017to. the presiding Judger··
                                     ·on the h~aring date of April 17, 2017; .tt)e Honorable Judge Jeffecy13.Foster, signing of · .
                                      said order. ' . . '    , '. '    ' ' ' ,. '      ..                   .        ' . . ''
                                                                                                                                       ";'




                                             Please:seeattached proof of paymentof Sanction .. 1, Plaintiff; R~ne:Robinson, Pro Se,.
                                          ,. as of April 27, 2017have not received the order with displaying the'.presiding .Hon.: . .
                                          . JL1dge. Jeffery B. Foster signature.BL1t, it was ordered within the hearing thatU ~hall be.
                                             paid wit~inl5·qays~ :      ··     ·         ·                        ·          ·.
                                                                                                   "-":    -


                                '... , l have compli(;!dto the.orde~ and have proof of.,service ()f paid sanctib.i.to Def~~dants '. ·
                                       · attorney Brian H. Alligood; Hon. Judge Jeffrey B. Foster; Pitt County Court Clerk; t>y:
                                         sending..the paymentand notification of payment by USPS certified :r:etum receipt.
                                   _,: rest~icted signature/ · ·        · ·         ·...· ·   · ..            · ·      .· ·. ·

                ..   ·-\'-           . ·:..   ·
                     ·.       ·--   ,,


                                                                                       ,_;.·-··>




                                                                                                          ,,·.




                                                           -   .·.

                                                       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 71 of 140
                                                                                  "'
                                                                               _,,-
' ·- -~. -- -
                                                                                                                                                                                                              :.-,




                     --       STATE OF l~JORTHCAROLfN,A_- .• ·                                                                                                                                       .iN THE GENERAL GOU.RT-OF JUSTICE                                                                                       --
                                                                                                                                                                                                                      - SUPERIOR COURT DIVISION · ·-·. -
                              PIU'COUNTY: '                                                                                                                                                                                   1.6 CvS 211·2


                             RENE ROBINSON; Individually,· ~nd as . •.
                          ·. ADMINISTRATRIX of the l:STATE OF·         ' •·
                             VELVET FOOTE,··~•··
                                       ~        '\.'<'
                                                                                                                           .   .    .   '


                                                                                                           .·Plaintiffs;



                            -GGNSC HO~PINGS, LLC d/blrl Golden
                          ._ Living~Center, a/~aSava Senior Care, - . _.
                             U..,C d/b/a McGregor Downs Health and . ., . ··
                             Rehabilitation Center; and Nl;IL KURTZ,
'·'                              .. . - .    '. - ,;    •- "--- ::                                         -
      .   '                    ·. \;, .                  -_

                                                                                                      · 'oetendq:111s: ·. -
      .· .·. '' ~ -: - ---~~~~-,-...,,·,.,..'·~·--~.,.......,.~-'-'.,_,,...,~~--~-..,..·~··-~-~-~-"""-~--=---~-
                                                         . Thi~ attion carrie on pefore the Courffor oral ar~umentand hearing on th~ .'. -
                                                                                                                                                                                                                                                                                                                    -   ..


                              plaintiff's rnotfon.for entry of cleifault )IJdgmen,tduring the Court's civil motions sessiqn,of_
                                                         ,                      ',.                                                          •           • ~   '            -        -       -   -    <       >          -             '"       •    '            •   '               •        .,   •                   •




                      .... tylo_nday, April                                       17,2011.· Plaintiff Rene Robinson. appeared prose. In addition~ Frar:ik· _·
          '"·:·.·-
                     . _ · Cassiano,·_Jr:; Esq. Joined plai~tiff c:it the' hearing and attempted to sit beside her at

                          .       couns~rs_ ta~I? duririg the argument.                                                                                                Becaus.e Mr.                                    Cassi~no~s la~ licens~ is curr~ntly                                                              :

                          . ·under
                                ,_.·.
                                      admihistrative'._suspensiOn;
                                                           . .
                                                                   the Court instructed                                                                                                                           '
                                                                                                                                                                                                                             Mr. Cassiano fo .leave the>tahle,
                                                                                                                                                                                                                                            ,                   .,_,          -


                          . whereupon Mr.: Cas~iano                                                                                rern~i~~d- as a witness to the. hearing in the ~ublic seatin~·                                                                                                               .

                          . area of th_e.co,urttoom, -Bria~                                                                             K                Alligood.' Es.q.,.of the ia\rvflrm·Bovis/Kyle, Burch&.
                                                                                           ,,_,-.,,,


                           .·M~dlhi~
                              '  '
                                     appeared      toi: the
                                            ·--,... -. _. ..           '
                                                                                                                                   defen~a~ts.
                                                                                                                                             .,.
                                                                                            ·,; . .,.
                                                                                                               - ..

                                                    .·. ..: ·Defehse
                                                             : -.
                                                              '·
                                                                     counsel
                                                                         . .·-
                                                                               stated
                                                                                 -  -
                                                                                      and demonstrated
                                                                                              -  ,.   '
                                                                                                       with USPS tracking
                                                                                                                  -   -
                                                                                                                          information
                                                                                                                              .-
                                                                                                                                      that ..
                                                                                                                                      - _,..-~ , '                                               ~.                                                                                       ..




                              plaintiffs
                              .   _, .
                                         i:notion'.tc)'r·entry
                                           . -  .   ·--···-«
                                                               of default
                                                                   ''.·
                                                                          judgment,a~~ell
                                                                                ·- " .
                                                                                          aspfaintifrs
                                                                                              "
                                                                                                       earlier-obtained
                                                                                                         .   --
                                                                                                                           ~ntry
                                                                                                                        :.,--_ .. --.
                                                                                                                                                                                                                                                                                                                             .
                                  of default;
                                         - .
                                              were not·
                                                   -.
                                                        actually
                                                            .
                                                                 deposited
                                                                    -
                                                                           into tme
                                                                                  .
                                                                                                                                                                                                      u.s mail to him at his cur:ient address.·..•
                                                                                                                                                                                                              .                    '   ,            ··'     '.



                           - untfr Monqay, Aprii .10; 2017.
                                       <                           '                  --     •
                                                                                                                                        'tne same items were not recei~ed by d~tense counsel; ..
                                                                                                                                                   •••             -    -       --                        0                            -                  ,.-             -                             -




                              untii'Wednesday,
                                 - ' - . . . -
                                               April
                                                ·. .
                                                     12; 201f.
                                                            -.
                                                               'Gi~en the untimely
                                                                           .; .
                                                                                   sei-Vice,
                                                                                    '
                                                                                             the
                                                                                             .
                                                                                                 Court
                                                                                                   . . '-
                                                                                                  '-
                                                                                                          in. its
                                                                                                                - discretion
                                                                                                                        ':,· . - -.                                                      '                                     ~                                                  ;                         '




                                                                                                               - .:_.. ·-
                                                                                                                                                                                                                                                                                                .· ;.-
                                           .   {,                                                      -   ,   __      -




                                               Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 72 of 140
                                                                                                                    .,·,..:.                                                     . - . _3
received and considered the defendants' response motion to set aside default and

motion for sanctions during this same hearing.

       After review of the court file, the arguments of the parties, materials submitted

during hearing, and testimony under oath provided by the plaintiff, the Court makes the

following findings of fact and conclusions of law:

                                    FINDINGS OF FACT

       1.     On February 3, 2017, the Clerk of Court entered an order allowing

defendant Neil Kurtz through and including March 4, 2017 in which to serve an answer

or otherwise respond to the complaint. On the same day, the Clerk of Court entered an

order allowing defendant GGNSC Holdings, LLC through and including March 7, 2017

in which to serve an answer or otherwise respond to the complaint.

       2.     Defense counsel served separate Rule 12{b) motions to dismiss on behalf

of both defendants on March 3, 2017. Defense counsel mailed these motions to the

Clerk of Court for filing that same day.

       3.     The defendants' motions to dismiss were stamped filed in the Clerk's

office on March 9, 2017.

       4.     On March 29, 2017 a motion for entry of default and a supporting affidavit

of plaintiff were filed in the Clerk's office. The affidavit contains blank notary

information. Plaintiff acknowledged that Mr. Cassiano filed this motion on her behalf.

       5.     Also on March 29, 2017, an Assistant Clerk of Court signed and filed an

Entry of Default.

       6.     On April 6, 2017, Mr. Cassiano, again on behalf of plaintiff, filed a motion

for entry of default judgment. Also filed that same day were a supporting affidavit of




  Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 73 of 140
.!f
                                                                                                                                                                                                                                                 ;.       _.---



                                            . -    ~·




                  ..   ·_.-,_.                     ,_,

         ' ', " '                      -'plaintit{:icc;ile~d~r. -~equest;                                                                            ~~d ~-- notice et hearing settihgth~ moticm; for hearing 9r1 .-
                                                  .     . . .. .         ..                         .                  '-           '           ,         ;         -           ~  .                        .            .                                                       -.-.   .                      ··'



                                           April                 f?'; 2017'. Ttie plaintiffs affidavit filed qn April 6; 2011.~closes wit11a "Calculation of-
- •,,.
                                            Di:1ma.ges" sectio:11x11 ·which piairitiff calculate~ total damages Of $2t,124;000.00. -·

                                           Ac.c.o~di,ng to the stated 'calcul~tions, plaii:ttiff arrived at this figure by. a~signing a V~lue of. :
                                  .- --$528,1o_o,oo to the death of a~ SOyear old wpman; multiplying thatfigure. by a_facfor of
                                              t.             -                ..        ,       '       -       ··.-            -                        -• .-                          •           -               ..                   .                .    -    •                                .     •
                                                                                                                                                                                                                                                                                                                       '

                       _,·             .
                                           _.10(iri-recdg~iti6rrofone
                                                  -·                 -
                                                                       ctiild,\wo gr~ndchildre_n,
                                                                                   ·.           - .
                                                                                                    and
                                                                                                      -
                                                                                                        .seven great·gral}dchildren},
                                                                                                               -         .- .       -
                                                                                                                                    .
                                                                                                                                      and
                                                                                                                                        -                                                                 .\                                                   .:




                                            then.'rnultip_lyingt~at re~ulting fotai by ci fact.ol-of4 forpupitive damages.                                                                                                                                          , .
         .-
         -~   '        .   '

                                             - -'. · 7.' ·•                                         Altho1,1gh the                                  noti~e -of hearing fpr the motior;i for entry ofdefaultjqdgrnent
                                   ' 'Jncludes-
                                       - -  ,:
                                                a (:ertifi'ci~t~
                                                     -   -~--
                                                         .  .  -
                                                                                                                                        of ~enric~'signed t>y'th¢ plaintiff i~dicating tha( this document; thef '. -
                                                                                                                                            .   -                                       .   -             ..                     ,                                      '   -.              "<- -          .



                                 ---        C<;ile~dar request, the motion -for entry Of default j~dgq-ient, ~md thesupporting affidqvit'
                                                             -..                            •               t      ' - .. .             -
                                                                                                                                                     . _,_·_,'- .       .       -                                                                     •   ~,                                                     •




                                            wJ_re'ser\red
                                                --· ."
                                                          on defense
                                                                 ,"
                                                                     counseFon
                                                                         ·, .
                                                                               April 6,.2017,
                                                                                       -  .
                                                                                              the                                                                                                       doc~rn~nts acfUally were not
                                                                                                                                                                                                                -                    .                          .                '          .·'>



                                            plac~d in the m~il_ito defense cqunsel's current ac:!dre~s\.totfl April 10/2017, as
                                                                                                                                                                                                                                             "',

                                           . evidenced by USPS tracki11g ·r~sultsaffixect tO the defendants' motion                                                                                                                              to set aside. ':                                              .

                                            def'· a ti-:..If. :Thi&
                                                                  -
                                                                    sa.~~
                                                                       .  package contained
                                                                          .          .
                                                                                            the first attempted
                                                                                                          .· "
                                                                                                                service of the earlier
                                                                                                                                .·
                                                                                                                                       filea
                                                                                                                                        .
                                                                                                                                              •··.-·
                                                                                                                                           . ...     '                      -       '           '         .':            ,                   '




                                            motion for' entry'..ofdefault.
                                                                                                                                                                                                                                                                                                _,       ;~.




                                                                         8. ·- · Oi1Wednesday, A,pril 12, 201-7; defense co\Jnsel firstreceived the.motion_

                                 -· - '.tor e~try of gefault{the; plaintiff's.supportirig affidavit; the nmtion for entry ()fdef~ul( .·. _.
                                                                                                                                                                                                                                                                                        _;;--:


                                           ', judgrrierit, lts ~upporting affidavit, the calendar request,                                                                                               <;i~d the notice df hearing $ettin~
                                                                                                                                                                                                                                                                                                     .
                                           the .r'Motion for. entry of. defaul(judgment. f()r h~aring on Aprii. 17, 2017/
                                                                                                                                                                                                                                                                                        •"-:·




                                                                       .-· 9.                       P.lairntiff- testi~iecj'· thatsh,e
                                                                                                                                    .
                                                                                                                                       is, and has 1::>een, for-several '.--
                                                                                                                                            - . .
                                                                                                                                                                         years;
                                                                                                                                                                             ,.
                                                                                                                                                                                a. parale:gal. '                             '                                                              '




                                                         '. 1Q.                         ·           Defense -counsel. stated to. the                                                    C~urt that he' in~urred 'a.7hpurs of tirrie in-
                                   -· revie\Ning ttie plciirJtiff sJilihgs,. preparing his .r~sponse, and traveling ~9:and from -th¢ .

                                            Courthouse for th~; noticed hearing, in addition to the time spent at ?OU rt for calendar· Call.




                                                        _,       '-.


                                                                                                                                                                                                                                                                                                         :-:,._<.
                                                                                                                                                                                                                                                                                                                     ,·•   ..__
i .:

                                                      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 74 of 140
and hearing, which was approximately 2.3 hours. Defense counsel additionally

"rounded down" his mileage to 160 miles each way from and back to Greensboro and

applied a per mileage cost rate of fifty cents per mile. Defense counsel incurred hotel

expense of slightly over $120.00, but rounded the total down to $120~00.

                                  CONCLUSIONS OF LAW

         Based on the foregoing findings of fact, the Court issues the following

conclusions of law:

         1.    Under Rule 12 of the Rules of Civil Procedure, the defendants' timely

service of motions to dismiss under Rule 12(b) tolls the deadline for serving an answer

to the plaintiffs complaint until twenty days after notice of the Court's action in ruling on

the motions to dismiss or postponing its disposition until trial on the merits.

         2.    .Because the defendants did timely serve motions to dismiss under Rule

12(b) before March 4, 2017, entry of default was improvidently allowed. Good cause for

setting aside the entry of default has therefore been shown.

         3.     There was no good faith basis upon which to seek an entry of default

against the defendants given that motions to dismiss had been previously served and

given fl.irther that the motions to dismiss had been filed with the Court for some 20 days

as of the date that the motion for entry of default was first presented to the Clerk of

Court.

         4.     The Court further finds that the plaintiff has in her filings stated multiple

misrepresentations to the Court in an effort to improperly obtain a default and default

judgment. Such misrepresentations include the statement in her affidavit (filed March

29, 2017) that neither defendant obtained an extension of time with the time for doing so




  Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 75 of 140
-.



     "now expired," and the statement that plaintiff served the motion for entry of default

     judgment on April 6, 2017, when, in fact, she did not do so until later.

                                     RULINGS OF THE COURT

            NOW ,-THEREFORE, for the above stated reasons, the Court rules as follows:

            1.     The defendants' motion to set aside default is ALLOWED;

            2.     The Court DENIES plaintiffs motion for default judgment;

            3.     The Court ALLOWS the defendants' motion for sanctions in the

     following specifics: (a) Plaintiff shall reimburse the defendants for 11 hours of

     attorney's fees at the rate of $180.00 per hour, for a total attorney's fee of

     $1,980.00; (b) Plaintiff shall reimburse the defendants for defense counsel's

     roundtrip mileage necessitated by the above-discussed motions, which mileage

     totals 320 roundtrip miles at the rate of $0.50 per mile, for a total mileage

     reimbursement of $160.00; (c) Plaintiff shall reimburse the defendants for

     defense counsel's hotel accommodations in the amount of $120.00. Plaintiff is

     ORDERED to pay the total amount of $2,260.00 to the law firm of Bovis, Kyle,

     Burch & Medlin, LLC on or before May 15, 2017.

            4.     Plaintiff is ORDERED AND DIRECTED to retain the computer with

     which she- drafted the motion for entry of default, motion for entry of default

     judgment, supporting affidavits, calendar request, and notice of hearing. Plaintiff

     is further ORDERED AND DIRECTED to retain all data pertaining to these

     documents and not to delete, alter of modify any electronically stored data

     relative to these documents.




       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 76 of 140
-,.




             5.     The Court reserves ruling on any remaining pending or future

      motions.

             6~     The undersigned Superior Court Judge retains jurisdiction over this

      civil action going forward.

             SO ORDERED, this __ day of _ _ _ _ _ _ _ , 2017. ,


                                               HON. JEFFERY B. FOSTER
                                               SUPERIOR COURT JUDGE PRESIDING




         Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 77 of 140
----   ---------   ------~--------------    -·-   -----~-------
                                                                       -----~-~--------------------------------                ------·-·---·--·-----------




                                                                                                                                                                                                        . -.
                                     \~-,-·:.--:-----·--:--.· . ~.~7--:~~·~-~-----·.-----••¥-~---~·-:~~7~--~~--~~~--~-.-.-.-.-.~;:--.-~-:-·:-1-::-~~~·-:::-:-~,-:---·~·-- ..--:-:-·-·-:----:-;-;-::-:-:-:--:--:.......,.-:---:-·.~-;--.                -. --..--:---.,--:·-.~~
                                     ',·.                               . ".·       · . · <""· .·.· : . :OFFlCIAL.. CHECK. "< . . . ... . . · · :,... .                                     ::::):·;~·,, :·
                                    i                    ', '• .. .               THE Reew:EMENf Of TH·~ D?~u.<e;;; Reau;REi TIJ~ oo.,LET;.?~ OF ~ os&Toe""AAnQN ~·tcis~ . 0 0 .·. ;:~" ;"7"~ ;. , .

                                                                                  ..                                "..                                          ,           '. ·   {0'?4:;;;ff~ -r.::(lf.=JMf.i~q::: .;;,:;:.<P:r.t:.:::;5- :/'i1::i:~·1 74 .J 9 ·<.: ·
                                                                         .   ,:
                                                                                                                    .....                                                                                  '   ..                                              ,,,·
                                     i.
                                     i
                                                                                       '.·.:
                                                                                                          '·"               ,',,•
                                                                                                                                                                                                                                                      ''.',I




                                     I .

                                                           ·.:..   '
                                                                                                   '.,"
                                                                                       .•.
                                                                                  .•
                                                                                         •.:   .

                                            .BB&T·
                                             ....
                                                   .
                                                                                                                                    . .'   ~
                                                                                                                                                   '. 1: .....
                                                                                                                                                                     ·.·::
                                    ('
                                    I                                                                                                          ,       .                                                                                                              ,.'"·
                                    )·:                                                                                                            .   .   .                             •',                             '    ·.                                      ·.. ·:··
                                    L ..:_:_·_·~---·-··_:"-·~-·_.·_. . ~~-··-"__·. ~~~-"·_.___:_~__: ___:_ __.. ~-~~-~~-..!_.__._:~---~·-"·----.-~-~-~--"----~-~~~-~.~-·-··~~~-~-·~_:_~_. _·_·.:.~.:.._..:....:·_;_:.:.~.: ____ ~.:i~..::i..~~-.:~·;,




                                                                   Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 78 of 140
  ru

 ~jijij~iij~~~~~iii~iiiii!iiiiiimiiimliiiiii
                      Posfu"ga·

D                 Cer!ified Fee                                                            ROANOKE RAPIDS
D          Relum Receipt Fee      t---.;,;.··.,..-'l:"''·c...··-+,.i;;
                                                                                          725 ROANOKE AVE
§:     (Endorsement Required)
                                                                                           ROANOKE RAPIDS
                                                                                                 NC
        Restricted Delivery Fee t--~.........-,'""-"",_~
o      (Endorsement Required)                                                                 27870-9998
..D                       , . F-.-.·-~-~--l                                                   3665200870
U")
        Tola! Postage &   Fe~;    $                                          04/2712017       {SQQ) 275-8777         9: 50 AM
ru
                                 ':-'.-------.....                           ==~===============~===================
                                                                             =~=====~=~==~====================~====
                                                                            Product                    Sale
                                                                            Description                                     Final
                                                                                                       Oty                  Price
                                                                            Ff rsi:-=class -- · -- -. -c · ·--      -- $0.10--
                                                                            Maii
                                                                            Letter
                                                                                  <Domestic)
                                                                                 <GREENSBORO. NC 27408)
                                                                                 CWeiglit:O Lb 1.50 Oz)
                                                                                 <Expected Delivery Day)
                                                                                 <Saturday 04/29/2017)
                                                                            Cert Mai 1                1              $8.30
                                                                            Rst1-Del
                                                                                  ~~~gi~§6gg6~6~1;~7~~g !>?Pa 5 {~
                                                                                - <Recipient name:BRIAN ALLIGOOD)
                                                                            Return             ·1      ' $2. 7!)
                                                                            Receipt
                                                                                (@@USPS Return Receipt #)
                                                                                  (9590940227686351268518}
                                                                           First-Class             1                 $0.70
                                                                           Mail
                                                                           Letter
                                                                                CDomestic)
                                                                                <GREENVILLE. NC 27858)
                                                                                <Weight:O Lb 1.60 Oz>
                                                                                <Expected Del ive1-y Day)
                                                                                <Satur-day 04/29/2017>
                                                                           Certified             1                  $3.35
                                                                               {@@USPS Gerti fi ed Mail       #}         .fi
                                                                             _ <70072560000082958322) ~
                                                                           Return              1
                                                                                                                 -s-"  ~re.,,
                                                                                                                  $2. 75     ·
                                                                           Receipt
                                                                               (@@USPS Return Receipt #)
                                                                                (9590940227686351268471)
                                                                          First-Class               1              $0.70
                                                                          Mail
                                                                          Letter
                                                                               <Domestic)
                                                                               (GREENVILLE. NC 27858>
                                                                               Ole i ght: 0 Lb 1. 60 Oz)
                                                                               (Expected Delivery Day)
                                                                               <Saturday 04/29/2017>
                                                                          Certified                 1              $3.35
                                                                             .. ~~g~~~6g~~6M1~~1~~~~-#)Cot1i2-1 tua
                                                                          Return              1                    $2. 75
                                                                          Receipt
                                                                              <®®USPS Return Receipt       #)
                                                                                (9590940227686351268556}
                                                                                                            --$25.35 -
                                                                         Cash
                                                                                                                $30.00

               Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 79 of 140
                        \
 ..
--    \        -:-~
          1,,_-i


                                  ··m·
                            ~. . . a··.-w·-··m-
                            . .          '·   ·-:
                                               iR                   a-ttm·---.
                                                    . . . • =.. . . ·.
                                                 -· T· H---.GABJ--
                                                         -   · •· ·       : . A--.
                                                                               ~

                                                                                     .m:·~.~~:~:-~,,-.~~W~9¥~CB
                            ·P-rt·loo~              . · ·- - · · · , '·                    O.U,1;">0.1.'U.UA:COURT DIVISION
                                                                                             --~:.i-to;:t~-cv~i.1~              M
                                                                                                                     1
                                                                                                                -~·· ~;
                                                                                                                    l    --;t   ;;;ai




                   .~




                                                                                     '1-



                                   Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 80 of 140
            ...
                  .

                      .
                          ;Q..:




                                         ~·
t-3:
:5




                                  i§


                                              :e.:-.
       ;~




                                        ~'
                                       I
!A.




                                   :i
                          '~
                             ·~:
            '



                      .




Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 81 of 140
/   )
                                                                            -185- .



          STAIB OF NOR1H CAROLINA                                           1N THE GENERAL COURT OF JUSTICE
         PITT COUNTY                                                             StJPElUOR COURT D.MSlQ}t
                                                                                      FILE
                                                                                        .. . NO:
                                                                                             .-  16-CVS-.2712
                                                                                                 . . -
                                                                                                 ~-    .  . -.              '


                                                                                                                                         ..J.
         RENE .ROBINSON!' JticJivjdu~Uy,                                )                                              '.:.(_   :g·
                                                                                                                                .....;
                                                                                                                                         §3
         and as NJMINISTRATRIX ofthe                                    )                                              l-       -i       z
                                                                                                                                         c:::>       -n
                                                                                                                        t       0        ..,:::::,
         ESTATEOFVELVET.F.()OTS,
                           Plaintiff(s) · · ·
                                                                        )
                                                                        )
                                                                                                                        i

                                                                                                                       li
                                                                                                                                p
                                                                                                                                a::. ~-
                                                                                                                                ~
                                                                                                                                                     r=rn
                                                                       )                                                        ----<
                                                                                                                                 p ~                 0
                                  "'·                                  )
                                                                       )
                                                                                      NOTICE-OF AP.PEAJl                         e,...")

                                                                                                                                 .b w
                                                                                                                                 .~-.;
                                                                                                                                         cg·
                                                                                                                                            ¢>
         GGNSC HOLDINGS, LLC dlb/a                                     .)
         GoidehLiving Centeri "a/kia , ·                               .)
         McGttr
            . . gor .. ,It
                 - Downs .. eal.th·
                                 .. aiid
                                       ..                               )
         R.efuibilit~.tfon C.@ter~        oo.dNBI:(!                   }·
         IWRTZ                                    ·"            ·· )        -;
                          D:efuhd.S.)y                                 ).
                                                       .   .   , ..   _.)

                     TO TftE ltONORAaltE QOUR.'t OF APPEALS OF NORTH CAROLINAl

                      Plaintifffs) .~ne I{.9l;>iU,S_QJ;l, Inoivi.d'™1y~ 8(1d ~ AdmfnistratriX'. ofthe Estate of
         Velvet Foote h~¢by· giv¢S notice of appeal to the Court ofAw.eaiS.ofNorth Carolina
         from Ordet:·enteredott 20 ..A,prl1 i<H1 "in the $u.petlor Court pffitt .CQim13' by .T~ff.rey :S. ·
         Foster~ Superl.0.r Coun J'1dge, w;®tingJ)¢-f~~' m9U9'n tq :set ~ide the def~tl'.lt;

         ®nying :Plahlti~'" mc>tlon., for d.efauJ.t judgnleni. and .all-owmg· Det®.dants·' mo.tion:for.
        ·$a;,J,ctions; ·ttm Otder entered ·on 28 June 201.7 in.the Sup.~or -Court 0.f '.Pitt C.01.lllty by
        J:e·AA-,,,,,.,B.
          . JJ.J.u.;y    Fo             ·en!"or·c:o...Y-t-1-
                           . Stet,_ $ U,P.             ..i:Ju"'""'e
                                                             .. "'f>l. ~. ~!A:µS.
                                                                          .:i.::--:-: sin
                                                                                       . g-1>1  ' -i!~~'- oo.AlP
                                                                                            .. a.ui:w~       < ...la.itttan.d:infl.ot
                                                                                                                    · ...... ··--- .. .. . .
        inO.luding ~s31 wJtlwµtpt~ge; fJ.tl4 t4~final.judgm.e.nt.entetedo:n2 Oclobet2017
        __ y .11·m
        b             .... ..•..
              . e .. ey    B Fosfif      ··· th<S1rn
                                 _.. _~1 m           ·'.'dr .c·oo-ifP'ttC
                                              . e ~xen                     . . , whiichd. eme
                                                              o . o .1. o·unty                  . . e Pl··
                                                                                           ·.. dth-        ~.ci.-... ,
                                                                                                        am:~

        motion for.relief from order~. new hearing; :and.reli~f-ftom judgi:o.ent pwsuam to ll\ll¢$ ~9.
                 >                                -


        (a)(a)~(1),(&); .{~)~ ~d 60(h)(1J, tmd {(i), m:l.dwhw.b. d®iedPl~ti-mt~ mationto amend




                                                                             1


                 Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 82 of 140
                                                                                                                                                            ,-·I
                                  -186-




This th~ Z.f   µay .of.Noy~ber 7oi7...
                               R!.CBAlID·:E, BAITS~
                                                  . ·'
                                                       PLLC
                                                        .  .




                                          ~~--.:.·_~¢Es~.-:'···~
                               Dc1iard
                                 1
                               .J,~      . . Batts
                                    . . .E.            ·u~ .
                                             . . . . .,.~q,

                              1330 Benvenuelwad
                              Rocky Mount, NC 2:7804-1803
                              'telephone~ (2$.2) 210.,342"1
                              F.ae&iro1le; -(252) S.6$-.0040
                              N. .O. S~te 'J)d 9.$62:
                              Attorney for the Pl@ti'.ff.




                                 .2



Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 83 of 140
                                               -187-



                               .CERTIFICATE OF SERVIcE

         I hereby cettfo/ that I have this day served a copy-0:f the.fore~oing Notice 0£
Appeal by facsimile to 336..907-4118~ and .dqJ0,sitlng a copy thereof in an envelope
b~ suffiQi~t PP~.fu the Umt~_St;ates mail at. Ro~yM.Pimt. N4tth C~9Jinf4
addr;es$ed to. the follo-wing person at the follo-wing address whlch is the last. address .know
to·me:


                                     '.$rian.J. .Alligood
                                     ;$<>Vi~~ KY,le~ :B.W:qh ~ Me41Pi
                                     800 Gtt;ien V~eyB.oad, ~-102
                                     Greensboro, NC 2740.8.
                                    telephone: (3.36) 907~326·S
                                   · fa,c8bnile; (336) 907.-4.178.


     . This   1heb    e  day ofNovemher 2-017.


                                                         f·/~-~
                                                           ~
                                                            ; .· ·
                                                                 ...
                                            Richard~. Batts
                                           :BY:
                                                                               .
                                           lUCH:A:RD
                                            - . ... . - .. E ... BA'trs
                                                         . .     . ···- .. ....., P.LLC
                                                                            ·     ···- .... -·

                                            133.0 a.@v®u-~ Road
                                            Rocky MOliil~ NC 27804-1803
                                            Telephone.: (2S2) 21 o..;3421
                                           ·'.Facsimile:. (252Y s6.5~oo4.o:
                                           N'.ft
                                           .. . .. State
                                                     .. . . .Bar#
                                                             . . . . . .9562
                                                                         .... .




     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 84 of 140
,;-   --\.

                                                                                     -188-



             STA.TE .QF NOR'IH CARO:LIN.l\.                                                    JN'·TUE GENERAL COURT Or JUStICE
                                                                                                    SUPElUPR .COURT DIVISION
             COUNTY OF PITT                                                                               16-G\TS,,27l2

             RENE
             .. .  . . . . . . ~ lndi
                  ROBINSON-            .'duall
                                  . . :vi        ·-·and as.
                                          . . .. y,
             ADMINIS.'rtlAtRlX .of-the ESTATE OF
             VELVET'FQ.d't.E.

                                                                                                               lViOTIQN
                                                                                                        l'O Ex.n.ND TIME FQll
                                                                                                       TRANSCIDPT CONJ'RACTS ·




                       Pursuant to. th~ prov.isl.o~s of lhiie ~(b)~ o.t the N()rth Qam]jJJ.a. Rules ofCivil ,P.roc¢dwe,
             PlaiJitiff.(~) m~ -~hq-v~-c~ti®~-JD.~~r 4.~reby ·WOY~ the Cow:t to e~~nd ~ ti.tne wi1hin which
             :Plaintifl'(s) may submit Transcript Contract to the CQmt ofAppeals,
                       1..         Attomeyfot Plaintiff(s) ~been <:mt of the .office. d® tO a the(:{ical $li,i_gitml
                                                 aUrtati,tlcipated ~ompllcation that~ pedbri:netl on l4 N"<iv¢nibet
                                   pto~ed-ure with
                                   2017.

                       2...        -~ sµ,q]j,·tftn.e to-~~ o:r Qtll~¢ pi~~d.®$ Ii.Qt ~mxi-and Pl.aint.l:ff(s) ne¢d
                                   more. .,.."""*fid            . . . . __ ....~.......to. pro_p,t,
                                          .........,; .. - ..accumtilate:~"ourees          ·:· · · e··iy: re..sp
                                                                                                          · · . ond..
                                                                                                                 ... ,.

                       3.          that ·:ri.aintl:ff(sj specificaily-request that.the Cletk extend the um~ ta. nle
                                   t~C.dpt-Qon~ts,                      ·

             TbjS   the.JC!!!;,~ ofNoveitl;l?eJ: 2017.
                                                                     ~e
                                                                              BY.                     .          . ....
               --· ........... -. -- ---· . :. .... -·--·· --··-----·----··-·-- ·-·----lllc~.d;e!,:jj~---~---~--- ----··--···-·· ---··-····--~-··---¥~--..,_.~,~-=---~~-¥·---~-·-··· --· ..
                                                                              RiG-har:d E. B~ J?LtC
                                                                              133(} Bcnven.ue:Rna.d
                                                                              Roek;y Mo~:N~rthCat<;lina21.804-18Q~
                                                                              t~iqj'.ii,op.e; i;52:2J(),342l
                                                                              f.'~~jie~i$~.5.§!5.;Q04Q
                                                                           . -;Bni.a,il; rbatts@attomeytlchatdba:ttS~com
                                                                             $.tai.e Bar :Nlliribee-9562·           ··
                                                                             Attotn,c;>y on Reootd fod>iamtlff-



                    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 85 of 140
•   .)~   '    I   -·




                                                                       -189-
          _,
          >




                                  '$'~~~1f-. ~~~
                                  i~·ntr~JJ;J;




                                 'i1iJmtl:S:)I
                                 ;·\yt




                        ·..""·      ···.
                                    :;!?;-   .   . ' .~




                                             'tb.t~~jt,,_~lJl.(lt.~~a~~ ~~-~1!:~~~:g~t~~i!lfJI
                             ~q~~~~~f~A"~till~~-&~Mh.t#Jtmm~-~tJ.~;fii.ft~Q_w:JfI1~·Pf.'
                             t-~~(ft~}r.-.-Vf~~~~-:a'ff,P~-~~'4krJ,




                                                          --~-




                                                                                           -~~'-:··f ··~·- .~--.·o.•   .• .-:-.·-:~




                                         Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 86 of 140
No. COA 18-706                                                              THIRD DISTRICT


                       NORTH CAROLINA COURT OF APPEALS
                          **************************************

RENE ROBI~SON, individually,                    )
and as ADMINISTRATRIX OF THE                    )
ESTATE OF VELVET FOOTE.                        )
            PLAINTIFFS                         )
                                               )
                                               )                  FROM PITT COUNTY
     ~                                         )    .              . NO. 16 CVS 2712
                                               )
GGNSC HOLDINGS, LLC d/b/a                      )
GOLDEN LMNG CENTER, a/k/a                      )
SAVA SENIOR CARE, LLCd/b/a                     )                                                     µ
MCGREGOR DOWNS HEALTH AND
REHABILITATION CENTER, and
                                               )
                                               )
                                                                                               o.oi
                                                                                               ""1;o
                                                                                              ~(')
                                                                                                  -:::          -·
                                                                                                                 ~-
                                                                                                                Qlt -


                                                                                                                        ,,-
                                                                                                               t=
NEIL KURTZ
           DEFENDANTS.
                                               )
                                               )                                              ~o
                                                                                              .   -
                                                                                               :::oo
                                                                                              "-IC::
                                                                                              .:t:: :::0

                                                                                             ::0...,
                                                                                             0)>
                                                                                                             ~
                                                                                                              "°
                                                                                                            ::,s;
                                                                                                                 I
                                                                                                                        r-
                                                                                                                        m
                                                                                             r--o
                                                                                             ~'"'O
                                                                                            J>l"'l         "'9
                                                                                                                        d
                       *******************************************                              )>
                                                                                                           w
                                                                                               r-
                                                                                               (/)
                                                                                                           ......,
                                     RECORD ON APPEAL

                       *******************************************

                                               INDEX

          STATEMENT OF ORGANIZATION OF TRIAL COURT.....................1
          STATEMENT OF JURISDICTION........................................................... 2
          CML SUMMONS (ISSUED ON 25 NOVEMBER 2016) ......................3
          [PLAINTIFFS'] COMPLAINT (filed 22 NOVEMBER 2016) ................. 4
          [DEFENDANTS'] MOTION AND ORDER FOR EXTENSION OF
          TIME TO ANSWER PLAINTIFF'S COMPLAINT
                (filed 03 FEBRUARY 2017) ..................... ,....................................12
          [DEFENDANTS'] MOTION AND ORDER FOR EXTENSION OF
          TIME TO ANSWER PLAINTIFF'S COMPLAINT
                (filed 03 FEBRUARY 2017) ..........................................................15
          [DEFENDANTS'] NOTICE AND ORDER FOR SUBSTITUTION




     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 87 of 140
,.



                OF COUNSEL (filed 08 FEBRUARY 2017) ...............................18
          [DEFENDANTS'] MOTION TO DISMISS {filed 09 MARC!i 2017) .. 20
          [DEFENDANTS'] MOTION TO DISMISS {filed 09 MARCH 2017) ..23
          ENTRY OF DEFAULT {filed 29 MARCH 2017) •..................•.•..:~ .........26
          [PLAINTIFFS'] MOTION FOR ENTRY OF DEFAULT
                {filed 29 MARCH 2017) ...............................................................27
          AFFIDAVIT IN SUPPORT OF MOTION FOR ENTRY OF DEFAULT
                {filed 29 MARCH 2017) ............................................................... 29
          [PLAINTIFFS'] MOTION FO~ EN'fRY OF DEFAULT JUDGMENT
                (filed ·06 APRIL 2017) ..•..........................................-...........•~......•...31
          AFFIDAVIT IN SUPPORT OF MOTION FOR ENTRY OF DEFAULT
                JUDGMENT (filed 06 APRIL 2017) ........................••••...........••••33
          AFFIDAVIT OF NEIL KURTZ, M.D. (filed 12 APRIL 2017) ..........~....40
          [DEFENDANTS'] MOTION TO SET ASIDE DEFAULT AND
                MOTION FOR SANCTIONS (filed 17 APRIL 2017) ...............43
          ORDER (filed 20 APRIL 2017)~...............................................................49
          [PLAINTIFFS'] ANSWER TO ORDER (filed 01 MAY 2017) ...............55
          NOTICE OF APPEAL {filed 16 MAY 2017) ............................................58
          [PLAINTIFFS'] MOTION TO RECONSIDER
                (filed 06 JUNE 2017) ....................................................................60
          [PLAINTIFFS'] MOTION FOR ENTRY OF DEFAULT AND
                MOTION FOR DEFAULT JUDGMENT
                (filed 06 JUNE 2017) ....................................................................64
          [PLAINTIFFS'] MEMORANDUM OF LAW IN OPPOSITION TO
                DEFENDANTS' MOTION TO DISMISS PURSUANT TO
                N.C.R. CW. P., RULE 9(j)and RULE 12 (b)(6)
                    (filed 06 JUNE 2017) ........................•..•..••.•••...••....................•••••.. 69
           EMAILS REFERENCING TRANSCRIPTS {filed 09 JUNE 2017) ........77
           [PLAINTIFFS'] AMENDED. COMPLAINT (filed 09 JUNE 2017) .•••... 82
           ORDER (filed 20 JUNE 2017) ..................................................................97
           [PLAINTIFFS'] MOTION RELIEF FROM ORDER RULE 6o(b){1), {6);
                 59(a){3)(7)(8)(9) NEW HEARING, RELIEF FROM
                 JUDGMENT (filed 12 JULY 2017) ..............................................102
           [PLAINTIFFS'] MEMORANDUM OF LAW IN SUPPORT OF
                 MOTION RELIEF FROM ORDER RULE 6o(b){1), (6);
                 59{a)(3)(7)(8)(9) NEW HEARING, RELIEF FROM ·
                 JUDGMENT (filed 18 SEPTEMBER 2017) ................................143
           ORDER (filed 02 OCTOBER 2017) ........................................................168
           NOTICE OF OBJECTION AND EXCEPTION TO FINPINGS OF
                 FACT AND CONCLUSIONS OF LAW                                     .
                 (filed 02 NOVEMBER 2017) .......................................................174
           NOTICE OF APPEAL..............................................................................18j
         . MOTION TO EXTEND TIME FOR TRANSCRIPT CONTRACTS...188
           TRANSCRIPT DOCUMENTATION......................................................191



     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 88 of 140
.
'.
          AFFIDAVIT OF SERVICE...... ~ ..........................:......................................195
          MOTION TO EX.TEND TIME TO PRODUCE TRANSCRIPT..........200
          ORDER TO EXTEND TIME TO PRODUCE TRANSCRIJ>T.............209
          PLAINTIFF(S)-APPELLANT'S MOTION FOR EXTENSION OF
               TIME TO PRODUCE TRANSCRIPT........................................ 210
          AFFIDAVIT OF SERVICE BY FRANK CASSIANO, INCLUDING
               STATEMENT PERTAINING TO DR. EDWARD
               MALLORY'S REVIEW OF THE MEDICAL RECORDS
                (filed 20 APRIL 2018) .................................................................. 220
          AFFIDAVIT OF SERVICE (filed 21 JUNE 2018) ..•.. , ...........................225
          STATEMENT OF TRANSCRIPT.......................•.........~ .........................228
          PLAINTIFFS' PROPOSED ISSUES ON APPEAL............................... 229
          STIPULATIONS OF COUNSEL.........................................................~.230
          STATEMENT REGARDING SETTLEMENT OF THE RECORD
               ON APPEAL................................................................................231
          IDENTIFICATION OF COUNSEL.........................:.............................232
          CERTIFICATE OF SERVICE OF RECORD ON                                                       -
               APPEA.L...................•..•.......................•......................................... 233




     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 89 of 140
                                             -1-


                 STATEMENT OF ORGANIZATION OF TRIAL COURT

        This is an appeal by Plaintift Rene Robinson, individually, and as Administratrix of
the Estate of Velvet Foote, fr~m the Order of the Trial Court granting Defendants' Motion
to set aside Default and Motion for Sanctions, which was entered by the Trial Court on 20
April 2017, following a hearing of 17 April 2017; an appeal from the Order entered by the
Trial Court dismissing Plaintiffs' Complaint and in not dismissing without prejudice,
which was entered by the Court on 28 June 2017 following the hearing on 09 June 2017;
and an appeal from the Order entered by the Trial Court denying Plaintiffs' motion for
relief from order, new he<lPng, and relief from judgment pursuant to Rules 59(a)(3),(7),
(8), (9), and 6o(b)(1) and (6) and denial Plaintiffs' motion to amend complaint under Rule
15(a) entered on 02 October 2017 following a hearing of18 September 2017; all of which
were- ordered in the Trial Court by Honorable Jeffrey B. Foster presiding, at the Pitt Ovil
Superior Court in Greenville, North Carolina.
       The final Judgment of the Court was entered by the Court on 2 October 2017 and
served on counsel for Plaintiffs on n October 2017. The Notice of Appeal of the Judgment
of the Trial Court was filed by Plaintiffs with the Clerk of Superior Court of Pitt County on
2 November 2017 and served on Defendants on 2 November 2017.

   . The Appellant served the proposed Record on Appeal by 23 April 2018. The
Appellee served objection to the Record on Appeal on 21 May 2018.
      The Record on Appeal was filed in the Court of Appeals on      7. . q..·/ 8   and was
docketed on 7, /O•lf




       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 90 of 140
·1


                                                  -2-


                       STATEMENT OF JURISDICTION OF TRIAL COURT

              Plaintiffs' commenced this action by filing of a Complaint on 22 November 2016
      with the Pitt County Clerk of Superior Court for personal injury caused by Defendants•
     .Defendant Neil Kurtz received service of process, the Complaint and Summons, by
      certified mail, return receipt requested on 3 January 2017; and, Defendant Hal Garland, for
      himself and as _the Chief Administrator of GGNSC Holdings, LLC, was served the
      Complaint and Summons on 6 January 2017 by personal delivery by Plaintiff's then
      attorney, Frank A Cassiano.
                   The Order of the Court dismissing Plaintiffs' complaint was filed on 28 June
     2017 and served upon Plaintiffs by Defendants on 3 July 2017; and Plaintiffs' Motion for
     Relief from Order, Rule 6o(B)(1) and Rule 59(a)(3), (7), (8), and (9) was filed with the
     Court on 12 July 2018. The final Decision, Order, of the Court denying Plaintiffs Motions
     was entered by the ~ourt on 2 October 2017 and served on counsel for Plaintiffs on n
     October 2017. The Notice of Appeal was filed by Plaintiffs with the Clerk of Superior
     Court of Pitt County on 2 November 2017 and served on Defendants on 2 November 2017.
          · The Pitt County Superior Court Judgment adjudicates all civil matters at issue and
     constitutes a final judgment in a civil matter. The Court of Appeals has jurisdiction of
     this appeal pursuant to N.C. Gen. Stat. Sec. 7A-26 and 7A-27(h).




             Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 91 of 140
'              -                     -               -
    :~'#.'lf-4 ~ _>Lv. i·i:· ..:r~~;4Jljtb
                                 ·:.·.:.:··.
                                             _                                                                                            •.i.·
                                         ·.·:··.



                          .. .       :~·.·   ....... ~~ . .   ~:·~·'ii.i   ..{•




                                                                                                                                                                           . .;.-.......   -..::..                                                                                            ·~:·             -~·.·                       ....
                                                                                                                                                                                                      ,..:.-.·-.
                                                                                                                                                                                                     ···-;.-·~   ...                                                                          · · - . ••   •
                                                                                                                                                                                                                                                                                                                       .-      -  - :    . ":
                                                                                                                                                                                                                                                                                                                 • .• ~ .• •.-;1•""'.~ : ....   !


                                                                                                                                                                                                                                          • •   • • ·'.·    ·~   I, ..     '         •   .•




                                                                                                                                                                                                                                                    ---    ·-·.~·.·
                                                                                                                                                                                   :···:-:-:· ·•          ..., .                                    .:::··:
                                                                                                                                                                                                                                                                 ·,:-:··
                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                                                ·-            . "'"·'·-:---·... ·-
                                                                                                                                                                                                                       ·~   ,._...,...     •::1t.     ·:_....,,.·:-:=..__ :...... -                  ·-.~~             ··:·,
                                                                                                                                                                                                                        .,~      ...                                                                 ~--




                                                                                                                                                            . -~·.
                                                                                                                                                   ..
                                                                                                                                                   -




                                                                                                                                                                                                                                                                                                                                         . .":.-·: ..:
                                                                                                                                                                                                                                                                                                                                                        : ·:·.

                                                                                                                                                                                                                                                                                                                             .-... '·-
                                                                                                                                                                                                                                                                                                                                  ~

                                                                                                                                                                                                                                                                                                  , ,. .        .•     •it· •• .           -


                                                                                                                                                                                                                                                                                         :~)J,j!t . . .--./
                                                                                                                                                                                                                                                                                 .. ""._.. , -......... ,. .. - ·-···!'-"" ...
                        -.; ·==··
                    --                                                                                                                                                                                                                                                                                                          .,,;-_
             --~;    :':- _-(·
                            =::.··

                           .:···
                                                                  ............ a. ..
                                                                      ":-:·.
                                                                                        .....   ·=·~
                                                                                                                                     -~~~7,"''.':":-· '11.~:--· :j~~~j@'.~:                                                 .
                                                                                                                                                                                                                 ........... --.- ·-,.. ..,.                      .~-   ,. ..
                                                                                                                                                                                                                                                                                                                     .. _:.:.-:.:
                                                                                                                                                                                                                                                                                                                                 -.'!''"
                                                                                                             ;f:    ·~
                                                                                                                    j.   _ . . . . ~ ..      ...... , ... ,.-::.:- ..,.·


                                                                                                                                                                                                                                                                                                                            ..-
                                                                                                                                                                                                                                         .ii.\·~·-···                            .,w.a;;.·· : ;~ .· - .. :......~-!-•



                                                                                                               ~-
                                                                                                                         ~0~~-. J:t~~----:~"~i_:,:::.,,.
                                                                                                                                                       .                                                                                                                                                                        .;,:


                                                         ··::    ::
                                                           ..;;.
       ...
      -~




                    .,

                                                                                                                                                                                                                                                                                                                                                :''·.:
                                                                                                                                                                                                                                                                                                                                        ·:-·::··
                                                                                                                                                                                                                                                                                                                                                :==··

                                                                                       ... ·:. .
                                                                                        . : . :.~/: :"
                                                                                              ..· .··:
                                                                                                       :.:

                                                                                                                                                                             ·:·
                                                                                                                                                                                      ..




                         Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 92 of 140
                                            -228-




                         STATEMENT OF TRANSCRIPT OPTION

       Per Appellate Rules 7(b) and 9(c), _the trial transcript of the proceeding in this case
taken by Karen Nethercutt, Court Reporter, on the 17 April 2017 session of Pitt County
Superior Court, consisting of 41 pages, numbered 1-49, bound in one volume representing
the hearing on Defendants Motion to Set Aside Default and Motion for Sanction, and the
transcripts of the proceedings in this case taken by Miriam Dutton, Court Reporter, on
the 09 June 2017 representing hearing of Defendant's Motion to Dismiss Plaintiffs
                 1

Complaint under Rule 12{b){6); and 18 September 2017 sessions of Pitt County Superior
Court, representing the Hearing on Plaintiffs' Motion for Relief for Order, Rule 60 and
Rule 59, consisting of pages 1-45, numbered 1-45 and 1-35 respectively, each bound in one
volume, will be electronically filed by Karen Nethercutt and Miriam Dutton promptly
once a docket number is assigned to this appeal.
       Motions to Extend the time for delivery of the contract transcription was filed on
16 November 2017, 22 January 2018, and on 15 February 2018; and, respective Orders were
entered extending the time to produce the transcript to and including 19 March 2018.




       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 93 of 140
                                            -229-




                             PROPOSED ISSUES ON APPEAL
       Pursuant to Rules io [and 7(a)(1)], Plaintiffs-Appellants intend to present the
following proposed issues on appeal:

       1.     Did the trial court err in denying Plaintiffs' motion for default judgment?

       2.     Did the trial court err in granting Defendants' motion to set aside Plaintiffs'
default and for sanctions?

     3.      Did the trial court err in dismissing Plaintiffs' complaint for failure to
comply with Rule 9J of the N.C. Rules ofOvil Procedure?

      4.      Did the trial court err in denying Plaintiffs' motion to amend their
complaint?

      5.      Did the trial court err in denying Plaintiffs' motion for relief under Rules 59
and 60 of the N.C. Rules ofOvil Procedure?

       6.     Did the trial court err in dismissing Plaintiffs' complaint with prejudice?




       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 94 of 140
                                             STIPlJLATIONS-OF-COUNSEL

 C~nsel fQr. tb~AP®.ll~n~--aµd_.f\P~~~-stjp:uJ~re-a·$. fQllQw.s~

          :L          :All captlons,_Sigfillttfre's, ·headiJigs.:iifJi~pers~ cemficates:,ofservice-~
dqcµm:en~:fil.e4 wltb. th~~ coµ.rt tb~t-~ ;q:g.~11ec~~XQr th~WJ.C\~~g;O.flb;~
if°" ·.eai:may
  _pp.     ·. -.- ·· ·be---mitted
                      .. 9        flnm:th·
                                     ..    . ·· · ·rd-
                                          e~           · ..ce_p-~:as
                                                   ..• ~.            re·q.t
                                                                ......   tf~d   lwr Rule:
                                                                            .. .-n          · · flh. ~ .Rilles
                                                                                    ...... 9.Q          ..... ol
                                                                                                               .
1\pp.¢liaff,tP.ro.c:c:au:re..                                                                                 ·
          12..    ·Tfie:.partles.havtn~ndergonea ~oi;ralil,~ .qh.l.~r-d~pli~tive·:or
-$\il>.~ntJ~J.J}r>~lnd@J.' dciClUJl~rhi ther~~9rd' ~-~tbe.Jw.1¢-;9(:~)(~) d9t:~~
~Bits~ Fbt¥6lihfiinotts·dup1icates,. aAillp.'meet.iia$b&:en ~~ed :futo:'the murd ~into·
·the,~,9(a.}{2).'d11eumentati·ethlbits .in<Ji~tij).-g'W'~e uitlie-.rec;ofd tJ).e:exhibit-iS ~
fQJ,'tb.':W..:ltS·.;~..

          .3.·        thet>.etendants~i\t>peltees ..cont«md ·tfiadssttes :r~g;defatilt:Jnitgment
-were :qi~otedby·p~s -flJ\ng Of~-an;ien4e<l oomplaiiitantfbysta~ems niad~-by
P.lilt:n.fite:S-~~ 'Oll tli~rec;ord'that ~'Cl1;1y.
          .4.      i>erertdartt-A
                   --···                   ·ene_e,_. Neil~:
                         - . . , __ :J.l.pp__                          ..._.n.
                                                      ---- ----·· ·t-~M··  _,_,, .rm_
                                                                                   ,. .. ..
                                                                                         ~  A ..ob.
                                                                                                 ---~·ectf n ta
                                                                                                       .. JL      .· .onal
                                                                                                             ... ~---   ...
'Jtlrilithcli:ori m..his .tiiai.ca~ri fuotfon to dismis& Becaµse:the ·firial.court.dimiissed the
 aeti.<>~~o.-n..Rule-~Ol gl'OiIDM~.:t.h.~ p~t1$onru..:;ur~dlttj,®.at~3A~JlaJ:1 ·nQty.~f~
 addr~s¢d• Ui. ·i(fu;~·;oontltiues.tfi assert-~· P,¢i'EiQJial )mWII<ii<m. ~~

1tP0n.i:Ortt=l)::::;=~~t:~:k~:i::::::~=~te$e.agreed·~
                 a. The printed· rec:otd.on appeal, £ons1sti:ng;_of-pag~ Ho ~33~ and
                 b.. 'Th~ .triaJ·kc-.ft".... ···•· ·t:tl-     . .. . , ·the,.,,.;._.t·
                                                      . Jm...cnoedin                         µ,w _... ·-- _.. --'r.-". o.p·do
                                                                                         . f .iit..-.transcrl.n+           - ,q~· ·""'
                                                                                                                                   1R·
                           ..., .1,11..Q,<~_Cl'lp                      . _ iP~~.,~..tmf. 9.                                            ;p
                      ~). {~~ wjl{J~~l~b!nlrte~ ):;y~~¢9.l#t:·report~:rlJPQti ~p_&;-()f·a~
                      docketriumber-tottli~ appea1), ··

TJW;.~H 9fJµp;e.~018'                                  .




       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 95 of 140
                                            -231-


        STATEMENT REGARDING SETTLEMENT OF TIIE RECORD ON APPEAL
Counsel for Appellants states as follows:
   1.   The proposed Record on Appeal was served upon Counsel for Appellee by 23 April
        2018.

   2.   Defendants Appellees filed.upon Counsel for Plaintiff Appellants Notice of
        Objections to .Proposed Record on !'-ppeal on 21 May 2018.
   3. Counsel for Appellants' filed motion to extend time for settlement of the Record
      on Appeal which was granted on i June 2018 and the time for settlement of the
      Record on Appeal was extended to 29 June 2018.
   4. By operation of the time limits within Rule n{c), the record was deemed settled as
      of        ·June 2018; and, the following documents constitute the settled record on
      appeal to be filed with the Oerk of the Court of Appeal:
           a. This printed record on appeal consisting of pages I to 233.
           b. The designated verbatim transcripts of proceedings (to be electronically
              filed by the designated transcriptionists pursuant to Rule 7(b)(2)); and

           c. Motions file with and Orders issued by the Court of Appeals.




        Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 96 of 140
                                  -232-


              IDENTIFICATION OF COUNSEL FOR TIIEAPPEAL


FOR TIIE APPELLANTS:                      RICHARD E. BATIS, PLLC
                                          RICHARD E. BATTS
                                          1330 BENVENUE ROAD
                                          ROCKY MOUNT, NC 27804
                                          TELEPHONE: 252-210-3421
                                          FACSIMILE: 252-565-0040
                                          STATE BAR N0:9562
                                          rbatts@attomeyrichardbatts.com


FOR THE APPELLEES:                        BOVIS, KYLE, BURCH & MEDLIN
                                          BRIAN H. ALLIGOOD
                                          Boo GREEN VALLEY ROAD
                                          Suite102
                                          GREENSBORO,·NC 27408
                                          TELEPHONE:336-907-3265
                                          FACSIMILE=J36-907-4178
                                          STATE BAR NO: 27361
                                          balligood@hoviskyle.com




     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 97 of 140
                                            -233-


                 CERTIFICATE OF SERVICE OF RECORD ON APPEAL

       I the undersigned attorney for the plaintiff-appellants certify that on the date set
out below, I served a copy of the Record on Appeal upon Brian J. Alligood, attomey of
record for the defendant.:.appellant, by depositing a copy in a postpaid, properly
addressed wrapper into a Post Office of official depository under the exclusive care and
custody of the United States Postal Service, addressed to him:

                     Brian J. Alligood,
                     Bovis, Kyle, Burch & Medlin,
                     800 Green Valley Road, Suite 102,
                     Greensboro, NC 27408.
                     Attorney for Appellees

         ~~                       .
This the L,J/   day ofJune 2018

                                           RICHARD E. BATIS, PLLC


                                          BY:_»
                                            __~--
                                          Richard E. Batts
                                          RICHARD E. BAITS, PLLC
                                          1330 Benvenue Road
                                          Rocky Mount, NC 27804-1803
                                          Telephone: 252.210.3421
                                          Facsimile: 252.565.0040
                                          Email:rbatts@attomeyrichardbatts.com
                                          N.C. State Bar# 9562
                                          Attorney Appellants




       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 98 of 140
An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions ofRui~ 30(e)(3) of the North Carolina Rules ofAppellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA18-706

                                Filed: 19 February 2019

Pitt County, No. i6 CvS 2712

RENE ROBINSON, Individually, and as ADMINISTRATRIX of the ESTATE OF
VELVET FOOTE, Plaintiffs,

              v.

GGNSC HOLDINGS, LLC d/b/a Golden Living Center, a/k/a Sava Senior Care, LLC
d/b/a McGregor Downs Health and Rehabilitation Center, and NEIL KURTZ,
Defendants.


       Appeal by Plaintiffs from orders entered 20 April 2017, 28 June 2017, and 2

October 2017 by Judge Jeffery B. Foster in Pitt County Superior Court. Heard in the

Court of Appeals 16 January 2019.


       Richard E. Batts, PLLC, by Richard E. Batts, for the Plaintiffs-Appellants.

       Bovis Kyle Burch & Medlin, by Brian H. Alligood, for the Defendants-Appellees.


       DILLON, Judge.


       Plaintiff Rene Robinson appeals from the trial court's order dismissing her

claims against Defendant GGNSC Holdings, LLC, for the wrongful death of her

mother, Velvet Foote. After careful review, we affirm.

                                      I. Background




       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 99 of 140
                           ROBINSONV. GGNSC HOLDINGS

                                   Opinion of the Court



      Plaintiff commenced this action for wrongful death on behalf of the estate of

her mother, Velvet Foote. On 13 November 2014, Ms. Foote was admitted to Golden

Living Center, a nursing home owned and operated by Defendant in Greenville. Nine

days later, while residing at Golden Living Center, Ms. Foote consumed part of a

bottle of body wash and suffered injuries as a result. In January 2015, about two

months after the incident, Ms. Foote passed away.

      In November 2016, Plaintiff filed the present action alleging that Ms. Foote's

death was a result of her injuries from consuming the body wash. Defendant filed

and served a motion for extension of time to answer Plaintiffs complaint. The trial

court granted the motion and extended Defendant's time to serve a responsive

pleading until 7 March 2017.

      On 3 March 2017, Defendant served Plaintiff with a motion to dismiss her

complaint and filed this motion on 9 March 2017.

      But three weeks later, on 29 March 2017, Plaintiff filed a motion for entry of

default against Defendant, alleging that Defendant had not "filed any Answer or

motion for extension of time." The clerk signed and entered default on that same day.

The next week, on 6 April 2017, Plaintiff moved for default judgment and made a

calendar request setting the hearing on the matter for 17 April 2017.           Though

Plaintiffs certificate of service purports that she served notice of the default judgment

hearing on April 6, she waited until April 10 to send notice to Defendant.



                                          -2 -



      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 100 of 140
                           ROBINSONV. GGNSC HOLDINGS

                                   Opinion of the Court



      On 17 April 2017, before the default judgment hearing, Defendant filed a

motion to set aside default and for sanctions against Plaintiff, based on Plaintiffs

misrepresentations to the court. After a hearing on the matter, the trial court set

aside the entry of default and entered monetary sanctions against Plaintiff.

      Subsequently, the trial court heard arguments on Defendant's motion to

dismiss, in which Defendant argued primarily that Plaintiff had failed to properly

plead a medical malpractice claim in accordance with Rule 9(j) of the North Carolina

Rules of Civil Procedure. Prior to the hearing and on the same day, Plaintiff filed an

amended complaint. The trial court found that, despite Plaintiffs amendments, her

complaint still alleged claims for medical malpractice and failed to satisfy Rule 9(j),

and therefore granted Defendant's motion to dismiss.

      Plaintiff filed a motion for relief from the trial court's order dismissing her

complaint under Rules 59 and 60. After a hearing on the matter, the trial court

denied the motion.

      Plaintiff timely appealed.

                                      IL Analysis

      Plaintiff brings, essentially, two arguments on appeal. First, she contends that

the trial court erred in setting aside entry of default against Defendant. Second, she

argues that the trial court should not have dismissed her amended complaint,




                                          -3-



      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 101 of 140
                           ROBINSONV. GGNSC HOLDINGS

                                   Opinion of the Court



contending that it established a cause of action for ordinary negligence, not medical

malpractice. We address each argument in turn.

                                 A. Entry of Default

      Plaintiff first argues that it was error for the trial court to set aside entry of

default against Defendant and that the court should have entered a default judgment.

We note that prior to the start of the hearing on Plaintiffs motion for default

judgment and Defendant's motion to set aside default, Plaintiff filed an amended

complaint, though without leave of court.

      When a party fails to respond to an action against it in a timely manner, the

clerk may enter default against it. N.C. R. Civ. P. 55(a). Then, ifthat party continues

to fail to respond and damages are certainly computable, a final default judgment

may be entered against it on the moving party's claims. N.C. R. Civ. P. 55(b).

      According to Rule 12(a)(l) of the North Carolina Rules of Civil Procedure, a

party normally has thirty (30) days from the service of a complaint against it to timely

serve it's answer. N.C. R. Civ. P. 12(a)(l). However, service of a Rule 12 motion, such

as a i2(b )(6) motion to dismiss, tolls the clock and extends the t:lme allowed for the

service of a responsive pleading until twenty (20) days after the trial court resolves

the Rule 12 motion. N.C. R. Civ. P. 12(a)(l)(a).

      In her motion for entry of default, Plaintiff represented that Defendant had

not filed an answer or a responsive pleading of any kind in this case. Pursuant to a



                                          -4-



      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 102 of 140
                                 ROBINSONV. GGNSC HOLDINGS

                                          Opinion of the Court



time extension, Defendant had until 7 March 2017 to respond to Plaintiffs original

complaint. Though Defendant's Rule 12(b)(6) motion was not filed with the court

until 9 March 2017, the record shows that Defendant served the motion on 3 March

2017, four days before its time to respond expired. And we note that "Rule 12(a)(l)

require[d] only that [D]efendant [s]erve his [response] within thirty days." Quaker

Furniture House, Inc. v. Ball, 31 N.C. App. 140, 141, 228 S.E.2d 475, 476 (1976)

(emphasis added).

        Defendant's motion to dismiss tolled the responsive period for service of its

Answer until twenty (20) days from the resolution of the motion to dismiss. Plaintiff

filed her motion for entry of default on 29 March 2017, before a hearing on

Defendant's motion to dismiss had been scheduled. The evidence supports the trial

court's conclusion that Defendant made timely service of its motion to dismiss, which

then tolled Defendant's time to respond until after the motion had been properly

reviewed. Therefore, we conclude that the trial court did not err in setting aside entry

of default and denying entry of default judgment. 1




        1 We recognize Plaintiffs contention that Defendant's motion to set aside entry of default was
not timely filed under Rule 5(al) of our Rules of Civil Procedure. However, Rule 5(al) governs service
of briefs and memorandums supporting motions, not the motions themselves. N.C. R. Civ. P. 5(al).
Even if it applied, Rule (5)(al) allows the court to take "action as the ends of justice require." N.C. R.
Civ. P. 5(a)(l). Here, where entry of default was clearly incorrect, we are inclined to say that hearing
Defendant's motion properly served the interest of justice.


                                                  -5-




       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 103 of 140
                            ROBINSONV. GGNSC HOLDINGS

                                   Opinion of the Court



      Likewise, we conclude that the trial court did not err in ordering sanctions

against Plaintiff.   There was evidence before the trial court which showed that

Plaintiff deliberately filed a motion for entry of default that was clearly without merit.

The evidence showed that she then waited until April 10 to serve Defendant with

notice of the April 17 hearing on the matter, though she submitted that service had

occurred on April 6. The evidence supports the trial court's findings that there was

"no good faith basis upon which to seek an entry of default" and Plaintiff made

"multiple misrepresentations" to the court in her filings. We conclude that the trial

court did not exceed its authority in deciding to sanction Plaintiff.

                             B. Pleadings Under Rule 9(j)

      Plaintiff next challenges the trial court's grant of Defendant's Rule 12(b)(6)

motion to dismiss her wrongful death claim. Specifically, Plaintiff argues that the

trial court erred in holding that her claim qualified as a suit for medical malpractice,

rather than ordinary negligence.      "On appeal from an order dismissing a claim

pursuant to Rule 12(b)(6), we conduct de novo review." Silver v. Halifax Cty. Bd. of

Commissioners, _N.C. _ , _ , 821 S.E.2d 755, 759 (2018).

      A claim is for medical malpractice if it seeks "damages for personal injury or

death arising out of the furnishing or failure to furnish professional services in the

performance of medical, dental, or other health care by a health care provider." N.C.

Gen. Stat. § 90-21.11 (2013) (emphasis added). The term ''professional services" in



                                          -6 -



      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 104 of 140
                           ROBINSON V. GGNSC HOLDINGS

                                   Opinion of the Court



this context refers to an act or service "arising out of a vocation, calling, occupation,

or employment involving specialized knowledge, labor or skill, and the labor or skill

involved is predominantly mental or intellectual, rather than physical or manual."

Smith v. Keator, 21 N.C. App. 102, 105-06, 203 S.E.2d 411, 415, aff'd, 285 N.C. 530,

206 S.E.2d 203 (1974). Claims alleging injury as a result of clinical judgment and

skill sound in medical malpractice, while claims alleging injury in a medical setting

but not involving medical assessment are for ordinary negligence. Gause v. New

Hanover Reg'l Med. Ctr.,_ N.C. App._,_, 795 S.E.2d 411, 415 (2016).

      Plaintiff contends that her claim is one for simple negligence, because

Defendant's failure to adequately monitor and supervise Ms. Foote to ensure that she

did not consume body wash did not involve the use of special knowledge or training.

Rather, Plaintiff contends, Defendant's failure to supervise Ms. Foote was an act that

did not require any particular clinical judgment or intellectual skill, did not qualify

as professional services, and amounted to ordinary negligence. See Taylor v. Vencor,

Inc., 136 N.C. App. 528, 530, 525 S.E.2d 201, 203 (2000) (holding plaintiffs claim was

for ordinary negligence where nursing home failed to supervise patient smoking

cigarettes). Plaintiff asserts that the facts here are similar to those in Taylor, as Ms.

Foote's injuries resulted from Defendant's failure to supervise        M~.   Foote while

knowing that she may injure herself.




                                          -7-



      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 105 of 140
                           ROBINSON V. GGNSC HOLDINGS

                                   Opinion of the Court



       However, in construing whether a party's claim requrres a Rule 9(j)

certification, we look to the language of the complaint. Anderson v. Assimos, 356 N.C.

415, 417, 572 S.E.2d 101, 102 (2002) ("[T]he pleadings have a binding effect as to the

underlying theory of plaintiff's negligence claim."); see also Davis v. Rigsby, 261 N.C.

684, 686, 136 S.E.2d 33, 34 (1964) ("A party is bound by his pleadings and ... the

allegations contained in all pleadings ordinarily are conclusive as against the

pleader.").

       Plaintiffs Amended Complaint alleges that Defendant, among other things:

              23. (a) .... failed to possess that degree of knowledge,
              training and experience ordinarily possessed by others
              practicing the specialty of geriatric medicine in [similar
              communities];
              (b) failed to apply that degree of knowledge, training and
              experience to the care of [Ms. Foote];

              (e) failed to properly and timely interpret the information
              related to them ... ;
              (f) failed to timely discover and disclose the cause of Ms.
              Foote's nausea, vomiting, and diarrhea[;]

              (h) failed to timely and appropriately interpret the results
              of [the] diagnostic studies performed;

              (j) failed to arrive at a timely and proper diagnosis
              consistent with [Ms. Foote's] signs, symptoms and clinical
              findings;

              (r) failed to timely and appropriately determine the need
              for surgery;

              (t) failed to timely and appropriately diagnose and treat
              rectal bleeding;


                                          -8 -



      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 106 of 140
                            ROBINSON V. GGNSC HOLDINGS

                                    Opinion of the Court




             (v) failed to use their best judgment in the care of treatment
             of [Ms. Foote];
             (w) failed to provide care in accordance with the standard
             of practice among members of the same health care
             profession with similar training and experience situated in
             same or similar communities in 2014 ....


Even a cursory reading of these allegations shows that each of these contentions

contemplates the use of specific knowledge or skill in assessing and subsequently

addressing Ms. Foote's condition. Plaintiff alleges much more than mere failure to

supervise Ms. Foote. Specifically, Plaintiffs amended complaint alleges a failure to

interpret symptoms, discover medical causes, and then diagnose and treat Ms.

Foote-far more than a simple failure to supervise. Diagnosis and medical treatment

require the application of intellectual skill, knowledge, and training, and clearly

indicate a claim for medical malpractice. The trial court did not err in dismissing

Plaintiffs complaint for lack of a Rule 9(j) certification.

      Plaintiff also assigns error to the trial court's refusal to dismiss her complaint

without prejudice. We review the trial court's decision to dismiss with or without

prejudice only for an abuse of discretion, Whedon v. Whedon, 313 N.C. 200, 213, 328

S.E.2d 437, 445 (1985), and we find no abuse of discretion here. Plaintiff had the time

and opportunity to either properly amend her complaint to conform to Rule 9(j)'s

requirements, or to seek a voluntary dismissal pursuant to Rule 41(a)(l). Instead,

Plaintiff chose to make inappropriate attempts to enter default against Defendant,


                                           -9-



      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 107 of 140
..                                  ROBINSONV. GGNSC HOLDINGS

                                             Opinion of the Court



     and amend her complaint to avoid the need for a Rule 9(j) certification. We cannot

     say that the court was without reason in dismissing her complaint with prejudice.

                                     C. Motion for Relief from Order

            Lastly, Plaintiff contends that the trial court committed error in denying her

     motion for relief from order under Rules 59 and 60. We review these motions for an

     abuse of discretion. Davis v. Davis, 360 N.C. 518, 523, 631S.E.2d114, 118 (2006).

            To succeed under Rules 59 and 60, Plaintiff must at least show extraordinary

     circumstances for which justice demands that relief be granted. Howell v. Howell,

     321 N.C. 87, 91, 361 S.E.2d 585, 588 (1987). In support of her motion, Plaintiff

     advanced the same arguments presented earlier in this case: that her complaint was

     rightfully one for ordinary negligence, not medical malpractice. Because we hold that

     Plaintiffs complaint alleges a claim for medical malpractice, we conclude that the

     trial court did not abuse its discretion in denying Plaintiffs motion for relief on the

     same grounds.

            At the hearing on her Rule 59 and 60 motions for relief from order, Plaintiff

     also requested leave to amend her complaint again. 2 Plaintiff stated at the hearing

     that an expert had been retained and had already reviewed the case prior to the



            2Typically, "once the trial court enters its dismissal under Rule 12(b)(6), plaintiffs right to
     amend under Rule 15(a) is terminated." Johnson v. Bollinger, 86 N.C. App. 1, 7, 356 S.E.2d 378, 382
     (1987). But, pursuant to a Rule 59 or 60 motion for relief, a plaintiff may request to reopen the
     judgment and amend her complaint. Id.


                                                    - 10 -



            Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 108 of 140
                           ROBINSONV. GGNSCHOLDINGS

                                    Opinion of the Court



submission of her original complaint.       However, during the hearing on entry of

default, Plaintiff admitted that an expert had not yet been retained to review her case

for 9(j) certification. If an expert had been retained from the beginning, Plaintiff had

every opportunity to properly certify her case in her first amendment. In light of the

record, we conclude that the court did not abuse its discretion in denying Plaintiff a

second opportunity to amend. Thigpen v. Ngo, 355 N.C. 198, 204, 558 S.E.2d 162,

166 (2002) ("[P]ermitting amendment of a complaint to add the expert certification

where the expert review occurred after the suit was filed would conflict directly with

the clear intent of the legislature."). Rule 9(j) requires a complaint to be dismissed,

not "dismissed or amended." Brown v. Kindred Nursing Cntrs. E., L.L.C., 364 N.C.

76, 82, 692 S.E.2d 87, 91 (2010).

                                     III. Conclusion

      We hold that the trial court did not err in setting aside entry of default against

Defendant and entering sanctions against Plaintiff. Further, we conclude that the

trial court properly dismissed Plaintiffs claim for wrongful death for failure to

include a Rule 9(j) certification. Her complaint, even after amendment, alleged a

failure to employ the intellectual skill, knowledge, and training expected of a medical

professional beyond that considered ordinary negligence.

      AFFIRMED.

      Judges ZACHARY and ARROWOOD concur.



                                           - 11 -




      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 109 of 140
..                      ROBINSONV. GGNSC HOLDINGS

                              Opinion of the Court



     Report per Rule 30(e).




                                     - 12 -



     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 110 of 140
, ....
     ;;




           No.                                                              THIRD DISTRICT

                               SUPREME COURT OF NORTH CAROLINA
                                 **************************************

           RENE ROBINSON, individually, and as     )
           ADMINISTRATRIX of the                   )
           ADMINISTRATRIX of the ESTATE OF         )
           VELVET FOOTE,                           )
                         Plaintiffs,               )
                                                   )
                                                   )              From Pitt County
           v.
                                                   )              No. COA 18--706
                                                   )
          .. GGNSC HOLDINGS, LLC dba GOLDEN        )
             LIVING CENTER, AKA, SAVA SENIOR       )
             CARE, LLC, dba MCGREGOR DOWNS         )
             HEALTH and REHABILITATION             )
             CENTER, NEIL KURTZ                    )
                             Defendants            )




                                 **********************************


                             PETITION FORDISCRETIONARY REVIEW
                                       UNDER G.S. 7A-31

                                 **********************************




                 Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 111 of 140
                                                        11



                                                  INDEX

   TABLE OF CASES AND AUTHORITIES ....................................... iii
   FACTS .....................................................................................................1
   REASONS WHY CERTIFICATION SHOULD BE USED ............ 4
   ISSUES TO BE BRIEFED .....................................................................19

   CERTIFICATE OF SERVICE ............................................................21




Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 112 of 140
                                                        iii

                       TABLE OF CASES AND AUTHORITIES

   Cases

   Alston v. Granville Health Sys., 221 N.C. App. 416, 421, 727 S.E.2d
     877, 881 (2012) ............................................ - 5 -, - 7 -, -13 -, --14-
   Brisson v. Santarielo, 351 N.C. 589, 528 S.E.2d 568 (2000) ...... - 2 -
   Estate of Waters v. Jarman, 144 N.C. App. 98, 547 S.E.2d 142
     (N-.C. App., 2001) ............................................. -......... ,............ - 10 -
   Gause v. New Hanover Reg'l Med. Ctr. (N.C. App., 2016)~ 5 -, - 6 -
     ......................................................................., - 7 -, - 10 -, - 13 -, - 14 -
   Harris v. NCNB, 85 N.C. App. 669, 355 S.E.2d 838 (1987) ...... . , 16 -
   Horsley v, Halifax Reg'l Med. Ctr., Inc., 220 N.C. App. at 412, 725
     S.E.2d at 421 ................................................................... - 5 -, - 6 -
   Lewis v. Setty, 130 N.C. App. at 607, 503 S.E.2d at 673 ............ - 5 -
   Locklear v. Cummings, 817 S.E.2d 571 (N.C., 2018)- 5 -, - 7 "", "" 8 -,
     .................................................................................... - 12 -, - 13 -, - 15 -
   Norris v. Rowan Mem'l Hosp., Inc., 21 N.C. App. 623, 623, 205
     S.E.2d 345, 346 (1974) ............................................................. - 5 -
   Robinson v. GGNSC Holdings, LLC (N.C. App., 2019) ....... 5 -, - 8.,.
   Sturgillv. Ashe Mem'l Hosp., Inc., 186 N.C.App. 624, 628, 652
     S.E.2d 302, 305_ (2007) .......... ...              _ ,............................................... - 6 -
   Taylor v. Vencor, 136 N.C.App. 528, 525 S.E.2d 201, disc. review
     denied, 351N.C.646, 543 S.E.2d 884 (2000) ....... .-.................. - 5 -
   Rules

   NC.G.S. §iA-1, Rule 12(b)(6) ..................................................... -16 -




Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 113 of 140
f   •




                                                  -1-



         No.                                                                     THIRD DISTRICT
                                SUPREME COURT OF NORTH CAROLINA
                                  **************************************

         RENE ROBINSON, individually, and as            )
         ADMINISTRATRIX of the                          )
         ADMINISTRATRIX of the ESTATE OF                )
         VELVET FOOTE,                                  )
                       Plaintiffs,                      )
                                                        )
                                                        )             From Pitt County
         V,
                                                        )             No. COA 18-706
                                                        )
         GGNSC HOLDINGS, LLC dba GOLDEN                 )
         LIVING CENTER, AKA, SAVA SENIOR                )
         CARE, LLC, dba MCGREGOR DOWNS                  )
         HEALTH and REHABILITATION                      )
         CENTER, NEIL KURTZ                             )
                         Defendants                     )



                                 **********************************


                            PETITION FOR DISCRETIONARY REVIEW
                                      UNDER G.S. 7A-31

                                 **********************************


        TO THE HONORABLE SUPREME COURT OF NORTH CAROLINA

               Plaintiff-Petitioner Rene Robinson, Individually, and as Administratrix of

        t:he Aqministratrix of the Estate of Velvet Foote (hereafter "Petitioner")

        respectfully petition the Supreme Court of North Carolina for discretionary review

        of the decision of the Court of Appeals in the above case. The Court ofAppeals'




               Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 114 of 140
I   i   ...




                                                       -2-



              opinion is one of several such opinions addressing the significance of allegations in

              the complaint in determining whether the matter rests in ordinary negligence or in

              medical malpractice requiring 9Q) certification. The opinions have differed

              significantly without apparent justification in the opinions. As the Supreme Court

              did with the varying opinions addressing the revival of deficient 9Q) certifications

              in complaints with a voluntary dismissal and refiling with the proper 9Q)

              certification as the Supreme Court did in Brisson v. Santarielo, 351 N.C. 589, 528

              S.E.2d 568 (2000), the Supreme Court should more completely address the criteria

              to be used in determining what in addition to the allegations in the complaint

              should be considered in determining whether the claim is ordinary negligence or

              medical malpractice.

                                                        I.
                                                     FACTS

                    The complaint alleges that Plaintiff Rene Robinson is the daughter of Velvet

              Foote, deceased, whom prior to her death, was Ms. Foote's primary caregiver, and

              was appointed to serve as the Administratrix of her Estate·; Mi:;. Foote having died

              on 15 January 2oi5. (R p 4). Two months prior to her death, Ms. Foote was

              admitted to Defendant GGNSC Holdings, LLC dba Golden Living in Greenville,

              North Carolina, 13 November 2014.
                                          .·
                                                (R p 4). She was admitted for one week of.•

              physical therapy before being released to return home with her daughter. She
                                            \ii                                              fl?


              presented at the time of her admission as an advanced Alzheimer Patient with an



                    Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 115 of 140
'   '




        unsteady gait and a propensity to eat most anything in her reach: including but

        not limited to toilet paper, coins, sticks of butter, etc. (R p 4)

                As recorded in her admit note, Velvet Foote was alert and responsive despite

        having the following diagnosis: Anxiety disorder, depressive disorder, atrial

        fibrillation, and catatonic schizophrenia; she was on a soft diet with honey

        thickened liquids. (R p 5). She tolerated meds crushed. She was fed with a spoon

        by staff and had a good appetite.

                The nursilig notes, as sparse as they are, noted nothing significant between

        November 14 and November 17, 2014 when staff reported observing Ms. Foote

        eating butter off of dining tables, confirming her propensity to ingest any and

        everything she could lay her hands on. (R p 6). On 18 November 2014, Ms. Foote

        was observed watching a comedy on TV and responded readily to Terry Edwards

        in Recreation Services. On 20 November 2014, staffs efforts at interaction were

        less than remarkable. Ms. Foote answered questions in the early interview by

        deflection but eventually answered appropriately as to her name. Throughout this

        time,   M~.   Foote continued on a pureed diet with nectar fluid; she continued to

        eat well. (R p 6).

                On the day of 22 November 2014, without further explanation, facility
                      -                                               -


        records indicate that Ms. Foote did not eat breakfast nor lunch. (R p 6).

        However, around dinner, a nursing assistant (NA) entered Ms. Foote's room with



                Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 116 of 140
(   '                                                                                            .I
        towels, a basin, and a bottle of body wash containing an image of fruit on the

        label. Upon information and belief, to be borne out in discovery, the LPN exited

        the room before washing Ms. Foote, leaving behind the bottle ofbody wash

        within Ms. Foote's reach. (R pp 6-7)

             At 18:41 on 22 November 2014, LPNS. Gay recorded that.help was summoned

        into Ms. Foote's room because she had been found with severe nausea, vomiting,

        and diarrhea; had aspirated, and stopped breathing. (R p 7). Defendant heard

        Nurse EMS and Ms. Foote was transferred to Vidant Trauma Medical Center where

        she was diagnosed with asphyxiated pneumonia and sepsis, an infection from

        which she died on 15 January 2015 in the Halifax Regional Medical Center.

                                                 II.
                       REASONS WHY CERTIFICATION SHOULD ISSUE

              As set out in N.C. Gen. Stat. §7A-31, the discretionary review of a decisio11 of

        the Court of Appeals by this Court is appropriate where the appeal presents

        questions of significant public interest, or where the issue presented involves legal

        principles of major significance
                              .
                                         to the jurisprudence of the state.
                                                                        I
                                                                            Plaintiff believes

        her case meets both criteria. Plaintiff believes the Supreme Court should harmonize

        prior ordinary negligence claims challenged as medical malpractice requiring 9CT)

        certification. The often cited series of cases filed as ordinary negligence cases that

        were successful; as such before our Courts include Taylor v. Vencor, 136 N,C.App.




              Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 117 of 140
i.




                                               -5-

     528, 525 S.E.2d 201, disc. re-view denied, 351 N.C. 646, 543 S.E.2d 884 (2000), Norris

     v. Rowan Mem'l Hosp., Inc., 21 N.C. App. 623, 623, 205 S.E.2d 345, 346 (1974), Lewis

     v. Setty, 130 N.C. App. at 607, 503 S.E.2d at 673, Horsley v. Halifax Reg'l Med. Ctr.,

     Inc., 220 N.C. App. at 412, 725 S.E.2d at 42i. As well, the often cited series of cases

     filed as ordinary negligence, challenged as medieal malpractice and medical

     malpractice was determined to exist by our appellate courts indude Gause v. New

     Hanover Reg'l Med. Ctr. (N.C. App., 2016), Alston v. Granville Health Sys., 22i N.C.

     App. 4i6, 421, 727 S.E.2d 877, 881 (2012), Locklear v. Cummings, 817 S.E.2d 571 (N.C.,

     2018); and Plaintiff offers the case at bar, Robinson v. GGNSC Holdings, LLC (N.C.

     App., 2019) as being decided in a manner that is inconsistent with such series of

     respected cases.


           The above cases where ordinary negligence was affirmed by our appellate

     courts, the persons involved may have been medical professionals, but the con.duct

     complained of that caused the injury was determined not to he the rendering or

     failure to render professional services. ln Taylor v. Vencor, the Court's holding was

     that the claim was not a medical malpractice action where the plaintiff sued a

     nursing home for failure to adequately supervise her elderly mother while she
      .                                                        -
     smoked cigarettes resulting in a fire and injury. In Norris v. Rowan, a 75-year-old

     patient fell from a hospital bed and fractured her hip after nurse~ failed to raise her

     hedrails in clear vi~lation of a hospital rule.    In Lewis v. Setty,; the plaintiff, a



           Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 118 of 140
i   •




                                                  -6-

        quadriplegic, fell and was inJllred while being transferred from an examination table

        to his wheelchair by the defendant doctor and the plaintiffs aide. In Horsley v.

        Halifax Reg'l Med. Ctr., Inc., 220 N.C. App. at 412, 725 S.E.2d at 421, the plaintiff

        brought an action for gross negligence after falling from a standing position while

        admitted as a patient at the defendant hospital. Hospital nurses knew that the

        plaintiff required assistance to stand or walk without falling. Id. at 412, 725 S.E.2d at

        420. Later that evening, the plaintiff was standing against the wall near the nurses'

        station and said aloud that she was going to fall; however, none of the nurses offered

        her a wheelchair, cane, or walker.


               The above cases where ordinary negligence was rejected by our appellate

        courts, the persons involved were medical professionals rendering or failing to

        render professional services. "The term 'professional services' is not defined by our

        statutes but has been defined by the Court as 'an act or service arising out of a

        vocation, calling, occupation, or employment involving specialized knowledge,

        labor, or skill, and the labor or skill involved is predominantly mental or intellectual,

        rather than physical or manual.'" Gause, --- N.C.App. at----, 795 S.E.2d at 415

        (quoting Sturgill v. Ashe Mem'l Hosp., Inc., 186 N.C.App. 624, 628, 652 S.E.2d 302;

        305 (2007)) In Gause v. New Hanover Reg'l Med. Ctr., the x-ray technician, whether

        or he inadequately assessed Plaintiff, Mrs. Gause, in choosing to talce a standing x-

        ray, Mrs. Gause's injury arose from the delivery of medical services by a medical care



              Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 119 of 140
'   .



        provider and was medical malpractice as defined by statute. In Alston v. Granville

        Health Sys, the decedent, Alston, was lying unconscious on a hospital operating

        table when she fell to the floor and was injured. Discovery, however, revealed that

        the decedent fell because medical personnel had failed to secure her in restraints.

        Id. at 420-21, 727 S.E.2d at 880. Affirming the trial court, this Court also held that

        the plaintiffs claim sounded in medical malpractice because "[t]he evidence

        presented by [the d]efendants in support of their StJmmary judgment motions ...

        shows that the decision to restrain a patient under anesthesia is one that requires

        use of specialized skill and knowledge and, therefore, is considered a professional

        service." In Locklear v. Cummings, while Plaintiff"was opened up and had surgical

        tools in her[,]" Plaintiff fell off of the surgical table and was injured. In rendering its

        decision for the Plaintiff, the Court of Appeals concluded that Plaintiffs factual

        allegation, namely "Piaintiffwas allowed to fall off the operating table while Plaintiff

        was opened up and had surgical tools in her[,]" forecasts the type ofinjury resulting

        from actions not requiring specialized skill or clinical judgment. Gause , ---

        N. C.App. at----, 795 S.E.2d at 413 (citations omitted). In reversing the Court of

        Appeals, the Supreme Court, adopting the analysis of the decenter in the case, Judge

        Berger, looked at the allegations of the complaint. Plaintiff alleged that Defendant,

        while "acting in the course and scope of his employment," utilized his professional

        skill and judgment in operating on Plaintiff, and in doing so, failed to position




              Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 120 of 140
,.

                                             -8-

     himself to properly control and monitor Plaintiffs body. The Court held that "the

     positioning and controlling of Plaintiffs body while on the operating table, during

     active surgery, while Plaintiffs opened body contained surgical tools, required

     "clinical judgment and intellec:tual sldll." Id. Thus, because Plaintiffs factual

     allegations sound in medical malpractice, and her complaint specifically alleges

     medicalmalpractice, Plaintiff is required to comply with Rule 9(j)."


           Plaintiff contends that with the above cited cases where ordinary negligence

     was found, the pendulum of Court of Appeals decisions swung to an extreme with

     the decision in Locklear v. Cummings whieh was corrected by the decision of the

     Supreme Court, in the appeal, which adopted the decent as the Court of Appeals

     Decision. Plaintiff represents to the Court that, possibly as a result of Cummings,

     the pendulum has swung to an extreme in the other direction that requires

     correction by the Supreme Court. That is prior to the Supreme Court's decision in

     Cummings, one could be very confident that the conduct described in the case at

     bar, Robinson v. GGNSC Holdings, LLC (N.C. App., 2019) would be considered

     ordinary negligence. The Supreme Court's decision in Cummings focus appears to

     be placed on the allegations of the complaint in deciding whether the complaint is

     one of ordinary negligence or medical malpractice requiring 9U) certification. That
               ._,                                             ·.,
     is, the analysis appears to go much further beyond the misconduct being
              ,\                                              .I
     complained of to th~ allegations of the complaint and information obtained during



           Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 121 of 140
                                        -9-

discovery. Plaintiff represents to the Court that her facts are more irt line with the

cases where ordinary negligence was determined than those cases determined to be

medical malpractice and states the following in asserting that her case was wrongly

decided as being one ofmedicq.l malpractice.


      Again, the decedent, Ms. Foote, was admitted to Defendant facility fo:r

physical therapy artd expected to be there about a week. She was lmown to put

anything in reach into her mouth and had to be watched for her safety. The day of

the conduct complained of, Ms. Foote had not eaten all day. During the late

afternoon; an employee of the facility entered Ms. Foote's room with items for

washing, including a bottle of liquid soap, and left the room; leaving the items for

washing and the bottle of liquid soap. When the facility employee returned to the

room, she noticed Ms. Foote in extreme stress; EMS was called, and she was tal<en

to the hospital where she was diagnosed with asphyxiated pneumonia and sepsis.

Clearly, the conduct complained of is the leaving unattended in the presence of Ms.

Foote a bottle ofliquid soap; the injury resulting from her consuming the soap from

the unattended bottle, becoming seriously ill with vomiting, diarrhea, and ceased

breathing.


      Plaintiff shows unto the Court that her case aligns more squarely with the

cases where ordinary negligence was determined to carry the day than where




      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 122 of 140
                                         -10 -

medical malpractice was determined to exist. In contrasting the case at bar to

those concluding that the complaint was one of medical malpractice, one common

theme appears to flow through each case. That is, in each medical malpractice

case, there's a medical professional delivering medical services where such services

are required, and such person is an active participant in the negligent conduct

described the complaint. In Gause v. New Hanover Reg'l Med. Ctr., the x-ray

technician was a medical professional delivering medical x-ray services when the

Plaintiff fell and injured herself. Unlike in Gause and the other medical

malpractice dedsions, the case at bar names a corporate entity, GGNSC, and an

officer of the corporate entity, Neil Kurtz, as Defendants based upon the theory of

respondent superior and varicius liability. A review of the case law involving

corporate negligence claims asserted against a hospital reveals that there are

fundamentally two l<lnds of claims: (1) those relating to negligence in clinical care

provided by the hospital directly to the patient, and (2) those relating to

negligence in the administration or management of the hospital. The case law has

treated the two types of claims differently. Estate of Waters v. Jarman, 144 N.C.

App. 98, 547S.E.2d142 (N.C. App., 2001). Collectively, the Court said, "we believe

these cases stand for the proposition that corporate negligence actions brought

against a hospital, which pertain to clinical patient care, constitute·medical

malpractice actions; however, where the corporate negligence claim arises out of




      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 123 of 140
..
,



                                              -11-



     policy, management or administrative decisions, such as granting or continuing

     hospital privileges, failing to monitor or oversee performance of the physicians,

     credentialing, and failing to follow hospital policies, the claim is instead derived

     from ordinary negligence principles. Estate of Waters v. Jarman, 144 N.C. App. 98,

     ·547 S.E.2d 142 (N.C. App., 2001)." There were allegations in the complaint that

     identified misconduct of GGNSC that constitute ordinary negligence that do not

     require a 9Q) certification.


            Unlike in Gause, the negligence complained ofin:the case at bar is rtot a bad

     decision of a health care provider in the delivery of professional services. The

     conduct complained of in the case at bar is the negligence of a person who appeared

     in her room to wash Ms. Foote, where such conduct did not require specialized

     lmowledge of a trained professional in the delivery of healthcare. The labor being

     delivered is not professional but manual daily grooming activities; "Our courts have·

     classified as medical malpractice those claims alleging injury resulting from activity

     that required clinical judgment and intellectual skill." Id. at----, 795 S.E.2d at 415

     (citation omitted). "Our courts have classified as ordinary negligence those claims

     alleging injury caused by acts and omissions in a medical Setting that were primarily

     manual or physical and which did not involve a medical assessment or clinical

     judgment." Id. at----, 795 S.E.2d at 415 (citation omitted).
                                                     '·'                                      I.•




           Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 124 of 140
                                         -12 -



       In Alston v. Granville Health Sys., the decedent, Mrs. Alston, was lying

unconscious on a hospital operating table when she fell to the floor and was injured.

The Court held that the evidence shows that the decision to restrain a patient under

anesthesia iS one that requires use of specialized skill and knowledge and, therefore,

is considered a professional service." Unlike in Alston, in the case at bar, the conduct

complained of was leaving a bottle ofliquid soap within reach of a patient known to

put anything in her mouth within reach. Ms. Foote was admitted as an Alzheimer

patient that required special monitoring when in the presence of things that might

be ingested. Observing this requirement did not require the skills of a medical

professional and such was not the performance of medical services as are described

in Court decisions.


      In Locklear V; Cummings, the Court held that positioning and controlling of

Plaintiffs body while on the operating table, during active surgery, while Plaintiffs

opened body contained surgical tools, required "clinical judgment and intellectual

skill." In the Locldear dissent, BERGER, Judge, adopted by the Supreme Court,

perhaps more attention was given to the allegations of the complaint in deciding

whether ordinary negligence or medical malpractice and the trial court in the case

at bar adopted this approach in granting Defendants' Motion to Dismiss the

complaint based upon the conclusion that the complaint contained allegations that
                                                                              '·
indicated medical malpractice. · But for the named allegations in the Judgment of



     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 125 of 140
                                         -13 -

the Trial Court, there is every indication that the complaint would not have been

dismissed as a medical malpractice action.


       Plaintiff requests the Supreme Court consider that the weight given to the

allegations of the complaint, that may be viewed as describing medical malpractice,

should be properly balanced against the analysis given to the specific negligence

complained of and the circumstances surrounding such negligence. There are many

important distinctions that cart be made between the above cited cases where the

allegations in the complaint were given controlling weight and the case at bar.

Unlike in all such cases, the case at bar named no medical professional as a

defendant nor described the conduct resulting in the negligence complained of as

delivery of professional services at the time of the injury. In Gause v. New Hanover,

the medical professional delivering professional services at the time of the injury

was an X-Ray Technician who was in the process of getting the Plaintiff in place for

the x-ray. In Alston v. Granville Health Sys, the process for restraint required review

_and conduct of a medical professional _in ordering such restraint. In Locklear v;

Cummings, the medical professional, the surgeon; was in th~ process of performing

a surgical procedure when Plaintiff fell from the operating table and was injured. In

the case at ba:r, the alleged negligence that is the basis of the complaint, is from a

hospital employee who appeared in Ms. Foote's room to wash her. Not only was the




      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 126 of 140
alleged negligent person not a medical professional, she Was not performing a

medical procedure.


        Regarding the review of allegations in the complaint of the above cases, using

same to further support conclusions that the conduct complained of involved the

delivery of professional medical services, Plaintiff would request the Supreme Court

consider the context in which such complaint allegations were considered. In Gause

v~   New Hanover, The Court stated "First, Plaintiffs' discovery responses reveal

allegations that Defendant was negligent in furnishing or failing to furnish

professional services. Second, undisputed evidence produced in discovery shows

that Mrs. Gause's injury. ste:rnmed from the x-ray technician's activities which

required her to use clinical judgment. These allegations; the Court said, general as

they are, sound in medical malpractice, because deciP.ing what precautions and

measures were "adequate" and "necessary" required medical personnel to use

clinical judgment and intellectual skill. The Court said further "But our holding

turns on more than the Complaint."

                                                              I
        InAlston v. Granville Health Sys., the decedent's estate sued the hospital and

surgeon on a theory of res ipsa loquitur, alleging that it was -qnknown how the

decedent fell and that the injury would not have occurred in the absence of

negligence. Id. at 419, .727 S.E.2d at 879. Discovery, however, revealed that the

decedent fell because medical personnel had failed to secure her in restraints. Id. at


       Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 127 of 140
                                          -15 -

420-21, 727 S.E.2d at 880. Affirming the trial court, this Court held that the Plaintiff

could not state a claim for res ipsa loquitur because the cause of the decedent's fall

was no longer unknown. Id. at 420-21; 727 S.E.2d at 880. This Court also held that

1
'the plaintiffs claim sounded in medical malpractice because "[t]he evidence

presented by [the d]efendants in support of their summary judgment motions ...

shows that the decision to restrain a patient under anesthesia is one that requires

use of specialized skill and knowledge and, therefore, is considered a professional

service." Id. at 421, 727 S.E.2d at 881.-" The question is whether the actions leading to

the fall require specialized skill or clinical judgment. Gause, --- N.C.App. at----,

795 S.E.2d at 415 (citations omitted).


      Finally, in Locklear v.     Cummings, Plaintiff, throughout her complaint,

asserted that Dr. Cummings, Southeastern, Duke University Health System, and

Duke University Affiliated Physicians, Inc. had provided professional medical

services to Plaintiff. She further alleged that Dr. Cummings, while "acting in the

course and scope of his employment," utilized his professional skill and judgment

in operating on Plaintiff, and in doing so, failed to position himself to properly

control and monitor Plaintiffs body. Plaintiff further assertedthcit Dr. CµIhrnings

failed to properly supervise other health care professionals during the operation.

Still referring to information outside of the complaint, the Court said "Plaintiffs

brief acknowledges that her complaint was one for medical malpractice. In her



      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 128 of 140
                                          -16-

Statement of the Case, Plaintiff states, "Marjorie Locldear ("Plaintiff' or "Locklear")

commenced this medical malpractice action on 30 July 2015." (emphasis added).

Plaintiffs brief al~o focuses ort Rule 9(j) certification, which is only applieable to

medical malpractice claims."


       In contrast to the above cases where medical malpractice was determined

based upon credible evidence from discovery production, depositions, and evidence

provided by defertdartts were considered important, in addition to the bare

allegations of the complaint, the trial court's judgment and that of the Court of

Appeal~,   in the case at bar, rest exclusively on the allegations in the. complaint that

they conclude are generally associated with medical malpractice.              Unlike ih

Locldear, Plaintiffs' motions filed with and argued before the trial court provided

sound arguments supported by a series of cases that demonstrate that its claim is

for ordinary negligence and requires no 9(J) certification.


      When considering a N.C.G.S. §iA-1, Rule 12(b)(6) Motion to Dismiss, the trial

court need only look to the fac;e of the complaint to determine whether it reveals

an insurmountable bar to Plaintiffs' recovery. The test on a Motion to Dismiss for

failure to state a claim upon which relief can be granted is whether the pleadings,

when taken as true, are legally sufficient to satisfy the elements of at least some

legally recognized claim. Harris v. NCNB, 85 N.C. App. 669, 355 S.E.2d 838 {1987).

Plaintiff believes the complaint of her case and case law support a claim for which


      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 129 of 140
 relief can be granted, which is legally sufficient to support such claim and satisfies

 the elements of a legally recognized claim.


         Regarding the decision of the Court of Appeals to affirm the decision of the

 trial court in dismissing her claim for default judgment, Plaintiffs request a review

 of what might be characterized as evidence needed to support 9, decision of

 misrepresentation. That is the decision of the Court ofAppeals to affirm the trial

 courts dismissal of her motion for default, without a hearing ofthe motions tests

upon two statements made by the defense in their motion to dismiss the action.

One statement is that the request for default by the Clerk was based upon a false

represe:ntQ.tion and clearly without merit. The second statement supports the

claim of the defense that Plaintiff filed her motion for default judgment and notice

of hearing on 6 April 2017, which was the date of the. certificate of service on the

filed document, and intentionally delayed notifying him in bad faith until 10 April

2017   for the scheduled 17 April 2017 hearing. Such statements ~re supported by

merely statements of evidence, without any showing of such evidence and include

·the following:


              There was evidence before the trial ~ourt which showed that Plaintiff
              deliberately filed a motion for entry of default that was clearly
              without merit.
              The evidence showed that she then waited until April 10 to serve
              Defendant with notice of the April 17 hearing on the matter, though
              she submitted that service had occurred on April 6.



        Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 130 of 140
                                        -18-

             The evidence supports the trial court's findings that there was "no
             good faith basis upon which to seek an entry of default" and Plaintiff
             made "multiple misrepresentations" to the court in her filings.
To be clear, no affidavit, no response to an interrogatory, no transcript of or any

sworn testimony was offered as evidence, nor anything generally accepted as

evidence. What was offered were the Defenses' Motion and unsworn statements

made by counsel for the defense. Such, Plaintiff contends, is not evidence and

should not be considered by the Court of Appeals as evidence in determining bad

faith and misconduct on her part and rendering its decision accordingly.


      The only evid~nce available to the trial court was the date on which certain

pleadings in the record on appeal were filed with the Clerk. Relevant to the issue

being discussed are the following:


         1. 22 NOV 2016, Complaint was filed;

         2. 3 FEB 2017, Motion and Order extending time to answer to 7 MAR



         3. 9 MAR 2017, GGNSC's Motion to Dismiss, N.C.R. Civ. P. 9Q), 12(b)(6);

         4. 29 MAR 2017, Motion for Entry of Default;

         5. 29 MAR 2017, Entry of Default by Clerk;

         6. 6 APR 2017, Motion for Entry of Default Judgment; and,

         7. 17 APR 2017, Defendants' Motion to Set Aside Default and Sanctions.




     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 131 of 140
                                           -19 -

There is no affidavit in the file indicating that any filing with the trial court was

actually served on the other party, much less when such document may have been

served, notwithstanding the certificates of service of the filed documents. No

credible evidence was provided to the trial court, or identified by the trial court in

its judgment, upon which it concluded that Plaintiffs' Motion for Entry of Default ·

Judgment was submitted in bad faith or that misconduct should be attributed to

her in delaying service of notice of hearing until seven days prior to the schedl!led

hearing date. Therefore, the decision of the Court of Appeals should be reversed

and the costs sanctioned against her should be ordered returned to her; and she

should be allowed to argue her motion for Default Judgment before the ttiai court.


                                            III.

                                ISSUES TO BE BRIEFED

          In the event the Court allows this petition for Discretionary Review,

petitioner intends to present the following issues in their brief for review:

   i. ·   Whether it is proper for the Court to dismiss a complaint under Rule

        12(b) (6) based exclusively upon the allegations of a legally sufficient

          complaint;

   2.   Whether it is proper for the Court to dismiss a complaint under Rule

        12(b) (6) without credible evidence from admissions, affidavits, discovery,

        depositions or other recognized sources;




        Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 132 of 140
.   '



                                            - 20 -

        3. Whether challenges to complaints for failure to comply with 9Q)

           certifications should appropriately be considered under the procedures of

           Rule 56 of the N.C. Rules of Civil Procedure; and,

        4. Whether is proper for the Court to strilce a Motion for Default Judgment and

           order sanctions without credible evidence of alleged filing deficiencies.



           Respectfully submitted, this the 25th day of March 2019.



                                                     T/{ffi1l;r
                                                      /         ..

                                           Richard?. Batts, Esq.
                                           RICHARD E. BATTS, PLLC
                                           1330 Benvenue Road
                                           Rocky Mount, NC 27804-1803
                                           Telephone: (252) 210-342i
                                           Facsimile: (252) 565-0040
                                           N. C. State Bar# 9562
                                           rbatts@attotneyrichardbatts.com
                                           Attorney for the Plaintiff-Appellant




          Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 133 of 140
•   f   '   •




                                                          - 21-



                                             CERTIFICATE OFSERVICE

                   I hereby certify that I have this day served a copy of the forgoing PETITION
                FOR DISCRETIONARY REVIEW UNDER G.S. 7A-31 by Facsimile, 336;907.4178,
                and by depositing a copy thereof in an envelope bearing sufficient postage in the
                United States mail at Rocky Mount, North Carolina, addressed to the following
                person at the following address which is the last address know to me:


                                               Brian H. Alligood
                                               BOVIS KYLE BURCH & MEDLIN
                                               Boo Green Valley Rd, Suite 102
                                               Greensboro, North Carolina 27804
                                               Telephone: (336) 907.3265
                                               Facsimile: (336) 907.4178
                                               BAlligood@boviskyle.com
                                               Attorneys for Defendant-Appellees



                      This the 25th day of March 2019.

                                                         BY:~~=
                                                         Richard E. Batts
                                                                                        -
                                                         RICHARD E. BATTS, PLLC
                                                         1330 Ben.venue Road
                                                         Rocky Mount, NC 27804-1803
                                                         Telephone: (252) 210-3421
                                                         Facsimile: (252) 565-0040
                                                         N.C. State Bar# 9562
                                                         Attorney for the Plaintiffs




                     Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 134 of 140
'   I·   I



                                       Robinson v. GGNSC Holdings, LLC (N.C. App., 2019)




              RENE ROBINSON, Individually, and as                      Page2
                       ADMINISTRATRIX
               of the ESTATE OE VELVET FOOTE,                             Plaintiff commenced this action for
                            Plaintiffs,                               wrongful death on behalf of the estate of her
                                v.                                    mother, Velvet Foote. On 13 November 2014,
              GGNSC HOL])INGS, LLC dfb/ a Golden                      Ms. Foote was admitted to Golden Living
                          Living Center,                              Center, a nursing home owned and operated
                a/k/a Sava Senior Care, LLC dfb/a                     by Defendant in Greenville. Nine days later,
                  :McGregor Downs Health and                          while residing at Golden Living Center, Ms.
                 Rehabilitation Center, and NEIL                      Foote consumed part of a bottle of body wash
                       KURTZ, Defendants.                             and suffered injuries as a result. In January
                                                                      2015, abouttwo months after the incident, Ms.
                             No. COA18-706                            Foote passed away.

                 COURT OF APPEALS OF NORTH                                In November 2016, Plaintiff filed the
                         CAROLINA                                     present action alleging that Ms. Foote's death
                                                                      was a result of her injuries from consuming the
                         February 19, 2019                            body wash. Defendant filed and served a
                                                                      motion for extension of time to answer
             An unpublished opinion of the North Carolina             Plaintiffs complaint. The trial court granted
             Court of Appeals doei:; not constitute                   the motion and extended Defendant's tilile to
             controlling legal authority. Citation is                 serve a responsive pleading until 7 March
             disfavored, but may ~e permitted in                      2017.
             accordance with the provisions of Rule
             3o(e)(3) of the North Carolina Rules of                      On 3 March 2017, Defendant served
             Appellate Procedure.                                     Plaintiff with a motion to dismiss her
                                                                      complaint and filed this motion on 9 March
             Pitt County, No. 16 CvS 2712                             2017.

             Appeal by Plaintiffs {tom orders entered 20                   But three weeks later, on 29 Match 2017,
             April 2017, 28 June 2017, and 2 October 2017             Plaintiff filed a motion for entry of default
             by Judge Jeffery B. Foster in Pitt County                against Defendant, alleging that Defendant
             Superior Court. Heard ill the Court of Appeals           had not rifiled any Answer or motion for
             16 January 2019.                                         extension of time." The clerk signed ~nd
                                                                      entered default oil that same day. The next
             Richard E. Batts, PLLC, by Richard E. Batts,             week, on 6 April 2017, Plaintiff moved for
             for the Plaintiffs-Appellants.                           default judgment and made a calendar request
                                                                      setting the hearing on the niatter for 17 April
             Bovis Kyle Burch,& Medlin, by Brian H.                   2017. Though Plaintiffs certificate of service
             Alligooil,for the Defendants-Appellees.                  purports that she served notice of the default
                                                                      judgment hearing on April 6, she waited until
             DILLON, Judge.
                                                                      April 10 to send notice to Defendant.
                  Plaintiff Rene Robinson appeals from the
                                                                      Page3
             trial court's order dismissing her claims
             against Defendant GGNSC Holdings, LLC, for                    On 17 April 2017, before the default
             the wrongful dea,th of her mother, Velvet                 judgment hearing, Defendant filed a motion to
             Foote, After careful review, we affirm.                 · set aside default and for sanctions against
                                                                       Plaintiff,    based       on        Plaintiffs
             I. Background



              -                                               .-1-


                Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 135 of 140
' '
                                  Robinson v. GGNSC Holdings, LLC (N.C. App., 2019)




       misrepresentations to the ~ourt. After a                  motion for default judgment and Defendant's
       hearing on the matter, the-trial court set aside          motion to set aside default, Plaintiff filed an
       the entry of defaUit and entered monetary                 amended complaint, though without leave of
       sanctions against Plaintiff.                              court.

           Subsequently, the trial court heard                      When a party fails to respond to an action
      arguments on Defendant's motion to dismiss,               against it in a timely manner, the clerk may
      in which Defendant argued primarily that                  enter default against it. N.C. R. Civ. P, 55(a).
      Plaintiff had failed to properly plead a medical          Then, if that party continues to fail to respond
      malpractice claimin accordance with Rule 9G)              and damages are certainly computable, a final
      of the North Carolina Rules of Civil Procedure.           default judgment may be entered against it on
      Prior to the hearing and on the same day,                 the moving party's claim:s. N.C. R. Civ. P.
      Plaintiff filed an amended complaint. The trial           55(b).
      court · found that, despite Pl;lintiffs
      amendments, her complaint still alleged                        According to Rule 12(a)(1) of the North
      claims for medical malpractice and failed to              Carolina Rules of Civil Procedure, a party
      satisfy Rule 9G), a..nd therefore granted                 normally has thirty (30) days from the service
      Defendant's motion to dismiss.                            of a complaint against it to timely serv.e it's
                                                                answer. N.C. R. Civ. P. 12(a)(1). However,
           Plaintiff fil~d a motion for relief from the         service of a Rule 12 motion, such as a i2(b)(6)
      trial court's order dismissing her complaint              motion to dismiss, toils the clock and extends
      under Rules 59 and 60. After a hearing on the             the time allowed for the service of a responsive
      matter, the trial court denied the motion.                pleading until. twenty (20) days after the trial
                                                                court resolves the Rule i2 motion. N.C. R. Civ.
           Plaintiff timely appealed.                           P. 12(a)(1)(a).

      II. Analysis                                                   Inher motion for entry of default, Plaintiff
                                                                represented that Defendant had not filed an
           Plaintiff brings,       essentially,   two.          answer or a responsive pleading of any kind in
      arguments on appeal. First, she contends that             this case. Putsua11t to. a
      the trial court erteO. in setting aside entry of
      default against Defendant. Second, she argues             Pages
      that the trial court should not have dismissed
      her amended complaint,                                    time extension, Defendant had until 7 March
                                                                2017 to respond to Plaintiffs original
      Page4                                                     complaint. Though Defendant's Rule 12(b)(6)
                                                                motion was not filed with the court until 9
      contending that it established a cause of action          March 2017, the record shows that Defendant
      for ordinary negligence, npt medical                      Served the motion on 3 March 2017, four days
      malpractice. We ll.d!iress each argument in               before its time to respond expired. And we
      turn:.                                                    note that "Rule 12(a)(1} require[d] only that
                                                                [D]efendant [s]erve his [response] within
      A. Entry of Default                                       thirty days.;' Quaker Furniture House, Inc. v.
                                                                Ball, 31 N.C. App. 140, 141, 228 S.E.2d 475,
          Plaintiff first argues that it was error for          476 (1976) (emphasis added).
      the trial court to set aside entry of default
      agahist Defendant and ~at the court should                     Defendant's motion to dismiss tolled the
      have entered a default judgment. We note that             responsive period for service of its Answer
      prior to the start of the hearing on Plaintiffs           until twenty (20) days from the resolution of




       -                                                  -2-


         Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 136 of 140
.'
                                 Robinson v. GGNSC Holdings, LLC (N.C. App., 2019)




      the motion to dismiss. Plaintiff filed her            furnish professional services in the
      motion for entry of default on 29 March 2017,         performance of medical, dental, or other
     before a hearing on Defendant's motion to              health care by a health c~re provider." N.C.
      dismiss had been scheduled. The evidence              Gen. Stat.§ 90-2i.11 (2013) (emphasis added).
      supports the trial court's conclusion that            The tetni "professional services" in
     Defendant made timely service of its motion to
      dismiss, which thentolled Defendant's time to         Page7
     respond until after the motion: had been
     properly reviewe.d. Therefore, we conclude            this context refers to an act or service "arising
     that the trial court did not err in setting aside     out of a vocation, calling, occupation, or
     entry of default and denying entry of default          employment involving specialized knowledge,
     judgment.!                                            labor or skill, and the labor or skill involved is
                                                           predominantly mental or intellectual, rather
     Page6                                                 than physical or manual." Smith v. Keator, 21
                                                           N.C. App. 102, 105-06, 203 S.E.2d 411, 415,
          Likewise, we conclude that the trial court       aff'd, 285 N.C. 530, 206 S.E.2d 203 (1974).
     did not err in ordering san~tions against             Claims alleging injury as a result of clinieal
     Plaintiff. There was evidence before the trial        judgment and skill sound in medical
     court which showed that Plaintiff deliberately        malpractice, while claims alleging injuiy in a
     filed a motion for entry of default that was          medical setting but not involving medical
     clearly without merit. The evidence showed            assessment are for ordinary negligence. (}ause
     that she then waited until April 10 to serve          v. New Hanover Reg'l Med. Ctr., __ N.C.
     Defendant with notice of the April.17 hearing         App._,_, 795 S.E.2d 411, 415 (2016).
     on the matter, though she submitted that
     service had occurred on April 6. The evidence               Plaintiff contends that her claim is one for
     supports the trial court's findings that there        simple negligence, because Defendant's failure
     was "no good faith basis upon which to seek an        to adequately monitor an:d supervise Ms.
     entry of default"· and Plaintiff made "multiple       Foote to ensure that she did not consume body
     misrepresentations" to the court in her filings.      wash did not involve the use of special
     We conclude that the trial courl did not exceed       knowledge or training. Rather, Plaintiff
     its authority in deciding to sanction Plaintiff.      contends, Defendant's failure to supervise Ms.
                                                           Foote was an act that did not require any
     B. Pleadings Under Rule 9G)                           particular ciinical judgment or intellectual
                                                           skill, did not qualify as professional services,
         Plamtiff next challenges the trial court's        and amounted to ordinary negligence. See
     grant of Defendant's :Rule 12(b)(6) motion to         Taylor v. Vencor, Inc., 136 N.C. App. 528, 530,
     dismiss.her wron:gfµl death claim. Specifically,      525 S.E.2d 201, 203 (2000) (holding plaintiffs
     Plaintiff argues that the trial court erred in        claim was for ordinary negligence where
     h6Iding that her claim qualified as a suit for        nun~ing home failed to supervise patient
     medi~al malpractice, rather than ordinary             smoking cigarettes). Plaintiff asserts that the
     negligence. "On appeal from an order                  facts here are similar to those in Taylor, as Ms.
     dismissing a claim pursuant to Rule 12(b)(6),         Foote's injuries resulted from Defendant's
     we conduct de novo review." Silver v. Halifax         failure to supervise Ms. Foote while knowing
     Cty. Bd. of Commissioners, __ N.C. __,                that she m~y injure.herself.
     _ ·, 821 S.E.2d 755, 759 (2018).
                                                           Page8
          A claim is for medical malpractice if it
     s~eks "damages for personal injury or death               However, in construing whether a party's



     ..
     arising out of the furnishing or failure to           claim requires a Rule 9G) certification, we look



        Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 137 of 140
JI   I   •   tlJ

                                               Robinsonv. GGNSC Holdings, LLC (N.C. App., 2019)




                   to the language of the complaint. Anderson v.                 appropriately diagnose and treat
                   Assimos, 356 N.C. 415, 417, 572 S.E.2d 101,                   rectal bleeding;
                   102 (2002) ("[T]he pleadings have a binding
                   effect as to the underlying theory of plaintiffs      Page9
                   negligence claim."); see also Davis v. Rigsby,
                   261 N.C. 684, 686, 136 S.E.2d 33, 34 (1964)
                   ("A party is bmirid by his pleadings and ... the             (v) failed to use their best
                   allegations contained in all pleadings                       judgment in the care of
                   ordinarily are concfosive as against the                     treatment of [Ms. Foote];
                   pleader.").                                                  (W) failed to provide care in
                                                                                accordance with the standard of
                        Plaintiffs Amended Complaint a:lleges                   practice among members of the
                   that Defendant, arnong other things:                         same health care profession with
                                                                                similar training and experience
                         23. (a) .... failed to possess that                    situated in same or similar
                         degree of knowled~e, training                          communities in 2014 . . . .
                         and      experience      ordinarily
                         possessed by others practicing
                         the specialty of geriatric                      Even a cursory reading of these a:llegations
                         medicine          in       [similar             shows that each of these contentions
                         communities];                                   contemplates the use of specific knowledge or
                         (b) failed to apply that degree of              skill in assessing and subsequently addressing
                         knowledge,        training     and              Ms. Foote's condition. Plaintiff alleges much
                         experience to the care of [Ms.                  more than mere failure to supervise Ms. Foote.
                         Foote];                                         Specifically; Plaintiffs amended complaint
                                                                         alleges a failure to interpret symptoms,
                         (e) failed to properly and timely               discover medical causes, and then diagnose
                         interpret the information related               and treat Jl.tls. Foote-far more than a simple
                         to       them                   .,              failure to supervise. Diagnosis and medical
                         (f) failed to timely discover and               treatment require the application 6f
                         disclose the cause of Ms. Foote's               intellectual skill, knowledge, and training, and
                         nausea,        vomiting,      and               clearly indicate a claim for medical
                         diarrhea[;]                                     malpractice. The trial court did Iiot err in
                                                                         dismissing Plaintiffs complaint for lack of a
                         (h) failed to timely and                        Rule 9G) certification.
                         appropriately interpret the
                         results of [the] diagnostic                        Plaintiff also assigns etror to the trial
                         studies           performed;                   court's refusal to dismiss her compla.int
                                                                        without prejudice. We review the trial court's
                         G) failed to arrive at a timely and            decision to dismiss with or without prejudice
                         proper diagnosis consisten~ with               only for an abuse of discretion, Whedon v.
                         [Ms. Foote's] signs, symptoms                  Whedon, 313 N.C. 200, 213, 328 S.E.2d 437,
                         an<;l     clinical     findings;               445 (1985), ~nd we find no abuse of discretion
                                                                        here. Plai11tiff had the time and opportunity to.
                         (r) failed to timely and                       either properly amend her complaint to
                         appropriately determine the                    conform to Rule 9G)'s requirements, or to seek
                         need         for     surgi;:ry;                a voluntary dismissal pursuant to Rule
                                                                        41(a)(1). Instead, Plaintiff chose to make



                   ..    (t)   failed   to   timely    and



                      Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 138 of 140
.Jr   '   •   •   ....


                                                     Robinson v. GGNSC Holdings, LLC (N.C. App., 2019)

          •

                         inappropriate attempts to          enter default          opportunity to properly certify her case in her
                         against Defendant,                                        first amenCl.ment. In light of the record, we
                                                                                   conclude that the court did not abuse its
                         Page10                                                    discretion in denying Plaintiff a second
                                                                                   opportunity to amend. Thigpen v. Ngo, 355
                         an:d amend her complaint to avoid the need for            N.C. 198, 204, 558 S.E.2.d 162, 166 (2002)
                         a Rule 9G) certification. We cannot say that the          ("[P]ermitting amendment of a complaint to
                         court was without reason in dismissing her                add the expert certification where the expert
                         complaint with prejudice.                                 review occurred after the suit was filed would
                                                                                   conflict directly with the clear intent of the
                         C. Motion for Relief from: Order                          legislature."). Rule 9G) requires a complaint to
                                                                                   be dismissed, not "dismissed or amended."
                              Lastly, Plaintiff con:ten:ds that the trial          Brown v. Kindred Nursing Cntrs. E., L.L.C.,
                         court committed error in denying her motion
                                                                                   364 N.C. 76, 82, 692 S.E.2d 87, 91 (2010).
                         for relief from order under Rules 59 and 60.
                         We review these motions for an abuse of                   III. Conclusion
                         discretion. Davis v. Davis, 360 N.C. 518, 523,
                         631 S.E.2d 114, 118 (2006).                                    We hold that the trial court did not err in
                                                                                   setting aside entry of default against
                              To succeed under Rules 59 and 60,                    Def(!ndant and entering sanctions against
                         Plaintiff must at least show extraordinary                Plaintiff. Further, we conclude that the triai
                         circumstances for which justice demands that              court properly dismissed Plaintiff's claim for
                         relief be granted. Howell v. Howell, 321 N.C.             wrongful death for failure to include a Rule
                         87, 91, 361 S.E.2d 585, 588 (1987). In support            9(j) certification. Her complaint, even after
                         of her motion, Plaintiff advanc;ed the same               amendment, alleged a failure to employ the
                         arguments presented earlier in this case: that            intellectual skill, knowledge, and training
                         her complaint was rightfully one for ordinary             expected of a medical professional beyond tha:t
                         negligence; not medical malpractice. Because              considered ordinary negligence.
                         we hold that Plaintiffs complaint alleges a
                         claim for medical malpractice, we conclude                    AFFIRMED.
                         that the trial court did not abuse its discretion
                         in denying Plaintiffs motion for relief on the                Judges ZACHARY and ARROWOOD
                         same grounds.                                             concur.

                             At the hearing on her Rule 59 and 60                  Page 12
                         motions for relief from order, Plaintiff also
                         requested leave to amend her complaint                        Report per Rule 3o(e).
                         again.g Plaintiff stated at the hearing that an
                         expert had been retained and ha:d already
                         reviewed the case prior to the
                                                                                   Footnotes:
                         Page 11
                                                                                         i. We recognize Plaintiffs contention that
                                                                                   Defendant's motion to set aside entry of
                         submission of her original complaint.
                                                                                   default was not timely filed under Rule 5(a1) of
                         However, during the hearing on entry of
                                                                                   our Rules of Civil Procedure. However, Rule
                         default, Plaintiff admitted that an eX:pert had
                                                                                   5(a1) governs service of briefs and
                         not yet been retained to review her case for 9G)
                                                                                   memorandums suPJ>orting motions, not the
                         certificatioh. If aii expert had been retained
                         from the· beginning, Plaintiff ha.d every                 motions them~elves: N.C. R. Civ. P. 5(a1). Even
                                                                                   if it applied, Rule (5)(a1) allows the court to



                          -                                                  -5-

                             Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 139 of 140
/


                     ~
    A   f   ..   e
                                                      Robinson v. GGNSC Holdings, LLC (N.C. App., 2019)




                         take "action as the ends of justice require."
                         N.C. R. Civ. P. 5(a)(1). Here, where entcy of
                         defaultwas clearly incorrect, we are inclined to
                         say tha~ hearing Defendant's motion properly
                         served the interest of justice.

                             .&. Typically, "once the trial court enters its

                         dismissal under Rule 12(b)(6), plaintiffs right
                         to amend under Rule 15(a) is terminated."
                         Johnson v. Bollinger, 86 N.C. App. 1, 7, 356
                         S.E.2d 378, 382 (1987). But, pursui;int to a
                         Rule 59 or 60 motion for relief, a plaintiff may
                         request to reopen the judgment and amend
                         her complaint. Id.




                                                                                                           .
                                                                                                          ,'\




                         ..                                                ·-6-

                            Case 4:19-cv-00047-H Document 1-3 Filed 04/04/19 Page 140 of 140
